8/13/2020   Case: 4:20-cv-01068-SEP Doc. #: Case.net:
                                             1-1 Filed:     08/13/20
                                                      2022-CC01133 - DocketPage:        EXHIBIT
                                                                           Entries 1 of 126 PageID #: A
                                                                                                      10



                                                                                              Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |    Help      |   Contact Us    |   Print                              GrantedPublicAccess     Logoff JOE_KOPCHICK

                   2022-CC01133 - RANDALL SALLY V PANERA BREAD COMPANY ET AL (E-
                                               CASE)


                                     This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                               Display Options:
                                                                Descending                                                       All Entries
 Click here to Respond to Selected Documents
                                                                                                Ascending


  07/23/2020           Summons Personally Served
                       Document ID - 20-SMCC-2441; Served To - PANERA BREAD COMPANY; Server - ; Served Date - 14-
                       JUL-20; Served Time - 07:35:00; Service Type - Sheriff Department; Reason Description - Served

  07/07/2020           Summons Issued-Circuit
                       Document ID: 20-SMCC-2442, for PANERA LLC.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-2441, for PANERA BREAD COMPANY.

  06/29/2020           Jury Trial Scheduled
                           Scheduled For: 12/07/2020; 9:00 AM ; REX M BURLISON; City of St. Louis

  06/19/2020           Entry of Appearance Filed
                       Entry of Appearance as Co-Counsel; Electronic Filing Certificate of Service.
                          Filed By: ADAM MARTIN GOFFSTEIN
                          On Behalf Of: RANDALL SALLY

  06/10/2020           Filing Info Sheet eFiling
                           Filed By: DANIEL JOHN ORLOWSKY
                       Note to Clerk eFiling
                           Filed By: DANIEL JOHN ORLOWSKY
                       Pet Filed in Circuit Ct
                       Class Action Petition for Damages; Exhibit A; Exhibit B; Exhibit C; Exhibit D.
                          Filed By: DANIEL JOHN ORLOWSKY
                          On Behalf Of: RANDALL SALLY
                       Judge Assigned
 Case.net Version 5.14.0.17                                           Return to Top of Page                                       Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                           1/1
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 2 of 126 PageID #: 11
                                                                               2022-CC01133

                   IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                STATE OF MISSOURI

RANDALL SALLY, on behalf of himself                  )
and all others similarly situated,                   )
                                                     )
               Plaintiff,                            )       Cause No.
                                                     )
vs.                                                  )       Division:
                                                     )
PANERA BREAD COMPANY, a/k/a                          )
SAINT LOUIS BREAD CO.,                               )
Serve: Registered Agent                              )
       CSC-LAWYERS INCORPORATING                     )
       SERVICE                                       )
       221 Bolivar                                   )
       Jefferson City, MO 65101                      )
                                                     )
and                                                  )
                                                     )
PANERA, LLC,                                         )       JURY TRIAL DEMANDED
Serve: Registered Agent                              )
       CSC-LAWYERS INCORPORATING                     )
       SERVICE                                       )
       221 Bolivar                                   )
       Jefferson City, MO 65101                      )
                                                     )
               Defendants.                           )

                        CLASS ACTION PETITION FOR DAMAGES

       COME NOW Plaintiff Randall Sally, on behalf of himself and all others similarly

situated in the State of Missouri, through his attorneys, and brings this action against Defendants

Panera Bread Company, a/k/a Saint Louis Bread Co., and Panera, LLC (hereinafter collectively

referred to as “Defendants,” “Saint Louis Bread Co.,” or “Panera”); and, upon information and

belief, except as to the allegations that pertain to himself, which are based upon based upon

personal knowledge, alleges as follows:
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 3 of 126 PageID #: 12




                                 NATURE OF THE ACTION

       1.     Plaintiff brings this action on his own behalf and as a representative of a class of

persons consisting of all Missouri citizens who purchased Saint Louis Bread Co. Products for

personal, family, or household purposes.

       2.     Defendant develops, manufacturers, markets, distributes, and sells a variety of

personal, family, or household products, including:

   •   Saint Louis Bread Co. Brioche Roll;
   •   Saint Louis Bread Co. Classic White Bread;
   •   Saint Louis Bread Co. Sea Salt Focaccia;
   •   Saint Louis Bread Co. French Baguette;
   •   Saint Louis Bread Co. Asiago Cheese;
   •   Saint Louis Bread Co. Cinnamon Raisin Swirl;
   •   Saint Louis Bread Co. Sourdough;
   •   Saint Louis Bread Co. Tomato Basil;
   •   Saint Louis Bread Co. Sprouted Grain Roll;
   •   Saint Louis Bread Co. Honey Wheat;
   •   Saint Louis Bread Co. Asiago Cheese Focaccia;
   •   Saint Louis Bread Co. Country Rustic;
   •   Saint Louis Bread Co. Farmstyle XL Loaf;
   •   Saint Louis Bread Co. Whole Grain;
   •   Saint Louis Bread Co. Artisan Ciabatta;
   •   Saint Louis Bread Co. Chocolate Croissant;
   •   Saint Louis Bread Co. Cheese Brittany;
   •   Saint Louis Bread Co. Pecan Braid;
   •   Saint Louis Bread Co. Bear Claw;
   •   Saint Louis Bread Co. Cherry Cheese Brittany;
   •   Saint Louis Bread Co. Croissant;
   •   Saint Louis Bread Co. Almond Croissant;
   •   Saint Louis Bread Co. Pastry Ring;
   •   Saint Louis Bread Co. Vanilla Cinnamon Roll;
   •   Saint Louis Bread Co. Apple Pie Thumbprint Cookie;
   •   Saint Louis Bread Co. Heart Cookie;
   •   Saint Louis Bread Co. Kitchen Sink Cookie;
   •   Saint Louis Bread Co. Oatmeal Raisin with Berries Cookie;
   •   Saint Louis Bread Co. Candy Cookie;
   •   Saint Louis Bread Co. Petite Chocolate Chipper;

                                                2
                                                                                  Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 4 of 126 PageID #: 13




  •   Saint Louis Bread Co. Chocolate Chipper Cookie;
  •   Saint Louis Bread Co. Cocoa & Crème Cookie;
  •   Saint Louis Bread Co. Homestyle Chocolate Chunk Cookie;
  •   Saint Louis Bread Co. Lemon Drop Cookie;
  •   Saint Louis Bread Co. Blueberry Muffin with Fresh Blueberries;
  •   Saint Louis Bread Co. Pumpkin Muffin;
  •   Saint Louis Bread Co. Cranberry Orange Muffin;
  •   Saint Louis Bread Co. Chocolate Chip Muffie;
  •   Saint Louis Bread Co. Pumpkin Muffie;
  •   Saint Louis Bread Co. Apple Cinnamon Crunch Scone;
  •   Saint Louis Bread Co. Blueberry Scone;
  •   Saint Louis Bread Co. Cinnamon Crunch Scone;
  •   Saint Louis Bread Co. Orange Scone;
  •   Saint Louis Bread Co. Brownie;
  •   Saint Louis Bread Co. Cinnamon Crum Coffee Cake;
  •   Saint Louis Bread Co. Sprouted Grain Bagel Flat;
  •   Saint Louis Bread Co. Everything Bagel;
  •   Saint Louis Bread Co. Plain Bagel;
  •   Saint Louis Bread Co. Chocolate Chip Bagel;
  •   Saint Louis Bread Co. Whole Grain Bagel;
  •   Saint Louis Bread Co. French Toast Bagel;
  •   Saint Louis Bread Co. Sesame Bagel;
  •   Saint Louis Bread Co. Cinnamon Crunch Bagel;
  •   Saint Louis Bread Co. Asiago Cheese Bagel;
  •   Saint Louis Bread Co. Cinnamon Swirl & Raisin Bagel;
  •   Saint Louis Bread Co. Blueberry Bagel;
  •   Saint Louis Bread Co. Maple Bacon, Scrambled Eggs & Cheese Wrap;
  •   Saint Louis Bread Co. Chipotle Chicken, Scrambled Eggs & Avocado;
  •   Saint Louis Bread Co. Mediterranean Egg White Wrap;
  •   Saint Louis Bread Co. Bacon, Egg & Cheese;
  •   Saint Louis Bread Co. Bacon, Scrambled Egg & Cheese on Ciabatta;
  •   Saint Louis Bread Co. Sausage, Egg & Cheese;
  •   Saint Louis Bread Co. Egg & Cheese;
  •   Saint Louis Bread Co. Ham, Egg & Cheese;
  •   Saint Louis Bread Co. Steak & Egg;
  •   Saint Louis Bread Co. Avocado, Egg White & Spinach;
  •   Saint Louis Bread Co. Spinach & Bacon Souffle;
  •   Saint Louis Bread Co. Ham & Swiss Souffle;
  •   Saint Louis Bread Co. Bistro French Onion Soup;
  •   Saint Louis Bread Co. Baked Potato Soup;
  •   Saint Louis Bread Co. Broccoli Cheddar Soup;

                                           3
                                                                                  Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 5 of 126 PageID #: 14




  •   Saint Louis Bread Co. Vegetarian Creamy Tomato Soup;
  •   Saint Louis Bread Co. Turkey Chili;
  •   Saint Louis Bread Co. Vegetarian Autumn Squash Soup;
  •   Saint Louis Bread Co. Ten Vegetable Soup;
  •   Saint Louis Bread Co. Low-Fat Chicken Soup;
  •   Saint Louis Bread Co. Modern Greek Salad with Quinoa;
  •   Saint Louis Bread Co. Caesar Salad;
  •   Saint Louis Bread Co. Caesar Salad with Chicken;
  •   Saint Louis Bread Co. Greek Salad;
  •   Saint Louis Bread Co. Green Goddess Cobb Salad with Chicken;
  •   Saint Louis Bread Co. Southwest Chile Lime Ranch Salad with Chicken;
  •   Saint Louis Bread Co. Spicy Thai Salad with Chicken;
  •   Saint Louis Bread Co. Fuji Apple Salad with Chicken;
  •   Saint Louis Bread Co. Seasonal Greens Salad;
  •   Saint Louis Bread Co. Asian Sesame Salad with Chicken;
  •   Saint Louis Bread Co. Baja Grain Bowl with Chicken;
  •   Saint Louis Bread Co. Baja Grain Bowl;
  •   Saint Louis Bread Co. Mediterranean Grain Bowl with Chicken;
  •   Saint Louis Bread Co. Mediterranean Grain Bowl;
  •   Saint Louis Bread Co. Baja Mac & Cheese;
  •   Saint Louis Bread Co. BBQ Chicken Mac & Cheese;
  •   Saint Louis Bread Co. Mac & Cheese;
  •   Saint Louis Bread Co. Chicken Tortellini Alfredo;
  •   Saint Louis Bread Co. Sierra Turkey;
  •   Saint Louis Bread Co. Chipotle Chicken Avocado Melt;
  •   Saint Louis Bread Co. Toasted Frontega Chicken;
  •   Saint Louis Bread Co. Toasted Steak & White Cheddar;
  •   Saint Louis Bread Co. Tuna Salad Sandwich;
  •   Saint Louis Bread Co. Modern Caprese Sandwich;
  •   Saint Louis Bread Co. Roasted Turkey, Apple & Cheddar Sandwich;
  •   Saint Louis Bread Co. Turkey Sandwich;
  •   Saint Louis Bread Co. Mediterranean Veggie Sandwich;
  •   Saint Louis Bread Co. Steak & Arugula Sandwich;
  •   Saint Louis Bread Co. Napa Almond Chicken Salad Sandwich;
  •   Saint Louis Bread Co. The Cuban;
  •   Saint Louis Bread Co. Bacon Tomato Grilled Cheese;
  •   Saint Louis Bread Co. Saint Louis Bread Co. Classic Grilled Cheese;
  •   Saint Louis Bread Co. Heritage Ham & Swiss Sandwich;
  •   Saint Louis Bread Co. Toasted Tuscan Grilled Sandwich;
  •   Saint Louis Bread Co. Roasted Turkey & Avocado BLT;
  •   Saint Louis Bread Co. Bacon Turkey Bravo Sandwich;

                                           4
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 6 of 126 PageID #: 15




    •   Saint Louis Bread Co. Kids Mac & Cheese;
    •   Saint Louis Bread Co. Kids Turkey Chili;
    •   Saint Louis Bread Co. Kids Vegetarian Autumn Squash Soup;
    •   Saint Louis Bread Co. Kids Ten Vegetable Soup;
    •   Saint Louis Bread Co. Kids Vegetarian Creamy Tomato Soup;
    •   Saint Louis Bread Co. Kids Baked Potato Soup;
    •   Saint Louis Bread Co. Kids Low-Fat Chicken Noodle Soup;
    •   Saint Louis Bread Co. Kids Bistro French Onion Soup;
    •   Saint Louis Bread Co. Kids Broccoli Cheddar Soup;
    •   Saint Louis Bread Co. Kids Seasonal Greens Salad;
    •   Saint Louis Bread Co. Kids Greek Salad;
    •   Saint Louis Bread Co. Kids Caesar Salad;
    •   Saint Louis Bread Co. Kids Turkey Sandwich;
    •   Saint Louis Bread Co. Kids Peanut Butter & Jelly;
    •   Saint Louis Bread Co. Kids Grilled Cheese;
    •   Saint Louis Bread Co. Kids Artisan Ham Sandwich;
    •   Saint Louis Bread Co. Frozen Caramel Cold Brew;
    •   Saint Louis Bread Co. Frozen Mocha Cold Brew;
    •   Saint Louis Bread Co. Peach & Blueberry Smoothie with Almond Milk;
    •   Saint Louis Bread Co. Cold Brew – Madagascar Vanilla Cream;
    •   Saint Louis Bread Co. Iced Madagascar Vanilla Latte;
    •   Saint Louis Bread Co. Iced Chai Tea Latte;
    •   Saint Louis Bread Co. Lipton Brisk Raspberry Tea;
    •   Saint Louis Bread Co. Passion Papaya Green Tea;
    •   Saint Louis Bread Co. Blood Orange Lemonade;
    •   Saint Louis Bread Co. Iced Caffe Mocha;
    •   Saint Louis Bread Co. Tropical Fruit Punch;
    •   Saint Louis Bread Co. Iced Caramel Latte;
    •   Saint Louis Bread Co. Signature Hot Chocolate;
    •   Saint Louis Bread Co. Caffe Mocha;
    •   Saint Louis Bread Co. Caramel Latte;
    •   Saint Louis Bread Co. Skinny Caffe Mocha;
    •   Saint Louis Bread Co. Chai Tea Latte;
    •   Saint Louis Bread Co. Madagascar Vanilla Latte

(hereinafter the “Saint Louis Bread Co. Products” or the “Products”).1



1
 Plaintiff reserves the right to amend this Petition to include any additional food items sold by
Saint Louis Bread Co. that contain artificial preservatives, sweeteners, flavors, or colors and are
within the scope of this Petition.

                                                 5
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 7 of 126 PageID #: 16




       3.      Plaintiff brings this action individually and as class representative to recover

damages for violations of the Missouri Merchandising Practices Act, Mo. Rev. Stat. §§ 407.010

et seq., for economic relief against Saint Louis Bread Co., which tested, marketed, distributed,

promoted, and sold the Products.

       4.      Saint Louis Bread Co. markets the Products as “100% clean” and/or “clean” with

no artificial preservatives, sweeteners, flavors, or colors from artificial sources. Saint Louis

Bread Co. claims that every item on its United States food menu is “clean.”

       5.      Consumers expect products that are marketed as “100% clean” and/or “clean”

with no artificial preservatives, sweeteners, flavors, or colors from artificial sources to not

contain any artificial, chemical, and/or synthetic preservatives, sweeteners, flavors, or colors.

       6.      Although the Products were marketed, advertised, and sold as “100% clean”

and/or “clean” with no artificial preservatives, sweeteners, flavors, or colors from artificial

sources, the Products contain multiple ingredients that are artificial, chemical, and/or synthetic

preservatives, sweeteners, flavors, and colors, as detailed further herein.

       7.      Saint Louis Bread Co. misrepresented, and/or concealed, suppressed, or omitted

material facts in connection with the sale, distribution, and/or advertisement of the Products.

Therefore, Plaintiff, on behalf of himself and the putative class, seeks a refund for monies paid as

a result of their purchases of the Products.

                                               PARTIES

       8.      At all relevant times, Plaintiff Sally was and is a citizen of the State of Missouri.

During the Class Period, Plaintiff Sally has purchased Saint Louis Bread Co. Products for

personal, family, or household use. Plaintiff Sally’s purchases include, without limitation Saint

Louis Bread Co. French Baguette, Saint Louis Bread Co. Bacon Turkey Bravo Sandwich, Saint



                                                  6
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 8 of 126 PageID #: 17




Louis Bread Co. Caesar Salad with Chicken, Saint Louis Bread Co. Mac & Cheese, and Saint

Louis Bread Co. Chocolate Chipper Cookie. Accordingly, Plaintiff Sally has been injured as a

result of Defendants’ unlawful conduct alleged herein.

       9.      Defendant Panera Bread Company, a/k/a Saint Louis Bread Co, manufactures,

distributes, markets, and sells the Products. Panera Bread Company is a national bakery chain

with Company-owned and franchise-operated locations in 46 states, the District of Columbia,

and Canada. The Company also operates under the “Panera Bread” and “Saint Louis Bread Co.”

names. It is a Delaware corporation in good standing in the State of Missouri, with its principal

place of business and corporate headquarters located at 3630 South Geyer Road, Suite 100, St.

Louis, Missouri 63127. Defendant conducts business, including advertising and selling the

Products, throughout Missouri, including the City of St. Louis, Missouri. Panera Bread

Company holds itself out to the public as a manufacturer of “clean” food.

       10.     Defendant Panera, LLC is a Delaware limited liability company in good standing

in the State of Missouri, with its principal place of business and corporate headquarters located at

3630 South Geyer Road, Suite 100, St. Louis, Missouri 63127. Panera, LLC is a wholly owned

subsidiary of Panera Bread Company, a/k/a Saint Louis Bread Co.

                                JURISDICTION AND VENUE

       11.     This Court has personal jurisdiction over this matter pursuant to Mo. Rev. Stat. §§

478.070 and 506.500 because Defendants are registered to conduct business in Missouri, have

their principal place of business and headquarters in Missouri at 3630 South Geyer Road, Suite

100, St. Louis, Missouri, are present, have transacted and conducted, and continue to transact and

conduct substantial business in Missouri, have a registered agent in Missouri, consistently and

purposefully avail themselves of the privileges of conducting business in Missouri and in this



                                                 7
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 9 of 126 PageID #: 18




judicial district, and can fairly be regarded as at home in Missouri.2 Furthermore, Defendants

committed a tortious act within this state by marketing, distributing, promoting, and selling the

Products in Missouri in a manner which violates the Missouri Merchandising Practices Act, Mo.

Rev. Stat. §§ 407.010 et seq., as detailed further herein.

       12.     This Court has personal jurisdiction over Defendants because the acts and/or

omissions which are the subject of this litigation occurred in the City of St. Louis, Missouri, and

Defendants regularly conducts business in the City of St. Louis, Missouri.

       13.     As a result of the marketing, distribution, sale, and delivery of the Products,

which would be sold to Plaintiff in the State of Missouri, Defendants, directly and through their

subsidiaries, affiliates, or agents, obtained the benefits of the laws of the State of Missouri.

       14.     Neither Plaintiff nor any member of Plaintiff’s Class assert any federal question.

Plaintiff asserts only violations of the Missouri Merchandising Practices Act. Plaintiff

specifically denies any intent to state a cause of action arising under the laws of the United States

of America, including any claim for injunctive relief available under federal law.

       15.     Venue is proper in this Court pursuant to Mo. Rev. Stat. §§ 508.010.4 and

407.025.




2
  Defendants both admit that their corporate headquarters and principal place of business are in
Missouri. Defendants’ Answer to Plaintiffs’ Complaint, Boswell, et al .v. Panera Bread
Company, et al., 4:14-cv-01833-AGF, at ¶¶ 14, 15, 22, 23 (E.D. Mo. Dec. 12, 2014) (attached
hereto as Exhibit A). Defendant Panera, LLC has also affirmatively represented in federal court
filings in Missouri that its principal place of business is in Missouri and that it is a wholly owned
subsidiary of Defendant Panera Bread Company. Complaint of Panera, LLC, Panera, LLC v.
Dobson, et al, 4:19-cv-00276, at ¶1 (E.D. Mo. Feb. 21, 2019) (attached hereto as Exhibit B).

                                                  8
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 10 of 126 PageID #: 19




                                   FACTUAL ALLEGATIONS

                       Defendants’ False and Misleading Representations

         16.    Defendants have misrepresented that all of their products are “100% clean” and/or

“clean” with no artificial preservatives, sweeteners, flavors, or colors from artificial sources

throughout the Class Period.

         17.    Defendants define clean food and what the “clean” representations to consumers

mean as follows: “Every item found on our U.S. food menu is clean – with no artificial

preservatives, sweeteners, flavors, or colors from artificial sources – because we believe clean,

simpler foods taste better.”3

         18.    Defendants’ marketing materials are replete with statements that their food menu

is “100% clean” and/or “clean” and do not contain any artificial preservatives, sweeteners,

flavors, or colors from artificial sources.

         19.    Saint Louis Bread Co. claims that “100% of our food is clean.” Saint Louis

Bread Co.’s website contains the following statement: “Food is as it should be. That’s food we

think tastes better, feels better, does better. It’s clean food. Food without artificial

preservatives, sweeteners, flavors or colors from artificial sources.”

         20.    Saint Louis Bread Co.’s website states that the company is “committed to food

that is 100% clean in all our US bakery-cafes and grocery products. At Panera, clean describes

food that does not contain artificial preservatives, sweeteners, and flavors along with colors

from artificial sources.”

         21.    Saint Louis Bread Co.’s website contains numerous additional statements about

the company’s “clean journey” and its “all-clean menu”:



3
    https://www.panerabread.com/en-us/our-beliefs/our-food-policy/clean-ingredients.html

                                                  9
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 11 of 126 PageID #: 20




             •   “In June of 2014, we announced our plans to remove these artificial additives

                 from our food menu by the end of 2016. Today, we can say with 100%

                 certainty (and that's hard to come by), that 100% of our food menu is clean.”

             •   “Clean Soups: After two years of hard work (and 60 versions of Broccoli

                 Cheddar), our soups were deemed 100% clean in January 2016. That’s every

                 single spoonful.”

             •   “Clean Salads: Summer of 2016 brought more than just salad season. It was a

                 time to celebrate fresh ingredients and, for the first time, 100% clean salads.”

             •   “Clean Sandwiches: Fall of 2016 marked some big moments in clean food at

                 Panera. The star of the season? Our deli turkey. Made with just four simple

                 ingredients—turkey breast, water, sea salt and potato starch—it’s now 100%

                 clean, has 50% less sodium than our old deli turkey, and comes from turkeys fed a

                 vegetarian diet and raised without antibiotics.”

             •   “Clean Breakfast: Bacon. This beloved breakfast staple overcame its artificial

                 shortcomings to become a star of our 100% clean food menu—complete with a

                 better bite and smokier taste—in late 2016.”

             •   “Clean Bakery…a new clean cookie lineup.”

       22.       In addition to featuring prominently in Defendants’ advertising and marketing

materials, Saint Louis Bread Co. misrepresents that the Products are “clean” with no artificial

preservatives, sweeteners, flavors, or colors from artificial sources on bags, signs, and labels at

the point-of-sale throughout Defendants’ physical locations.

       23.       For example, signs and placards displayed in Saint Louis Bread Co.’s retail

outlets or restaurants in Missouri contain statements such as “Food should be clean. No artificial


                                                  10
                                                                                                 Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 12 of 126 PageID #: 21




colors, preservatives, sweeteners, flavors, or anything else you wouldn’t want to serve your

family.”




       24.     Additionally, bags used for the Products include statements such as “100% clean

food: No artificial flavors sweeteners, preservatives / No colors from artificial sources.”




                                                11
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 13 of 126 PageID #: 22




       25.     The marketing, advertising, and point-of-sale for the Products claims that they are

“100% clean” and/or “clean” with no artificial preservatives, sweeteners, flavors, or colors from

artificial sources. However, each of these representations is false. Under Defendants’ own

definition, and the expectations of reasonable consumers, the Products cannot be considered

“100% clean” and/or “clean” with no artificial preservatives, sweeteners, flavors, or colors from

artificial sources because they contain multiple ingredients that are artificial, chemical, and/or

synthetic preservatives, sweeteners, flavors, or colors.

       26.     Defendants consistently and systemically marketed and advertised the Products as

“100% clean” and/or “clean” with no artificial preservatives, sweeteners, flavors, or colors from

artificial sources throughout the Class Period.




                                                  12
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 14 of 126 PageID #: 23




    Defendants’ Products Contain Multiple Artificial Preservatives, Sweeteners, Flavors, and
                               Colors from Artificial Sources

          27.   Saint Louis Bread Co.’s representations that its Products are “100% clean” and/or

“clean” and do not contain any artificial preservatives, sweeteners, flavors, or colors from

artificial sources are false, misleading, and deceptive because the Products contain multiple

ingredients that are artificial, chemical and/or synthetic preservatives, sweeteners, flavors, or

colors.

          28.   Saint Louis Bread Co.’s claims that the Products contain no artificial

preservatives is false and misleading. The Products contain ascorbic acid, citric acid,

potassium sorbate, and tocopherols, whose functions as artificial preservatives have been well-

documented. These ingredients function as preservatives in the Products.

          29.   The Food and Drug Administration (“FDA”) defines a chemical preservative as

“any chemical that, when added to food, tends to prevent or retard deterioration thereof, but does

not include common salt, sugars, vinegars, spices, oils extracted from spices, substances added to

food by direct exposure thereof to wood smoke, or chemicals applied for their insecticidal or

herbicidal properties.” 21 C.F.R. § 101.22(a)(5).

          30.   The ascorbic acid, citric acid, potassium sorbate, and tocopherols have precisely

this effect.

          31.   The MacMillan Dictionary defines “tends” as “to usually do a particular thing,” as

in “He tends to exaggerate” or “The gym tends to get very busy at around six o’clock.”4 The

scientific evidence and FDA statements cited below establish that ascorbic acid, citric acid,

potassium sorbate, and tocopherols both tend to prevent or retard the deterioration of food. This




4
    https://www.macmillandictionary.com/us/dictionary/american/tend

                                                 13
                                                                                                             Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
       Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 15 of 126 PageID #: 24




       remains the case regardless of the subjective purpose for which this substance is added to the

       Products.

                32.    Ascorbic acid, citric acid, potassium sorbate, and tocopherols do not fall into any

       of the regulatory exemptions from the definition of a preservative.

                33.    The FDA expressly classifies ascorbic acid, citric acid, potassium sorbate, and

       tocopherols as preservatives in its Overview of Food Ingredients, Additives, and Colors, on the

       FDA’s website:

Types of           What They Do                   Examples of Uses             Names Found on
Ingredients                                                                    Product Labels

Preservatives      Prevent food spoilage from     Fruit sauces and jellies,    Ascorbic acid, citric
                   bacteria, molds, fungi, or     beverages, baked goods,      acid, sodium benzoate,
                   yeast (antimicrobials); slow   cured meats, oils and        calcium propionate,
                   or prevent changes in color,   margarines, cereals,         sodium erythorbate,
                   flavor, or texture and delay   dressings, snack foods,      sodium nitrite, calcium
                   rancidity (antioxidants);      fruits and vegetable         sorbate, potassium
                   maintain freshness                                          sorbate, BHA, BHT,
                                                                               EDTA, tocopherols
                                                                               (Vitamin E)



https://www.fda.gov/food/food-ingredients-packaging/overview-food-ingredients-additives-colors

                34.    Ascorbic acid is also listed on the FDA’s regulatory listing of chemical

       preservatives. See 21 CFR § 182.3013 (Subpart D).

                35.    The online magazine livestrong.com explains how ascorbic acid functions as a

       preservative:

                Preservatives are divided into three categories: Antimicrobials, antioxidants and ascorbic
                acid. Antimicrobials prevent bacterial, mold and yeast development. Antioxidants
                preserve fats, keeping them from going rancid. Ascorbic acid falls in the third group as a
                preservative that stops foods from continuing to ripen, an aging process that leads to
                decay.

                Preserving Properties


                                                        14
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 16 of 126 PageID #: 25




         Ascorbic acid neutralizes oxygen when it comes into contact with it. Oxygen allows
         foods to continue to ripen, an aging process similar to the one people go through that
         ends in death. Oxygen is also vital for many microorganisms to thrive, some of which
         cause decay. Ascorbic acid slows or neutralizes these events. The substance blocks cured
         meat’s propensity to form carcinogens called nitrosamines, for example. In the process,
         is also preserves the flesh’s red color. In addition, ascorbic acid preserves flavor.

         Food-Preservation Mechanism

         Canned vegetables, bottled juices, jams and other preserved fruit are processed foods
         manufacturers protect with ascorbic acid. The ingredient’s acidity makes it hard for the
         enzyme phenolase to act. Phenolase accelerates oxidation, a chemical process in which
         oxygen level rises, resulting in decay. This is also the process that ascorbic acid
         combats.5

         36.     Citric acid’s nature as a preservative is also acknowledged by insiders in the

preservative manufacturing and distribution industries. FBC Industries, Inc. a producer and

supplier of FCC grade citric acid additives, acidulants, buffering agents and preservatives for the

food and beverage industry describes citric acid’s function: “Citric acid is the most commonly

used acidulant in the industry. As a food additive or food grade product, citric acid is used as a

flavoring and preservative. The buffering properties of citrates are used to control pH and

flavor.”6

         37.     The FDA’s Warning Letter to the manufacturer of the Chiquita brand "Pineapple

Bites with Coconut" and "Pineapple Bites" dated October 6, 2010 further confirms that citric

acid and ascorbic acid are preservatives:

         “The ‘Pineapple Bites’ and ‘Pineapple Bites with Coconut’ products are further
         misbranded within the meaning of section 403(k) of the Act [21 U.S.C. 343(k)] in
         that they contain the chemical preservative ascorbic acid and citric acid but their
         labels fail to declare these preservatives with a description of their functions. 21
         CFR 101.22.”

See Exhibit C, FDA Warning Letter dated October 6, 2010.



5
    https://www.livestrong.com/article/496950-is-ascorbic-acid-a-preservative/
6
    https://fbcindustries.com/citrates/

                                                  15
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 17 of 126 PageID #: 26




         38.    As described above in ¶¶ 29, 33, a preservative as defined by the FDA is a

substance that “tends” to prevent or retard the deterioration of foods. Thus, it is not necessary

that it function as a preservative in every single instance for it to qualify as a preservative

according to the FDA’s definition, so long as this is its general tendency.

         39.    Potassium sorbate is widely used as a preservative in foods and drinks. It is an

odorless and tasteless salt synthetically produced from sorbic acid and potassium hydroxide.

Potassium sorbate prolongs the shelf life of food by stopping the growth of mold, yeast, and

fungi.

         40.    Tocopherols are also listed on the FDA’s regulatory listing of chemical

preservatives. See 21 CFR § 182.3890 (Subpart D).

         41.    The FDA’s Warning Letter to Wonder Natural Food Corp. dated July 13, 2015

further confirms that tocopherols are preservatives:

         We note that the label bears the claim "No Preservatives." We note that if any
         ingredients such as tocopherol or sodium ascorbate are being used as
         preservatives, this statement would be false and cause the product to be
         misbranded under 403(a)(l).

See Exhibit D, Warning Letter dated July 13, 2015.

         42.    Ascorbic acid, citric acid, potassium sorbate, and tocopherols do as a matter of

fact function as preservatives in the Products.

         43.    Defendants’ Products contain the following non-exhaustive list of additional

artificial, chemical, and/or synthetic preservatives, sweeteners, flavors, and colors.

   a. Beta-Carotene is a color additive that can be prepared synthetically or obtained from

         natural sources according to FDA regulations. 21 C.F.R. 73.95. On information and

         belief, Plaintiff alleges that the beta-carotene added to Defendant’s Products is synthetic.




                                                  16
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 18 of 126 PageID #: 27




   b. Blue 1 is a synthetic organic compound used as a blue colorant for processed foods,

      medications, dietary supplements, and cosmetics.

   c. Calcium Disodium Edta is an artificial food additive, used as a preservative and

      flavoring agent. It is used in food to preserve flavor, color and texture.

   d. Canola Oil is a synthetic additive that acts as a preservative because it prevents

      ingredients from separating, which in turn, stops the food from breaking down and

      spoiling. It is a vegetable oil derived from the canola plant. Canola seed processing

      involves synthetic chemicals that help extract the oil. Aside from vitamins E and K,

      canola oil is not a good source of nutrients. Canola oil may contain small amounts of

      trans fats, which is harmful to health. For the most part, canola oil is highly refined

      through chemical treatment and GMO. It is also a rich source of omega-6 fats, which

      could contribute to inflammation if heavily consumed.

   e. Cellulose is an artificial food preservative that, according to federal regulations, is a

      synthetic substance. See 7 C.F.R. 205.605(b). The Products contain other types of

      cellulose such as powdered cellulose and microcrystalline cellulose, both of which are

      also classified as synthetic substances according to federal regulations. See 7 C.F.R.

      205.605(b).

   f. Folic Acid is the synthetic form of folate that is used as a preservative in fortified foods,

      such as rice, pasta, bread, and cereals.

   g. Glycerol Ester of Woods Rosin is an artificial food additive. Glycerol ester of

      wood rosin is a complex mixture of glycerol di- and tri- esters of resin acids from

      wood rosin, with a residual fraction of glycerol monoesters. It gives a more authentic

      flavor to fruit-flavored water-based drinks.



                                                 17
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 19 of 126 PageID #: 28




    h. Glycerin is used in food generally as a preservative, but it is also added to enhance

       flavor. Glycerin is a synthetic substance according to federal regulations. See 7. C.F.R.

       205.603(a)(12), 7 C.F.R. § 205.605(b). The glycerin used in Defendant’s products is not

       “natural” but instead, upon information and belief, is manufactured through

       saponification, whereby fact molecules in vegetable oil are chemically altered using

       sodium hydroxide, a highly toxic chemical.

       It requires multiple processing steps in an industrial environment to create Glycerin.

       Therefore, it cannot be described as “natural.” A technical evaluation report compiled by

       the USDA AMS Agricultural Analytics Division for the USDA National Organic

       Program explains that Glycerin is “produced by a hydrolysis of fats and oils” and is listed

       in the USDA Organic Program’s National List as a “synthetic nonagricultural

       (nonorganic) substance.”7

    i. High Fructose Corn Syrup (HFCS) is an artificial sweetener used in foods. It is

       cheaper and sweeter than sugar, and it is much more quickly absorbed by the body.

       Eating too much high fructose corn syrup can lead to insulin resistance, obesity, type 2

       diabetes and high blood pressure.

    j. Malic Acid is a synthetic chemical flavoring compound. The malic acid in the Products

       is an inexpensive synthetic chemical used in processed foods to make them taste like

       tangy fresh fruits. There is a different naturally-occurring form of malic acid found in

       some fruits and vegetables. Defendant does not use this type of malic acid; it instead




https://www.ams.usda.gov/sites/default/files/media/Glycerin%20Petition%20to%20remove%20
7

TR%202013.pdf

                                                18
                                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 20 of 126 PageID #: 29




       adds a synthetic industrial chemical called d-1 malic acid8, in the form of a racemic

       mixture of d- ad 1-isomers, to flavor the Products artificially.

       This type of “malic acid” is not naturally-occurring but is in fact manufactured in

       petrochemical plants from benzene or butane – components of gasoline and lighter fluid,

       respectively – through a series of chemical reactions, some of which involve highly toxic

       chemical precursors and byproducts.

    k. Phosphoric Acid. Phosphoric acid is a preservative. The American Beverage

       Association states of phosphoric acid “[t]his flavoring agent in soft drinks is a

       preservative that provides tartness.”9

       The Encyclopedia of Food and Color Additives explains the uses of phosphoric acid:

               “Use as a flavor enhancer, flavoring agent, pH control agent, sequestrant,
               stabilizer and thickener, and synergist.” The Encyclopedia explains that
               phosphoric acid is “used as an acidulant, PH control agent, buffering
               agent, flavor enhancer, flavoring agent, sequestrant, stabilizer and
               thickener, and synergist. It works effectively to reduce the pH in many
               food products allowing antimicrobial agents to be more effective.”10

       Scholarly sources confirm that consumer concerns about a preservative like phosphate is

       well justified:

               the amount of total phosphate ingestion can be significantly augmented by
               the consumption of processed food and drinks, as phosphate metabolites
               are used as additives in these commercially processed food and drinks. In
               recent years, the amount of phosphate intake increased worldwide,
               especially in countries with a high consumption of processed food.
               Increased use of phosphate as a preservative has significantly increased in
               a wide range of drinks and food, complicating the patients' ability to
               minimize phosphate intake. Recent experimental studies have




8
  D-malic acid is also called d-hydroxybutanedioic acid or (R)-(+)-2-Hydroxysuccinic acid.
9
  https://www.ameribev.org/education-resources/beverage-dictionary/
10
   Burdock, G. A. (1997). Encyclopedia of Food and Color Additives. Boca Raton, Fla.: CRC
Press.

                                                19
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 21 of 126 PageID #: 30




                convincingly demonstrated the risk of increase serum phosphate levels in
                the development of premature ageing to reno-vascular diseases.11

     l. Red 40 is an artificial food coloring that is found in highly processed foods.

     m. Sodium Acid Pyrophosphate is a synthetic, edible phosphoric salt. It is a white mass or

        free-flowing powder that is used in self-rising and prepared baked goods as a preservative

        to control the pH amounts in food.

     n. Sodium Aluminum Phosphate can occur naturally in food, but people are mainly

        exposed through food additives. Aluminum can accumulate and persist in the human

        body, particularly in bone. Additives containing sodium aluminum phosphate are used as

        preservatives in many processed foods to help preserve structure. Animals exposed to

        aluminum in the womb and during development show neurological effects such as

        changes in behavior, learning and motor response. Neurotoxicity has occurred in people

        undergoing dialysis who received large intravenous doses of unpurified water, but a

        direct link between aluminum food additives and neurological effects has not been

        proven. A link with Alzheimer’s disease and other neurodegenerative disorders has been

        proposed, but the association remains unclear.12

     o. Sodium Benzoate is a preservative. It is a synthetic chemical produced when benzoic

        acid is combined with sodium hydroxide. While it is generally recognized as safe in

        small doses, sodium benzoate may cause harmful health effects under certain conditions.




11
   Shutto, Y., Shimada, M., Kitajima, M., Yamabe, H., & Razzaque, M. S. (2011). Lack of
Awareness among Future Medical Professionals about the Risk of Consuming Hidden
Phosphate-Containing Processed Food and Drinks. PLoS ONE, 6(12), e29105.
https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0029105
12
   https://www.ewg.org/research/ewg-s-dirty-dozen-guide-food-additives/food-additive-watch-
list

                                                 20
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 22 of 126 PageID #: 31




   p. Sodium Citrate is used as a preservative and food additive. It is a recognized synthetic

      chemical under federal regulations. See 7 C.F.R. §205.605(b). It is usually prepared by

      reacting sodium carbonate or sodium hydroxide with citric acid, or by reacting sodium

      sulfate with calcium citrate.

   q. Sorbitan Monostearate is a synthetic flavoring substance according to federal

      regulations. 21 C.F.R. 172.515. It is a synthetic ester that is commonly used in the

      manufacture of food and health care products as a surfactant with emulsifying,

      dispersing, and wetting properties. It is used in yeast manufacturing to protect the yeast

      from excess drying and also helps rehydrate the yeast cells. Sorbitan monostearate is a

      synthetic additive that also acts as a preservative because it prevents the food from

      breaking down and spoiling.

   r. Thiamine Mononitrate is a chemical additive according to federal regulations. 21

      C.F.R. 184.1878. It is added to food to preserve nutrient content during processing. It is

      the mononitrate salt of thiamine. It occurs as white crystals or a white crystalline powder

      and is prepared from thiamine hydrochloride by dissolving the hydrochloride salt in

      alkaline solution followed by precipitation of the nitrate half-salt with a stoichiometric

      amount of nitric acid.

   s. Xanthan Gum is a thickening agent that, according to federal regulations, is a synthetic

      substance. See 7 C.F.R. 205.605(b). Xanthan gum is not “natural” but is instead

      manufactured through fermentation or carbohydrates and subsequent treatment of the

      byproduct with isopropyl alcohol. It is a synthetic additive that acts as a preservative

      because it prevents ingredients from separating, which in turn, stops the food from




                                               21
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 23 of 126 PageID #: 32




       breaking down and spoiling. Xanthan gum can also be used as a carrier of preservative

       solution (citric and ascorbic acid).

   t. Yeast Extract has replaced monosodium glutamate, or MSG, as a taste-booster in most

       processed foods because it appears to be a natural ingredient on food labels. However,

       yeast extract contains the same concentrated free glutamic acid as MSG. MSG is a

       synthetically derived and highly concentrated flavor enhancer that is almost completely

       made up of glutamates. Research has found that although the FDA does not prohibit the

       use of yeast extract, even when the name is used to disguise the presence of MSG, the

       quantity of free glutamate it contains poses problems for MSG-sensitive individuals who

       experience its effects as toxic.

       44.     No product representing that it is “100% clean” and/or “clean” with no artificial

preservatives, sweeteners, flavors, or colors from artificial sources should contain any of these

ingredients. And yet, the Products contain the following, non-exhaustive list of artificial,

chemical, and/or synthetic preservatives, sweeteners, flavors, and colors.


                  Product                       Artificial Preservatives, Sweeteners, Flavors,
                                                            And Color Ingredients

 Saint Louis Bread Co. Brioche Roll           Thiamine Mononitrate
                                              Folic Acid
                                              Citric Acid
                                              Sorbitan Monostearate
                                              Ascorbic Acid
 Saint Louis Bread Co. Classic White          Thiamine Mononitrate
 Bread                                        Folic Acid
                                              Ascorbic Acid
                                              Sorbitan Monostearate
 Saint Louis Bread Co. Sea Salt Focaccia      Thiamine Mononitrate
                                              Folic Acid
                                              Ascorbic Acid
                                              Canola Oil
                                              Sorbitan Monostearate

                                                22
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 24 of 126 PageID #: 33




Saint Louis Bread Co. French Baguette   Thiamine Mononitrate
                                        Folic Acid
                                        Ascorbic Acid
                                        Sorbitan Monostearate
Saint Louis Bread Co. Asiago Cheese     Thiamine Mononitrate
                                        Folic Acid
                                        Powdered Cellulose
                                        Sorbitan Monostearate
                                        Ascorbic Acid
                                        Microcrystalline Cellulose
Saint Louis Bread Co. Cinnamon Raisin   Thiamine Mononitrate
Swirl                                   Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Sourdough         Thiamine Mononitrate
                                        Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
                                        Microcrystalline Cellulose
Saint Louis Bread Co. Tomato Basil      Thiamine Mononitrate
                                        Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Sprouted Grain    Thiamine Mononitrate
Roll                                    Folic Acid
                                        Canola Oil
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Honey Wheat       Thiamine Mononitrate
                                        Folic Acid
                                        Ascorbic Acid
                                        Sorbitan Monostearate
Saint Louis Bread Co. Asiago Cheese     Thiamine Mononitrate
Focaccia                                Folic Acid
                                        Powdered Cellulose
                                        Ascorbic Acid
                                        Canola Oil
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Country Rustic    Thiamine Mononitrate
                                        Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
                                        Microcrystalline Cellulose
Saint Louis Bread Co. Farmstyle XL      Thiamine Mononitrate
Loaf                                    Folic Acid

                                          23
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 25 of 126 PageID #: 34




                                         Sorbitan Monostearate
                                         Ascorbic Acid
                                         Microcrystalline Cellulose
Saint Louis Bread Co. Whole Grain        Thiamine Mononitrate
                                         Folic Acid
                                         Ascorbic Acid
                                         Sorbitan Monostearate
                                         Microcrystalline Cellulose
Saint Louis Bread Co. Artisan Ciabatta   Thiamine Mononitrate
                                         Folic Acid
                                         Canola Oil
                                         Ascorbic Acid
                                         Sorbitan Monostearate
Saint Louis Bread Co. Chocolate          Thiamin Mononitrate
Croissant                                Folic Acid
                                         Ascorbic Acid
                                         Citric Acid
                                         Xanthan Gum,
                                         Malic Acid
                                         Xanthan Gum
Saint Louis Bread Co. Cheese Brittany    Thiamine Mononitrate
                                         Folic Acid
                                         Flavor
                                         Xanthan Gum
                                         Ascorbic Acid
                                         Citric Acid
                                         Malic Acid
Saint Louis Bread Co. Pecan Braid        Thiamine Mononitrate
                                         Folic Acid
                                         Ascorbic Acid
                                         Xanthan Gum
Saint Louis Bread Co. Bear Claw          Thiamine Mononitrate
                                         Folic Acid
                                         Canola Oil
                                         Citric Acid
                                         Beta-Carotene
                                         Cellulose
                                         Ascorbic Acid
Saint Louis Bread Co. Cherry Cheese      Thiamine Mononitrate
Brittany                                 Folic Acid
                                         Xanthan Gum
                                         Ascorbic Acid
                                         Citric Acid
                                         Malic Acid
Saint Louis Bread Co. Croissant          Thiamin Mononitrate
                                         Folic Acid

                                           24
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 26 of 126 PageID #: 35




                                        Ascorbic Acid
                                        Citric Acid
                                        Xanthan Gum
Saint Louis Bread Co. Almond Croissant Thiamin Mononitrate
                                        Folic Acid
                                        Ascorbic Acid
                                        Citric Acid
                                        Xanthan Gum
                                        Glycerin
Saint Louis Bread Co. Pastry Ring       Thiamine Mononitrate
                                        Folic Acid)
                                        Citric Acid
                                        Malic Acid
                                        Xanthan Gum
Saint Louis Bread Co. Vanilla Cinnamon Thiamine Mononitrate
Roll                                    Folic Acid
                                        Beta-Carotene
                                        Ascorbic Acid
Saint Louis Bread Co. Apple Pie         Thiamine Mononitrate
Thumbprint Cookie                       Folic Acid
                                        Citric Acid
Saint Louis Bread Co. Heart Cookie      Thiamine Mononitrate
                                        Folic Acid
                                        Citric Acid
Saint Louis Bread Co. Kitchen Sink      Thiamine Mononitrate
Cookie                                  Folic Acid
                                        Canola Oil
Saint Louis Bread Co. Oatmeal Raisin    Thiamine Mononitrate
with Berries Cookie                     Folic Acid
                                        Cellulose
                                        Citric Acid
Saint Louis Bread Co. Candy Cookie      Thiamine Mononitrate
                                        Folic Acid
Saint Louis Bread Co. Petite Chocolate  Thiamine Mononitrate
Chipper                                 Folic Acid
Saint Louis Bread Co. Chocolate Chipper Thiamine Mononitrate
Cookie                                  Folic Acid
Saint Louis Bread Co. Cocoa & Crème     Thiamine Mononitrate
Cookie                                  Folic Acid
                                        Citric Acid
Saint Louis Bread Co. Homestyle         Thiamine Mononitrate
Chocolate Chunk Cookie                  Folic Acid
Saint Louis Bread Co. Lemon Drop        Thiamine Mononitrate
Cookie                                  Folic Acid
Saint Louis Bread Co. Blueberry Muffin Thiamine Mononitrate
with Fresh Blueberries                  Folic Acid

                                         25
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 27 of 126 PageID #: 36




                                         Citric Acid
                                         Sodium Acid Pyrophosphate
Saint Louis Bread Co. Pumpkin Muffin     Thiamine Mononitrate
                                         Folic Acid
                                         Sodium Aluminum Phosphate
                                         Thiamine Mononitrate
Saint Louis Bread Co. Cranberry Orange   Mononitrate
Muffin                                   Folic Acid
                                         Citric Acid
                                         Sodium Acid Pyrophosphate
Saint Louis Bread Co. Chocolate Chip     Thiamine Mononitrate
Muffie                                   Folic Acid
                                         Sodium Acid Pyrophosphate
Saint Louis Bread Co. Pumpkin Muffie     Thiamine Mononitrate
                                         Folic Acid
                                         Sodium Aluminum Phosphate
Saint Louis Bread Co. Apple Cinnamon     Thiamine Mononitrate
Crunch Scone                             Folic Acid
                                         Sodium Acid Pyrophosphate
                                         Citric Acid
Saint Louis Bread Co. Blueberry Scone    Thiamine Mononitrate
                                         Folic Acid
                                         Sodium Acid Pyrophosphate
                                         Monocalcium Phosphate
Saint Louis Bread Co. Cinnamon Crunch    Thiamine Mononitrate
Scone                                    Folic Acid
                                         Sodium Acid Pyrophosphate
                                         Monocalcium Phosphate
Saint Louis Bread Co. Orange Scone       Thiamine Mononitrate
                                         Folic Acid
                                         Sodium Acid Pyrophosphate
                                         Monocalcium Phosphate
Saint Louis Bread Co. Brownie            Thiamine Mononitrate
                                         Folic Acid
Saint Louis Bread Co. Cinnamon Crum      Thiamine Mononitrate
Coffee Cake                              Folic Acid
                                         Xanthan Gum
Saint Louis Bread Co. Sprouted Grain     Thiamine Mononitrate
Bagel Flat                               Folic Acid
                                         Canola Oil
                                         Sorbitan Monostearate
                                         Ascorbic Acid
Saint Louis Bread Co. Everything Bagel   Thiamine Mononitrate
                                         Folic Acid
                                         Sorbitan Monostearate
                                         Ascorbic Acid

                                          26
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 28 of 126 PageID #: 37




Saint Louis Bread Co. Plain Bagel       Thiamine Mononitrate
                                        Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Chocolate Chip    Thiamine Mononitrate
Bagel                                   Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Whole Grain       Thiamine Mononitrate
Bagel                                   Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. French Toast      Thiamine Mononitrate
Bagel                                   Folic Acid
                                        Beta Carotene
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Sesame Bagel      Thiamine Mononitrate
                                        Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Cinnamon Crunch   Thiamine Mononitrate
Bagel                                   Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Asiago Cheese     Thiamine Mononitrate
Bagel                                   Folic Acid
                                        Powdered Cellulose
                                        Sorbitan Monostearate
                                        Ascorbic Acid
                                        Powdered Cellulose
Saint Louis Bread Co. Cinnamon Swirl    Thiamine Mononitrate
& Raisin Bagel                          Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Blueberry Bagel   Thiamine Mononitrate
                                        Folic Acid
                                        Citric Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
Saint Louis Bread Co. Maple Bacon,      Thiamine Mononitrate
Scrambled Eggs & Cheese Wrap            Folic Acid
                                        Canola Oil
                                        Ascorbic Acid
                                        Citric Acid
                                        Canola Oil

                                          27
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 29 of 126 PageID #: 38




                                          Xanthan Gum
Saint Louis Bread Co. Chipotle Chicken,   Thiamine Mononitrate
Scrambled Eggs & Avocado                  Folic Acid
                                          Canola Oil
                                          Ascorbic Acid
                                          Citric Acid
                                          Yeast Extract
                                          Xanthan Gum
Saint Louis Bread Co. Mediterranean       Thiamine Mononitrate
Egg White Wrap                            Folic Acid
                                          Canola Oil
                                          Ascorbic Acid,
                                          Citric Acid
Saint Louis Bread Co. Bacon, Egg &        Thiamine Mononitrate
Cheese                                    Folic Acid
                                          Citric Acid
                                          Sorbitan Monostearate
                                          Ascorbic Acid
                                          Canola Oil
Saint Louis Bread Co. Bacon, Scrambled    Thiamine Mononitrate
Egg & Cheese on Ciabatta                  Folic Acid
                                          Canola Oil
                                          Ascorbic Acid
                                          Sorbitan Monostearate
                                          Citric Acid
Saint Louis Bread Co. Sausage, Egg &      Thiamine Mononitrate
Cheese                                    Folic Acid
                                          Citric Acid
                                          Sorbitan Monostearate
                                          Ascorbic Acid
                                          Canola Oil
Saint Louis Bread Co. Egg & Cheese        Thiamine Mononitrate
                                          Folic Acid
                                          Citric Acid
                                          Sorbitan Monostearate,
                                          Ascorbic Acid
                                          Canola Oil
Saint Louis Bread Co. Ham, Egg &          Thiamine Mononitrate
Cheese                                    Folic Acid
                                          Sorbitan Monostearate
                                          Ascorbic Acid
                                          Microcrystalline Cellulose
                                          Canola Oil
Saint Louis Bread Co. Steak & Egg         Thiamine Mononitrate
                                          Folic Acid
                                          Sorbitan Monostearate

                                            28
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 30 of 126 PageID #: 39




                                         Ascorbic Acid
                                         Canola Oil
Saint Louis Bread Co. Avocado, Egg       Thiamine Mononitrate
White & Spinach                          Folic Acid
                                         Canola Oil
                                         Sorbitan Monostearate
                                         Ascorbic Acid
Saint Louis Bread Co. Spinach & Bacon    Thiamine Mononitrate
Souffle                                  Folic Acid
                                         Ascorbic Acid
                                         Sodium Citrate
                                         Citric Acid
                                         Powdered Cellulose
Saint Louis Bread Co. Ham & Swiss        Thiamine Mononitrate
Souffle                                  Folic Acid
                                         Ascorbic Acid
                                         Sodium Citrate
                                         Citric Acid
Saint Louis Bread Co. Bistro French      Citric Acid
Onion Soup                               Yeast Extract
                                         Thiamine Mononitrate
                                         Folic Acid
                                         Canola Oil
                                         Sorbitan Monostearate
                                         Ascorbic Acid
                                         Powdered Cellulose
Saint Louis Bread Co. Baked Potato       Yeast Extract
Soup
Saint Louis Bread Co. Broccoli Cheddar   Sodium Citrate
Soup                                     Yeast Extract
                                         Canola Oil
Saint Louis Bread Co. Vegetarian         Citric Acid
Creamy Tomato Soup                       Canola Oil
                                         Thiamine Mononitrate
                                         Folic Acid
                                         Canola Oil
                                         Thiamine Mononitrate
                                         Folic Acid
                                         Sorbitan Monostearate
                                         Ascorbic Acid
Saint Louis Bread Co. Turkey Chili       Citric Acid]
                                         Yeast Extract
                                         Xanthan Gum
Saint Louis Bread Co. Vegetarian         Yeast Extract
Autumn Squash Soup                       Rosemary Extract
                                         Canola Oil

                                           29
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 31 of 126 PageID #: 40




Saint Louis Bread Co. Ten Vegetable       Yeast Extract
Soup                                      Citric Acid
Saint Louis Bread Co. Low-Fat Chicken     Yeast Extract
Soup                                      Xanthan Gum
Saint Louis Bread Co. Modern Greek        Canola Oil
Salad with Quinoa                         Xanthan Gum
                                          Citric Acid
Saint Louis Bread Co. Caesar Salad        Xanthan Gum
                                          Citric Acid
                                          Thiamine Mononitrate
                                          Folic Acid
                                          Canola Oil
                                          Sorbitan Monostearate
                                          Ascorbic Acid
Saint Louis Bread Co. Caesar Salad with   Citric Acid
Chicken                                   Malic Acid
                                          Xanthan Gum
                                          Thiamine Mononitrate
                                          Folic Acid
                                          Canola Oil
                                          Sorbitan Monostearate
                                          Ascorbic Acid
Saint Louis Bread Co. Greek Salad         Xanthan Gum
                                          Citric Acid
                                          Canola Oil
Saint Louis Bread Co. Green Goddess       Citric Acid
Cobb Salad with Chicken                   Malic Acid
                                          Canola Oil
                                          Ascorbic Acid
                                          Xanthan Gum
Saint Louis Bread Co. Southwest Chile     Citric Acid
Lime Ranch Salad with Chicken             Malic Acid
                                          Canola Oil
                                          Yeast Extract
                                          Xanthan Gum
                                          Ascorbic Acid
Saint Louis Bread Co. Spicy Thai Salad    Citric Acid
with Chicken                              Malic Acid
                                          Canola Oil
                                          Xanthan Gum
Saint Louis Bread Co. Fuji Apple Salad    Citric Acid
with Chicken                              Malic Acid
                                          Xanthan Gum
                                          Canola Oil
                                          Ascorbic Acid


                                            30
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 32 of 126 PageID #: 41




Saint Louis Bread Co. Seasonal Greens      Xanthan Gum
Salad
Saint Louis Bread Co. Asian Sesame         Citric Acid
Salad with Chicken                         Malic Acid
                                           Xanthan Gum
                                           Canola Oil
Saint Louis Bread Co. Baja Grain Bowl      Citric Acid
with Chicken                               Malic Acid
                                           Canola Oil
Saint Louis Bread Co. Baja Grain Bowl      Canola Oil
Saint Louis Bread Co. Mediterranean        Canola Oil
Grain Bowl with Chicken                    Citric Acid
                                           Malic Acid
                                           Xanthan Gum
Saint Louis Bread Co. Mediterranean        Canola Oil
Grain Bowl                                 Citric Acid
                                           Xanthan Gum
Saint Louis Bread Co. Baja Mac &           Thiamine Mononitrate
Cheese                                     Folic Acid
                                           Sodium Citrate
                                           Thiamine Mononitrate
                                           Folic Acid
                                           Xanthan Gum
                                           Canola Oil
Saint Louis Bread Co. BBQ Chicken          Thiamine Mononitrate
Mac & Cheese                               Folic Acid
                                           Sodium Citrate
                                           Xanthan Gum
                                           Yeast Extract,
                                           Citric Acid
Saint Louis Bread Co. Mac & Cheese         Thiamine Mononitrate
                                           Folic Acid
                                           Sodium Citrate
                                           Xanthan Gum
Saint Louis Bread Co. Chicken Tortellini   Thiamine Mononitrate
Alfredo                                    Folic Acid
                                           Powdered Cellulose
                                           Canola Oil
                                           Yeast Extract
Saint Louis Bread Co. Sierra Turkey        Thiamine Mononitrate
                                           Folic Acid
                                           Powdered Cellulose
                                           Ascorbic Acid
                                           Canola Oil
                                           Sorbitan Monostearate
                                           Yeast Extract

                                             31
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 33 of 126 PageID #: 42




                                         Xanthan Gum
Saint Louis Bread Co. Chipotle Chicken   Thiamine Mononitrate
Avocado Melt                             Folic Acid
                                         Canola Oil
                                         Sorbitan Monostearate
                                         Ascorbic Acid
                                         Yeast Extract
                                         Xanthan Gum
                                         Ascorbic Acid
Saint Louis Bread Co. Toasted Frontega   Thiamine Mononitrate
Chicken                                  Folic Acid
                                         Ascorbic Acid
                                         Canola Oil
                                         Sorbitan Monostearate
                                         Yeast Extract
                                         Xanthan Gum
Saint Louis Bread Co. Toasted Steak &    Thiamine Mononitrate
White Cheddar                            Folic Acid
                                         Canola Oil
                                         Ascorbic Acid
                                         Sorbitan Monostearate
                                         Xanthan Gum
Saint Louis Bread Co. Tuna Salad         Xanthan Gum
Sandwich                                 Mixed Tocopherols
                                         Canola Oil
                                         Thiamine Mononitrate
                                         Folic Acid
                                         Canola Oil
                                         Sorbitan Monostearate
                                         Ascorbic Acid
Saint Louis Bread Co. Modern Caprese     Thiamine Mononitrate
Sandwich                                 Folic Acid
                                         Canola Oil
                                         Sorbitan Monostearate
                                         Ascorbic Acid
                                         Citric Acid
Saint Louis Bread Co. Roasted Turkey,    Thiamine Mononitrate
Apple & Cheddar Sandwich                 Folic Acid
                                         Ascorbic Acid
                                         Sorbitan Monostearate
                                         Canola Oil
                                         Xanthan Gum
                                         Citric Acid
Saint Louis Bread Co. Turkey Sandwich    Thiamine Mononitrate
                                         Folic Acid
                                         Ascorbic Acid

                                           32
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 34 of 126 PageID #: 43




                                        Sorbitan Monostearate
                                        Microcrystalline Cellulose
                                        Canola Oil
Saint Louis Bread Co. Mediterranean     Thiamine Mononitrate
Veggie Sandwich                         Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
                                        Canola Oil
                                        Citric Acid
Saint Louis Bread Co. Steak & Arugula   Canola Oil
Sandwich                                Thiamine Mononitrate
                                        Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
                                        Microcrystalline Cellulose
                                        Xanthan Gum
                                        Citric Acid
Saint Louis Bread Co. Napa Almond       Citric Acid
Chicken Salad Sandwich                  Malic Acid
                                        Xanthan Gum
                                        Ascorbic Acid
                                        Thiamine Mononitrate
                                        Folic Acid
                                        Sorbitan Monostearate
                                        Microcrystalline Cellulose
                                        Canola Oil
Saint Louis Bread Co. The Cuban         Thiamine Mononitrate
                                        Folic Acid
                                        Canola Oil
                                        Ascorbic Acid
                                        Sorbitan Monostearate
                                        Xanthan Gum
Saint Louis Bread Co. Bacon Tomato      Thiamine Mononitrate
Grilled Cheese                          Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid
                                        Microcrystalline Cellulose
                                        Sodium Citrate
Saint Louis Bread Co. Classic Grilled   Thiamine Mononitrate
Cheese                                  Folic Acid
                                        Ascorbic Acid
                                        Sodium Citrate
Saint Louis Bread Co. Heritage Ham &    Thiamine Mononitrate
Swiss Sandwich                          Folic Acid
                                        Sorbitan Monostearate
                                        Ascorbic Acid

                                          33
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 35 of 126 PageID #: 44




                                          Microcrystalline Cellulose
                                          Citric Acid
                                          Xanthan Gum
Saint Louis Bread Co. Toasted Tuscan      Thiamine Mononitrate
Grilled Sandwich                          Folic Acid
                                          Canola Oil
                                          Ascorbic Acid
                                          Sorbitan Monostearate
                                          Citric Acid
                                          Malic Acid
                                          Xanthan Gum
                                          Citric Acid
Saint Louis Bread Co. Roasted Turkey &    Canola Oil
Avocado BLT                               Thiamine Mononitrate
                                          Folic Acid
                                          Sorbitan Monostearate
                                          Ascorbic Acid
                                          Microcrystalline Cellulose
Saint Louis Bread Co. Bacon Turkey        Thiamine Mononitrate
Bravo Sandwich                            Folic Acid
                                          Sorbitan Monostearate
                                          Ascorbic Acid
                                          Citric Acid
                                          Xanthan Gum
                                          Canola Oil
Saint Louis Bread Co. Kids Mac &          Thiamine Mononitrate
Cheese                                    Folic Acid
                                          Sodium Citrate
                                          Sodium Citrate
                                          Xanthan Gum
Saint Louis Bread Co. Kids Turkey Chili   Citric Acid
                                          Yeast Extract
                                          Xanthan Gum
Saint Louis Bread Co. Kids Vegetarian     Yeast Extract
Autumn Squash Soup
Saint Louis Bread Co. Kids Ten            Yeast Extract
Vegetable Soup                            Citric Acid
Kids Vegetarian Creamy Tomato Soup        Citric Acid
                                          Canola Oil
                                          Thiamine Mononitrate
                                          Folic Acid
                                          Sorbitan Monostearate
                                          Ascorbic Acid
Saint Louis Bread Co. Kids Baked Potato   Yeast Extract
Soup


                                            34
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 36 of 126 PageID #: 45




Saint Louis Bread Co. Kids Low-Fat        Yeast Extract
Chicken Noodle Soup                       Xanthan Gum
Saint Louis Bread Co. Kids Bistro         Citric Acid
French Onion Soup                         Yeast Extract
                                          Powdered Cellulose
                                          Thiamine Mononitrate
                                          Folic Acid
                                          Canola Oil
                                          Sorbitan Monostearate
                                          Ascorbic Acid
Saint Louis Bread Co. Kids Broccoli       Sodium Citrate
Cheddar Soup                              Yeast Extract
Saint Louis Bread Co. Kids Seasonal       Xanthan Gum
Greens Salad
Saint Louis Bread Co. Kids Greek Salad    Xanthan Gum
                                          Citric Acid
                                          Canola Oil
Saint Louis Bread Co. Kids Caesar Salad   Xanthan Gum
                                          Citric Acid
                                          Thiamine Mononitrate
                                          Folic Acid
                                          Canola Oil
                                          Sorbitan Monostearate
                                          Ascorbic Acid
Saint Louis Bread Co. Kids Turkey         Thiamine Mononitrate
Sandwich                                  Folic Acid
                                          Ascorbic Acid
                                          Sorbitan Monostearate
                                          Microcrystalline Cellulose
                                          Sodium Citrate
Saint Louis Bread Co. Kids Peanut         Thiamine Mononitrate
Butter & Jelly                            Folic Acid
                                          Ascorbic Acid
                                          Sorbitan Monostearate
                                          Microcrystalline Cellulose
                                          Citric Acid
Saint Louis Bread Co. Kids Grilled        Thiamine Mononitrate
Cheese                                    Folic Acid
                                          Ascorbic Acid
                                          Sorbitan Monostearate
                                          Sodium Citrate
Saint Louis Bread Co. Kids Artisan Ham    Thiamine Mononitrate
Sandwich                                  Folic Acid
                                          Ascorbic Acid
                                          Sorbitan Monostearate
                                          Microcrystalline Cellulose

                                            35
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 37 of 126 PageID #: 46




                                         Sodium Citrate
Saint Louis Bread Co. Frozen Caramel     Sorbitan Monostearate
Cold Brew
Saint Louis Bread Co. Frozen Mocha       Xanthan Gum
Cold Brew                                Citric Acid
                                         Sorbitan Monostearate
Saint Louis Bread Co. Peach &            Potassium Citrate
Blueberry Smoothie with Almond Milk
Saint Louis Bread Co. Cold Brew –        Citric Acid
Madagascar Vanilla Cream
Saint Louis Bread Co. Iced Madagascar    Citric Acid
Vanilla Latte                            Sorbitan Monostearate
Saint Louis Bread Co. Iced Chai Tea      Citric Acid
Latte
Saint Louis Bread Co. Lipton Brisk       Citric Acid
Raspberry Tea                            Potassium Sorbate
                                         Sodium Benzoate
                                         Red 40
Saint Louis Bread Co. Passion Papaya     Citric Acid
Green Tea                                Ascorbic Acid
                                         Beta Carotene
Saint Louis Bread Co. Blood Orange       Citric Acid
Lemonade
Saint Louis Bread Co. Iced Caffe Mocha   Xanthan Gum
                                         Citric Acid
                                         Sorbitan Monostearate
Saint Louis Bread Co. Tropical Fruit     High Fructose Corn Syrup
Punch                                    Citric Acid
                                         Potassium Citrate
                                         Phosphoric Acid
                                         Potassium Sorbate
                                         Red 40
                                         Glycerol Ester Of Wood Rosin
                                         Calcium Disodium Edta
                                         Blue 1
Saint Louis Bread Co. Iced Caramel       Sorbitan Monostearate
Latte
Saint Louis Bread Co. Signature Hot      Xanthan Gum
Chocolate                                Citric Acid
                                         Sorbitan Monostearate
                                         Glycerin
Saint Louis Bread Co. Caffe Mocha        Xanthan Gum
                                         Citric Acid
                                         Sorbitan Monostearate
Saint Louis Bread Co. Caramel Latte      Sorbitan Monostearate


                                           36
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 38 of 126 PageID #: 47




 Saint Louis Bread Co. Skinny Caffe            Xanthan Gum
 Mocha                                         Citric Acid
 Saint Louis Bread Co. Chai Tea Latte          Citric Acid
 Saint Louis Bread Co. Madagascar              Citric Acid
 Vanilla Latte                                 Sorbitan Monostearate


       45.      Given the presence of these artificial, chemical and/or synthetic preservatives,

sweeteners, flavors, and colors in the Products, Defendants’ representations that they are “100%

clean” and/or “clean” with no artificial preservatives, sweeteners, flavors, or colors from

artificial sources are false and misleading.

       46.      Saint Louis Bread Co.’s Products thus are not “100% clean” and/or “clean,” and

marketing, advertising, or labeling the Products as such is misleading and deceptive.

       47.      No serious contention can be made that Products containing artificial, chemical

and/or synthetic preservatives, sweeteners, flavors, and/or colors are “clean” with no artificial

preservatives, sweeteners, flavors, or colors from artificial sources.

 Defendants Have Deceived Consumers and Are Aware That Their Representations Were
                                      False

       48.      Defendants knew, or should have known, that the Products contain artificial

preservatives, sweeteners, flavors, or colors from artificial sources and were not “clean.”

       49.      Defendants hold themselves out to the public as a trusted expert in the production

of “clean’ food.

       50.      Defendants know what representations they make regarding the Products.

       51.      Defendants know how the Products are produced, including what artificial,

chemical and/or synthetic preservatives, sweeteners, flavors, or colors are used as ingredients in

the Products.




                                                 37
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 39 of 126 PageID #: 48




       52.     The existence of the artificial preservatives, sweeteners, flavors, or colors from

artificial sources in the Products is known to Defendants.

       53.     Consumers lack the meaningful ability to test or independently ascertain or verify

whether a product is “clean”, especially at the point-of-sale. Consumers would not know the true

nature of the ingredients merely by reading the ingredients list on Panera’s website or those

listed in some stores.

       54.     Discovering that the ingredients are not “clean” and contain artificial

preservatives and additives requires a scientific investigation and knowledge of chemistry

beyond that of the average consumer. That is why, even though all of the ingredients listed

above are identified on Panera’s website and in some stores, the reasonable consumer would not

understand – nor are they expected to understand - that these ingredients are artificial, chemical

and/or synthetic preservatives, sweeteners, flavors, or colors.

       55.     Moreover, the reasonable consumer is not expected or required to scour the

ingredients list on Panera’s website in order to confirm or debunk Defendants’ prominent claims

and representations that the Products are “100% clean” and/or “clean.”

       56.     Defendants did not disclose that any of the ingredients listed above are artificial,

chemical and/or synthetic preservatives, sweeteners, flavors, or colors. A reasonable consumer

understands Defendant’s “100% clean” and/or “clean” claims to mean exactly what Defendants

say they mean – that they Products do not contain any artificial preservatives, sweeteners,

flavors, or colors from artificial sources.

       57.     Reasonable consumers are misled and deceived by Defendants’ “clean”

representations into believing that they are purchasing Products that are “clean,” with no

artificial preservatives, sweeteners, flavors, or colors from artificial sources.



                                                  38
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 40 of 126 PageID #: 49




        58.     Defendants made these false, misleading, and deceptive representations, and

omitted the information that would counter them.

        59.     Upon information and belief, Defendants have profited enormously from

consumers in Missouri based on their falsely marketed products.

        60.     Saint Louis Bread Co. has misrepresented that the Products are “100% clean”

and/or “clean” with no artificial preservatives, sweeteners, flavors, or colors from artificial

sources and concealed and suppressed information about the artificial, chemical and/or synthetic

preservatives, sweeteners, flavors, or colors in the Products.

        61.     Saint Louis Bread Co.’s representations that the Products are “100% clean” and/or

“clean” with no artificial preservatives, sweeteners, flavors, or colors when, in fact, they are not,

is a material fact.

        62.     Saint Louis Bread Co. has failed to adequately inform or warn Plaintiff of the

artificial, chemical and/or synthetic preservatives, sweeteners, flavors, or colors in the Products.

        63.     To this day, Saint Louis Bread Co. continues to misrepresent, conceal, and

suppress information about the artificial, chemical and/or synthetic preservatives, sweeteners,

flavors, or colors in the Products in its marketing, advertising and communications with

purchasers.

                                             The Class

        64.     Plaintiff and the Class purchased the Saint Louis Bread Co. Products, which were

falsely represented as set forth above, primarily for personal, family and/or household purposes

and thereby suffered an ascertainable loss of money or property as a result of Saint Louis Bread

Co.’s practices declared unlawful by Missouri’s Merchandising Practices Act, because the




                                                 39
                                                                                                         Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 41 of 126 PageID #: 50




products Plaintiff and the other Class Members purchased were worth less than the product they

thought they had purchased had Saint Louis Bread Co.’s representations been true.

                               CLASS ACTION ALLEGATIONS

       65.     Plaintiff and Class Members hereby incorporate and re-allege, as though fully set

forth herein, each and every allegation set forth in the preceding paragraphs of this Petition.

       66.     Plaintiff brings this action under Rule 52.08 of the Missouri Rules of Civil

Procedure and Missouri Revised Statutes §§407.025.2 and 407.025.3, on behalf of himself and a

class defined as follows:

               All Missouri citizens who, within the five years preceding the filing of
               this Petition, purchased the Saint Louis Bread Co. Products for
               personal, family or household use.

       Excluded from the Class:

          i.   Defendants, any entity in which a Defendant has a controlling interest or which

               has a controlling interest in a Defendant, and Defendants’ legal representatives,

               predecessors, successors, assigns, and employees;

         ii.   Counsel and members of the immediate family of counsel for Plaintiff herein; and

        iii.   The judge and staff to whom this case was assigned, and any member of the

               judge’s immediate family; and

        iv.    Individuals claiming they have suffered a personal injury as a result of using the

               Products.

       67.     Plaintiff reserves the right to revise this definition of the Class based on facts they

learn during discovery.

       68.     The proposed Class meets all requirements for class certification. The Plaintiff’s

Class satisfies the numerosity standards. Plaintiff has a good faith belief that there are thousands

of Class Members in the State of Missouri. As a result, joinder of all Class Members in a single

                                                 40
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 42 of 126 PageID #: 51




action is impracticable. Class Members may be informed of the pendency of this Class Action

by published and broadcast notice.

        69.    Plaintiff’s claims are typical of the other Class Members. Plaintiffs and Class

Members purchased the Saint Louis Bread Co. Products in the State of Missouri in connection

with Defendants’ violations of the Missouri Merchandising Practices Act. Plaintiff and Class

Members have all sustained damages in that each paid the purchase price for the Products.

        70.    Plaintiff is an adequate representative of the Class because he is a member of the

Class and his interests do not conflict with the interests of the members of the Class he seeks to

represent. The interests of Class Members will be fairly and adequately protected by Plaintiff

and his undersigned counsel, who have extensive experience prosecuting complex class action

litigation.

        71.    Common questions of law and/or fact exist as to all Class Members, which

predominate over any questions affecting solely individual Class Members. The questions of

law and fact common to the Class arising from Saint Louis Bread Co.’s actions include, without

limitation, the following:

               a. Whether, in marketing and selling the Products, Saint Louis Bread Co.

                   misrepresented that the Products are “100% clean” and/or “clean” with no

                   artificial preservatives, sweeteners, flavors, or colors from artificial sources

                   and concealed and/or suppressed information about the artificial, chemical

                   and/or synthetic preservatives, sweeteners, flavors, or colors in the Products;

               b. Whether Saint Louis Bread Co. misrepresented in its advertisements,

                   marketing materials, labeling, website statements, and public statements,

                   among other things, that the Products are “100% clean” and/or “clean” with



                                                 41
                                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 43 of 126 PageID #: 52




               no artificial preservatives, sweeteners, flavors, or colors from artificial

               sources;

            c. Whether Saint Louis Bread Co. failed to adequately inform or warn Plaintiff

               of the artificial, chemical and/or synthetic preservatives, sweeteners, flavors,

               or colors in the Products;

            d. Whether Saint Louis Bread Co. knowingly omitted, suppressed, or concealed

               material facts about the artificial, chemical and/or synthetic preservatives,

               sweeteners, flavors, or colors in the Products from the consuming public.

            e. Whether Saint Louis Bread Co.’s affirmative representations and/or failure to

               disclose that the Products contain artificial, chemical and/or synthetic

               preservatives, sweeteners, flavors, or colors constitutes deception, fraud, false

               pretense, false promise, misrepresentation, unfair practices and omission,

               concealment, and suppression of material information in connection with the

               sale or advertisement of merchandise in trade or commerce in or from the

               State of Missouri;

            f. Whether Saint Louis Bread Co.’s conduct violated the Missouri

               Merchandising Practices Act;

            g. Whether Plaintiff and the Class Members have sustained monetary loss and

               the proper measure of that loss;

            h. Whether Plaintiff and Class Members are entitled to an award of

               compensatory damages;

            i. Whether Plaintiff and Class Members are entitled to an award of punitive

               damages as permitted by the Missouri Merchandising Practices Act; and



                                             42
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 44 of 126 PageID #: 53




               j. Whether injunctive, declaratory, and/or other equitable relief is warranted.

       72.     These and other questions of law and/or fact are common to the Class and

predominate over any questions affecting only individual members of the Class. The resolution

of common questions in this case will resolve the claims of both Plaintiff and the Class.

       73.     A class action is superior, with respect to considerations of consistency, economy,

efficiency, fairness and equity, to other available methods for the fair and efficient adjudication

of this controversy. The prosecution of separate actions by individual Class Members would

impose heavy burdens upon the courts and Defendants, and would create a risk of inconsistent or

varying adjudications of the questions of law and/or fact common to the Class. In addition, the

prosecution of separate actions by individual Class Members would establish incompatible

standards of conduct for any party opposing the Class. Also, the prosecution of separate actions

by individual Class Members, if fully adjudicated, as a practical matter, would be dispositive of

the interests of the other Class Members not parties to that particular adjudication and, as such,

would substantially impair or impede upon those Class Members abilities to protect their

interests. A class action, on the other hand, would achieve substantial economies of time, effort

and expense, and would assure uniformity of decision as to persons similarly situated without

sacrificing procedural fairness or bringing about other undesirable results.

       74.     The interest of Class Members in individually controlling the prosecution of

separate actions is theoretical rather than practical. The Class has a high degree of cohesion, and

prosecution of the action through a representative would be unobjectionable. The amounts at

stake for Class Members, while substantial in the aggregate, may not be great enough

individually to enable them to maintain separate suits against Defendant. Plaintiff does not

anticipate any difficulty in the management of this action as a class action.



                                                 43
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 45 of 126 PageID #: 54




       75.       Plaintiff seeks a refund of monies paid for the Saint Louis Bread Co. Products.

       76.       Plaintiff specifically excludes from this Class Action any damages, losses, or

other relief of any kind arising from the personal injuries suffered by Class Members. This Class

Action seeks only economic relief requested herein to which Class Members are entitled under

the Missouri Merchandising Practices Act.

       77.       Notice can be provided to Class Members by using techniques and forms of

notice similar to those customarily used in other consumer product-related cases and complex

class actions.

                    ALLEGATIONS RELATED TO PUNITIVE DAMAGES

       78.       Plaintiff and Class Members hereby incorporate and re-allege, as though fully set

forth herein, each and every allegation set forth in the preceding paragraphs of this Petition.

       79.       Defendants’ unlawful practices including deception, false promises,

misrepresentation, and/or the concealment, suppression, or omission of material facts in

connection with the sale, distribution or advertisement of the Products were outrageous because

of Defendants’ evil motive and/or conscious disregard and/or reckless indifference to the rights

and/or safety of Plaintiff and Class Members alike.

       80.       As a result of Defendants’ conduct alleged herein, the jury should be permitted to

return a verdict of punitive damages under the Petition that will serve to punish Defendants and

deter others from like conduct. The Missouri Merchandising Practices Act expressly provides

for punitive damages. See Mo. Rev. Stat. § 407.025.




                                                 44
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 46 of 126 PageID #: 55




                           CLAIM FOR RELIEF
        VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT
                       Mo. Rev. Stat. §§ 407.010, et seq.

       81.     Plaintiff and Class Members hereby incorporate and re-allege, as though fully set

forth herein, each and every allegation set forth in the preceding paragraphs of this Petition.

       82.     The acts and practices engaged in by Defendants, and described herein, constitute

unlawful, unfair and/or fraudulent business practices in violation of the Missouri Merchandising

Practices Act (“MMPA”), Mo. Rev. Stat. §§ 407.010, et seq.

       83.     Defendants’ actions alleged herein violated, and continue to violate, the MMPA.

       84.     Defendants are a “person” within the meaning of the MMPA, at Missouri Revised

Statutes § 407.010(5).

       85.     The goods purchased from Defendants are “merchandise” within the meaning of

the MMPA, Missouri Revised Statutes § 407.010(4).

       86.     The transactions resulting in purchases of goods from Defendants in Missouri are

a “sale” within the meaning of the MMPA, Missouri Revised Statutes § 407.010(6).

       87.     Defendants engaged in unlawful practices including deception, false promises,

misrepresentation, and/or the concealment, suppression, or omission of material facts in

connection with the sale, distribution or advertisement of the Saint Louis Bread Co.’s Products in

violation of Mo. Rev. Stat. § 407.020, which states in relevant part as follows:

       407.020. 1. The act, use or employment by any person of any deception, fraud, false
       pretense, false promise, misrepresentation, unfair practice or the concealment,
       suppression, or omission of any material fact in connection with the sale or advertisement
       of any merchandise in trade or commerce ... is declared to be an unlawful practice. ...
       Any act, use or employment declared unlawful by this subsection violates this subsection
       whether committed before, during or after the sale, advertisement or solicitation.

       88.     Plaintiff and Class Members purchased the Saint Louis Bread Co. Products,

products that were falsely represented as “100% clean” and/or “clean” with no artificial


                                                 45
                                                                                                         Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 47 of 126 PageID #: 56




preservatives, sweeteners, flavors, or colors from artificial sources, as stated above, in violation

of the Missouri Merchandising Practices Act and as a result Plaintiff suffered economic

damages, in that the product he and other Class Members purchased was worth less than the

product they thought they had purchased had Defendants’ representations been true.

        89.     At all times relevant herein, Plaintiff was unaware that the Saint Louis Bread Co.

Products were not “100% clean” and/or “clean.”

        90.     At all times relevant herein, Plaintiff was unaware that the Saint Louis Bread Co.

Products contained artificial preservatives, sweeteners, flavors, or colors from artificial sources.

        91.     Defendants’ marketing materials for the Saint Louis Bread Co. Products do not

disclose that the Products were not “100% clean” and/or “clean.”

        92.     Defendants’ marketing materials for the Saint Louis Bread Co. Products do not

disclose that the Products contain artificial preservatives, sweeteners, flavors, or colors from

artificial sources.

        93.     Defendant’s website does not disclose that the Products were not “100% clean”

and/or “clean.”

        94.     Defendant’s website does not disclose that the Products contain artificial

preservatives, sweeteners, flavors, or colors from artificial sources.

        95.     Defendants’ labeling for the Saint Louis Bread Co. Products does not disclose that

the Products are not “100% clean” and/or “clean.”

        96.     Defendants’ labeling for the Saint Louis Bread Co. Products does not disclose that

the Products contain artificial preservatives, sweeteners, flavors, or colors from artificial sources.

        97.     Defendants’ point-of-sale materials for the Saint Louis Bread Co. Products do not

disclose that the Products are not “100% clean” and/or “clean.”



                                                 46
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 48 of 126 PageID #: 57




        98.     Defendants’ point-of-sale materials for the Saint Louis Bread Co. Products do not

disclose that the Products contain artificial preservatives, sweeteners, flavors, or colors from

artificial sources.

        99.     Defendants’ failure to disclose the fact that the Saint Louis Bread Co. Products

were not “100% clean” and/or “clean” as defined by Defendants, was a violation of the Missouri

Merchandising Practices Act, as further stated herein, and was a material omission.

        100.    Defendants’ failure to disclose the fact that the Saint Louis Bread Co. Products

contain artificial preservatives, sweeteners, flavors, or colors from artificial sources was a

violation of the Missouri Merchandising Practices Act, as further stated herein, and was a

material omission.

        101.    The foregoing acts and practices of Defendants constituted unfair and unlawful

practices, and deceptive conduct, in violation of the Missouri Merchandising Practices Act.

        102.    As a direct proximate result of the above-described practices, Plaintiff and Class

Members suffered ascertainable loss of money due to the purchasing of the Saint Louis Bread

Co. Products.

        103.    Appropriate injunctive relief is necessary to prevent Defendants’ MMPA

violations from continuing. If Defendants’ violations of the MMPA are not stopped by such

injunctive relief, Plaintiff and the members of the Class will continue to suffer injury.

        104.    The conduct of Defendants was malicious, corrupt, and intentional and/or reckless

to a degree sufficient to support an award of punitive damages against Defendants.

        105.    WHEREFORE, Plaintiff and the Class pray for the relief requested in the Prayer

for Relief set forth below in this Petition.




                                                 47
                                                                                                 Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 49 of 126 PageID #: 58




                                   PRAYER FOR RELIEF

      106.   WHEREFORE, Plaintiff and each member of the proposed Class pray for a

judgment:

             (a) Certifying the Class as requested herein;

             (b) Entering an order appointing Orlowsky Law, LLC and Goffstein Law, LLC as

                 counsel for the Class;

             (c) Returning all purchase costs Plaintiff and the Class paid for the Saint Louis

                 Bread Co. Products;

             (d) Awarding declaratory and injunctive relief as permitted by law or equity

                 including a preliminary and permanent injunction enjoining Defendants from

                 continuing the unlawful practices as set forth herein;

             (e) Awarding punitive damages in an amount to be determined at trial;

             (f) Awarding pre-judgment interest;

             (g) Awarding post-judgment interest;

             (h) Awarding attorneys’ fees and costs;

             (i) Providing such further relief as the Court may deem fair and reasonable.

                                       JURY DEMAND

      107.   Plaintiff demands a trial by jury on all issues so triable.




                                               48
                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 50 of 126 PageID #: 59




                                            Respectfully submitted,

                                            Orlowsky Law, LLC


                                            /s/ Daniel J. Orlowsky_____________
                                            Daniel J. Orlowsky, #57387
                                            Orlowsky Law, LLC
                                            7777 Bonhomme, Suite 1910
                                            St. Louis, Missouri 63105
                                            Phone: (314) 725-5151
                                            Fax: (314) 455-7357
                                            dan@orlowskylaw.com

                                            Attorney for Plaintiff



                                            Goffstein Law, LLC


                                            /s/ Adam M. Goffstein
                                            Adam M. Goffstein, #45611
                                            7777 Bonhomme, Suite 1910
                                            St. Louis, Missouri 63105
                                            Phone: (314) 725-5151
                                            Fax: (314) 455-7278
                                            adam@goffsteinlaw.com

                                            Attorney for Plaintiff




                                       49
                                                                                             Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP
        4:14-cv-01833-AGFDoc. #: #:1-19 Filed:
                                        Filed: 08/13/20
                                               12/12/14 Page:
                                                        Page: 51
                                                              1 ofof42
                                                                     126 PageID
                                                                              #: #:
                                                                                 7460
 Case:                     Doc.                                        PageID 2022-CC01133

                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                ST. LOUIS DIVISION

MARK BOSWELL and                                )
DAVID LUTTON, individually, and on              )
behalf of all others similarly situated,        )
                                                )
                        Plaintiffs,             )
                                                )   Case No. 4:14-CV-01833-AGF
               v.                               )
                                                )
PANERA BREAD COMPANY and                        )
PANERA, LLC,                                    )
                                                )
                        Defendants.             )

               DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
                    FOR DAMAGES AND INJUNCTIVE RELIEF

       Defendants Panera Bread Company and Panera, LLC (collectively, “Defendants”), in

response to Plaintiffs’ Complaint for Damages and Injunctive Relief, state:

       1.      Panera owns and franchises bakery-cafes throughout the United States. The

company employed Plaintiffs and the Class as Joint Venture General Managers (“JV GMs”) to

manage the daily operations of its company-owned cafes.

       ANSWER:        Defendants admit that Defendant Panera, LLC owns, as well as

franchises, bakery-cafes throughout the United States. Defendants further admit that

Defendant Panera, LLC employed Plaintiffs Mark Boswell and David Lutton as Joint

Venture General Managers who were tasked with supervising the operations of their

assigned bakery-café. Defendants are without information sufficient to form a belief as to

the employment of any unnamed “Class” members and therefore deny the same.

Defendants further deny the existence of any “Class” and deny all remaining allegations in

Paragraph 1.




                                                                               Exhibit A
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGFDoc. #: #:1-19 Filed:
                           Doc.         Filed: 08/13/20
                                               12/12/14 Page:
                                                        Page: 52
                                                              2 ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 7561



       2.      The terms of the employment relationship between Panera and each JV GM were

set forth in a standard five-year employment agreement and “Joint Venture General Manager

Compensation Plan”. Together, these unambiguous contracts comprised the “final, complete, and

exclusive agreement between [the JV GM] and Panera with respect to any bonus, incentive plan,

or other compensation.”

       ANSWER:        Defendants admit that Plaintiffs both entered into an agreement titled

“Employment and Confidentiality Agreement” and an agreement titled “Joint Venture

General Manager Compensation Plan” with Defendant Panera, LLC. Those agreements

speak for themselves. Defendants are without sufficient information to form a belief as to

any agreement that may have been entered into by other unnamed “JV GMs” and

therefore deny the same. Whether the contracts are “unambiguous” is a legal conclusion to

which no response is required. Defendants deny all remaining allegations in Paragraph 2.

       3.      These contracts provided that the JV GM would receive a small annual salary for

five years, and, at the end of the five-year term, a “one-time JV GM Buyout” payment. The

amount of the Buyout was to be determined in accordance with specific provisions set forth in

the Plan, which turned on the profitability of the JV GM's cafe. Pursuant to those provisions, the

greater the difference between the aggregate profits attributed to a JV GM's cafe and the

applicable pre-determined “profit hurdle”, the greater the Buyout amount.

       ANSWER:        Defendants admit that Plaintiffs both entered into an agreement titled

“Employment and Confidentiality Agreement” and an agreement titled “Joint Venture

General Manager Compensation Plan” with Defendant Panera, LLC. Those agreements

speak for themselves. Defendants deny all remaining allegations in Paragraph 3.




                                                2
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGFDoc. #: #:1-19 Filed:
                           Doc.         Filed: 08/13/20
                                               12/12/14 Page:
                                                        Page: 53
                                                              3 ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 7662



       4.     Neither the Plan nor the Agreement placed any limitation on the amount of the

Buyout payment, or authorized Panera to reduce the amount of the Buyout payment below the

amount required by the Plan. Indeed, the Plan forbade Panera from reducing the amount of any

JV GM's Buyout payment without a written modification or waiver of the Buyout provisions of

the Plan, signed by the JV GM.

       ANSWER:        Defendants admit that Plaintiffs both entered into an agreement titled

“Employment and Confidentiality Agreement” and an agreement titled “Joint Venture

General Manager Compensation Plan” with Defendant Panera, LLC. Those agreements

speak for themselves. Defendants deny all remaining allegations in Paragraph 4.

       5.     Panera did not obtain written modifications or waivers of the Plan's Buyout

provisions signed by Plaintiffs or other members of the Class. Panera therefore had a contractual

obligation to make Buyout payments to each Plaintiff and Class member in the full amount

determined in accordance with the provisions of the Plan.

       ANSWER:        Defendants admit that Plaintiffs both entered into an agreement titled

“Employment and Confidentiality Agreement” and an agreement titled “Joint Venture

General Manager Compensation Plan” with Defendant Panera, LLC. Those agreements

speak for themselves. Defendants are without sufficient information to form a belief as to

any agreement or modification that may have been entered into by unnamed “Class

Members” and therefore deny the same. Defendants further deny the existence of any

“Class” and deny all remaining allegations in Paragraph 5.

       6.     Panera did not do this. Instead, beginning in 2011, Panera unilaterally imposed a

“cap” on the Buyout payments it made to JV GMs. The purpose and effect of this action,




                                               3
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGFDoc. #: #:1-19 Filed:
                           Doc.         Filed: 08/13/20
                                               12/12/14 Page:
                                                        Page: 54
                                                              4 ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 7763



instituted and approved by Panera's senior executives, was to reduce the amount of the Buyout

payments it made to Plaintiffs and the Class below the amount required by the Plan.

       ANSWER:           Defendants deny the allegations in Paragraph 6.

       7.      In so doing, Panera enriched itself by depriving these employees of compensation

they had bargained for and earned.

       ANSWER:           Defendants deny the allegations in Paragraph 7.

       8.      Panera is liable for its actions, which constitute material breaches of contract,

conversion, and fraud.

       ANSWER:           Defendants deny the allegations in Paragraph 8.

       9.      Plaintiffs, individually and on behalf of the proposed Class, bring this action to

recover damages and obtain injunctive relief, costs of suit, and reasonable attorneys' fees arising

from Panera's willful misrepresentations and refusal to perform its contractual obligations.

       ANSWER:           Defendants admit that Plaintiffs both purport to bring claims against

Defendants on behalf of themselves and a “proposed Class” and that Plaintiffs seek to

recover damages and obtain injunctive relief, costs of suit, and attorneys' fees. Defendants

deny that Plaintiffs – or any putative class member – have a viable cause of action against

them and further deny that a class action is appropriate. Defendants deny all remaining

allegations in Paragraph 9.

       10.     The Court has personal jurisdiction over Panera because Panera maintains its

principal place of business in Missouri. The Court also has personal jurisdiction pursuant to the

Agreements at issue in this Complaint, which provide that “each party hereto agrees to submit to

the exclusive personal jurisdiction and venue of the state and federal courts in the State of

Missouri ... for resolution of all disputes and causes of action arising out of this agreement.”




                                                  4
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGFDoc. #: #:1-19 Filed:
                           Doc.         Filed: 08/13/20
                                               12/12/14 Page:
                                                        Page: 55
                                                              5 ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 7864



       ANSWER:         Paragraph 10 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants admit that the

Court has personal jurisdiction over them. Defendants further state that the agreements

attached to Plaintiffs’ Complaint speak for themselves. Defendants deny all remaining

allegations in Paragraph 10.

       11.     The Court has subject matter jurisdiction over this class action pursuant to 28

U.S.C. § 1332(d). Diversity of citizenship exists between the named Plaintiffs and the

Defendants, and less than one-third of the members of the proposed Class are citizens of

Missouri. Based upon the nature and extent of the business involved, Plaintiffs believe that there

are at least one hundred Class members and that the amount in controversy exceeds $5 million,

exclusive of interest and costs.

       ANSWER:         Paragraph 11 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants admit that diversity

exists between Defendants and Plaintiffs.           Defendants deny that Plaintiffs – or any

purported class member – have any viable claims against it and further deny that a class

action is appropriate. Defendants are without sufficient knowledge or information to form

a belief about Plaintiffs’ allegations concerning the number of potential class members or

amount in controversy and therefore deny the same.             Defendants deny all remaining

allegations in Paragraph 11.

       12.     The Court has subject matter jurisdiction over the named Plaintiffs' individual

claims pursuant to 28 U.S.C. § 1332(a). Diversity of citizenship exists between each named

Plaintiff and the Defendants, and the amount in controversy as to each named Plaintiff exceeds

$75,000, exclusive of interest and costs.




                                                5
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGFDoc. #: #:1-19 Filed:
                           Doc.         Filed: 08/13/20
                                               12/12/14 Page:
                                                        Page: 56
                                                              6 ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 7965



       ANSWER:         Paragraph 12 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants admit that diversity

of citizenship exists between Defendants and Plaintiffs but deny the remaining allegations

in Paragraph 12.

       13.     In addition, the Court has supplemental jurisdiction over the named Plaintiffs'

individual claims pursuant to 28 U.S.C. § 1367(a) because they are so related to the class claims

in this action that they form part of the same case or controversy.

       ANSWER:         Paragraph 13 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny that, to the

extent Plaintiffs’ class claims fail, the Court should exercise supplemental jurisdiction over

their individual claims.

       14.     Venue is proper in this judicial district under 28 U.S.C. § 1391. Panera has its

principal place of business in this district, routinely transacts business in this district, and a

substantial part of the events that gave rise to this action occurred here.

       ANSWER:         Paragraph 14 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants admit only that their

corporate headquarters lies within this District.

       15.     Venue is proper in the St. Louis Division under Civil L.R. 3 - 2.07 because Panera

has its principal place of business in St. Louis, routinely transacts business in St. Louis, and a

substantial part of the events that gave rise to this action occurred in St. Louis.

       ANSWER:         Paragraph 15 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants admit only that their

corporate headquarters lies within this Division.




                                                  6
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGFDoc. #: #:1-19 Filed:
                           Doc.         Filed: 08/13/20
                                               12/12/14 Page:
                                                        Page: 57
                                                              7 ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 8066



       16.     Missouri law applies to the claims of Plaintiffs and all Class members.

Application of Missouri law is constitutional, and Missouri has strong interests in deterring

unlawful business practices of resident corporations and compensating those harmed by activities

occurring in and emanating from Missouri.

       ANSWER:         Paragraph 16 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants state that the choice

of law provisions in the agreement titled “Employment and Confidentiality Agreement”

and agreement titled “Joint Venture General Manager Compensation Plan,” attached to

Plaintiffs’ Complaint, speak for themselves. Defendants deny all remaining allegations in

Paragraph 16.

       17.     The parties have agreed that Missouri law applies to the claims of Plaintiffs and

all Class members. The Employment Agreements at issue in this Complaint provide that “the

validity, interpretation, and performance of this Agreement shall be governed by the laws of the

State of Missouri without giving effect to the principles of comity or conflicts of laws thereof.”

       ANSWER:         Paragraph 17 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants state that the choice

of law provisions in the agreement titled “Employment and Confidentiality Agreement”

and agreement titled “Joint Venture General Manager Compensation Plan,” attached to

Plaintiffs’ Complaint, speak for themselves. Defendants deny all remaining allegations in

Paragraph 17.

       18.     Plaintiffs' and Class members' relationship with Panera is centered in Missouri.

Panera maintained (and continue to maintain) its principle place of business in St. Louis, and a

substantial part of the events that gave rise to this action occurred in St. Louis.




                                                  7
                                                                                                Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGFDoc. #: #:1-19 Filed:
                           Doc.         Filed: 08/13/20
                                               12/12/14 Page:
                                                        Page: 58
                                                              8 ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 8167



       ANSWER:         Paragraph 18 contains statement or conclusions of law to which no

response is required. To the extent a response is required, Defendants admit that they

maintain their principal place of business in St. Louis, Missouri. Defendants deny all

remaining allegations in Paragraph 18.

       19.     For these reasons, among others, Missouri has significant contacts, and a

significant aggregation of contacts, with all parties and the acts alleged herein. Missouri's

substantial interests in this action far exceed those of any other state.

       ANSWER:         Paragraph 19 contains statement or conclusions of law to which no

response is required. To the extent a response is required, Defendants state that the choice

of law provisions in the agreement titled “Employment and Confidentiality Agreement”

and agreement titled “Joint Venture General Manager Compensation Plan,” attached to

Plaintiffs’ Complaint, speak for themselves. Defendants deny all remaining allegations in

Paragraph 19.

       20.     Plaintiff Mark Boswell is a resident of North Carolina. From approximately

August 17, 2003 until July 1, 2014, Mr. Boswell was a resident of North Carolina and worked

for Panera as a Joint Venture General Manager in Concord, North Carolina. Mr. Boswell was

injured in his business or property by reason of Panera's wrongful acts alleged herein.

       ANSWER:         Defendants are without knowledge or information concerning

Plaintiff Boswell’s residence and therefore deny the same. Defendants admit that Plaintiff

Boswell began working for Defendant Panera, LLC on August 17, 2003 and was promoted

to Joint Venture General Manager in October 2003. Defendants deny all remaining

allegations in paragraph 20.




                                                   8
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGFDoc. #: #:1-19 Filed:
                           Doc.         Filed: 08/13/20
                                               12/12/14 Page:
                                                        Page: 59
                                                              9 ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 8268



       21.     Plaintiff David Lutton is a resident of North Carolina. From approximately

January 1, 2004 until July 1st, 2014, Mr. Lutton was a resident of North Carolina and worked for

Panera as a Joint Venture General Manager in Matthews, North Carolina. Mr. Lutton was injured

in his business or property by reason of Panera's wrongful acts alleged herein.

       ANSWER:        Defendants are without knowledge or information concerning

Plaintiff Lutton’s residence and therefore deny the same. Defendants admit that Plaintiff

Lutton was employed by Defendant Panera, LLC as a Joint Venture General Manager in

Matthews, North Carolina from approximately January 2004 until July 2014. Defendants

deny all remaining allegations in Paragraph 21.

       22.     Defendant Panera Bread Company is a Delaware corporation registered to do

business in Missouri. Its corporate headquarters are located at 363o S. Geyer Road, Suite 100, St.

Louis, Missouri 63127.

       ANSWER:        Defendants admit that Panera Bread Company is a Delaware

corporation and that it maintains its principal place of business at 3630 South Geyer Road,

Suite 100, St. Louis, Missouri 63127.

       23.     Defendant Panera LLC is a Delaware limited liability company wholly owned by

Panera Bread Company. Its principal place of business is also located at 3630 S. Geyer Road,

Suite l00, St. Louis, Missouri 63127.

       ANSWER:        Defendants admit the allegations in Paragraph 23.

       24.     Panera Bread Company and Panera LLC were the joint employers of Plaintiffs

and the members of the proposed Class.

       ANSWER:        Paragraph 24 contains a statement or conclusion of law to which no

response is required. To the extent a response is required, Defendants admit that Plaintiffs




                                                9
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 10
                                                             60 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:8369




were employed by Defendant Panera, LLC. Defendants deny all remaining allegations in

Paragraph 24.

       25.     Plaintiffs bring this action on behalf of themselves and all others similarly situated

(the “Class”) pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), and 23(b)(3). The

Class is defined as follows:

               All natural persons who were employed as “Joint Venture General

               Managers” with Panera, or any affiliate or subsidiary of Panera,

               and who received a capped )11 GM Buyout payment from Panera

               at any time during the period from January 1, 2011 through the

               date of trial (the “Class Period”). A “capped” Buyout payment is a

               Buyout payment made to an employee in an amount less than the

               total Buyout amount determined in accordance with the provisions

               of the employee's Joint Venture General Manager Compensation

               Plan.

       ANSWER:         Defendants admit that Plaintiffs purport to bring class action claims

against them. Defendants deny that Plaintiffs – or any putative class members – have a

viable cause of action against them and further deny that a class action is appropriate.

Defendants further deny the existence of any “Class” and deny all remaining allegations in

Paragraph 25.

       26.     These persons constitute a class so numerous that joinder is impracticable.

Plaintiffs do not, as yet, know the exact size of the Class because such information is in the

exclusive control of Panera. Based upon the nature and extent of the business involved, Plaintiffs

believe that there are at least one hundred Class members, and that Class members are



                                                10
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 11
                                                             61 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:8470




geographically dispersed throughout the United States. Joinder of all members of the Class,

therefore, is not practicable.

        ANSWER:         Paragraph 26 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there is any

“Class” or “Class members.” Defendants deny all remaining allegations in Paragraph 26.

        27.     Joinder is also impracticable as Panera currently employs many members of the

proposed class. These persons are unlikely to pursue individual claims against Panera for fear of

losing their jobs.

        ANSWER:         Paragraph 27 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there are any

“members of the proposed class.” Defendants deny all remaining allegations in Paragraph

27.

        28.     Because Panera acted uniformly in connection with all plaintiffs, this action

presents questions of law and fact common to all members of the class, and which predominate

over any questions affecting only individual members of the class.

        ANSWER:         Paragraph 28 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there is any

“class” or “members of the class.” Defendants deny all remaining allegations in Paragraph

28.

        29.     The questions of law or fact common to the Class include but are not limited to:

        a.      whether the conduct of Panera constitutes a material breach of its contracts with

Plaintiffs and the Class;




                                                11
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 12
                                                             62 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:8571




        b.      whether Panera fraudulently induced Plaintiffs and the Class to accept

employment with Panera;

        c.      whether Panera fraudulently induced Plaintiffs and the Class to continue their

employment with Panera;

        d.      whether Panera's actions constitute conversion of personal property;

        e.      whether Plaintiffs and the Class suffered damages as a result of Panera's conduct;

        f.      the difference between the total compensation Plaintiffs and the Class received

from Panera, and the total compensation Plaintiffs and the Class would have received in the

absence of the wrongful and fraudulent a As alleged herein;

        g.      the type and measure of damages suffered by Plaintiffs and the Class.

        ANSWER:         Paragraph 29 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there is any

“Class.” Defendants deny all remaining allegations in Paragraph 29.

        30.     These and other questions of law and fact are common to the Class, and

predominate over any questions affecting only individual Class members.

        ANSWER:         Paragraph 30 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there is any

“Class” or “Class members.” Defendants deny all remaining allegations in Paragraph 30.

        31.     The impacts of the offenses committed by Panera are common to all plaintiffs.

Plaintiffs' claims are typical of the claims of the Class. Each named Plaintiff has a substantial

financial interest in this action, and the interests of the named Plaintiffs are neither coincident

with nor adverse to the class they represent. Therefore, these named Plaintiffs will adequately

protect the interests of the class.




                                                12
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 13
                                                             63 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:8672




       ANSWER:         Paragraph 31 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there is any

“Class.” Defendants deny all remaining allegations in Paragraph 31.

       32.     Plaintiffs have retained counsel competent in class action litigation to represent

themselves and the Class.

       ANSWER:         Paragraph 32 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there is any

“Class.” Defendants deny all remaining allegations in Paragraph 32.

       33.     Panera has acted on grounds generally applicable to the Class, thereby making

final injunctive relief appropriate with respect to the Class as a whole.

       ANSWER:         Paragraph 33 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there is any

“Class” or “Class members.” Defendants deny all remaining allegations in Paragraph 33.

       34.     Panera utilizes standard compensation agreements and rigid compensation

practices that apply uniformly to all or nearly all Class members. Therefore, class-wide evidence

is capable of showing that Panera's conduct violated its contractual obligations generally, and

that this violation affected all or virtually all Class members.

       ANSWER:         Paragraph 34 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there is any

“Class” or “Class members.” Defendants deny all remaining allegations in Paragraph 34.

       35.     This class action is superior to the alternatives, if any, for the fair and efficient

adjudication of this controversy. Prosecution as a class action will eliminate the possibility of

repetitive litigation. There will be no material difficulty in the management of this action as a




                                                  13
                                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 14
                                                             64 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:8773




class action. By contrast, prosecution of separate actions by individual Class members would

create the risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Panera.

       ANSWER:        Paragraph 35 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny there is any

“Class” or “Class members.” Defendants deny all remaining allegations in Paragraph 35.

       36.    Panera is a restaurant chain that operates bakery-cafes throughout the country.

Panera began as the Au Bon Pain Company, Inc. in Massachusetts in 1981 and expanded by

purchasing the Saint Louis Bread Company in 1993. In 1998, the Company formally changed its

name to The Panera Bread Company after selling the Au Bon Pain division.

       ANSWER:        Defendants deny that the Company formerly changed its name to the

Panera Bread Company in 1998 and deny that Defendant Panera Bread Company operates

bakery-cafes. Defendants admit the remaining allegations in Paragraph 36.

       37.    Between 2000 and 2005, Panera achieved rapid growth by continuously opening

new company-owned and franchise-operated cafes in a ratio of 30/70, respectively, as set by the

Company. As a result of this aggressive strategy, the total number of bakery-cafes more than

quadrupled (from 183 stores to 877 stores) from 2000 to 2005.

       ANSWER: Defendants admit that, between 2000 and 2005, business grew rapidly.

Defendants deny all remaining allegations in Paragraph 37.

       38.    The arrangements between Panera and its franchisees, governed by Area

Development Agreements (“ADA”), were designed to ensure this dramatic growth. Panera's

ADAs required franchisees to open a pre-determined number of stores under threat of




                                              14
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 15
                                                             65 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:8874




reacquisition - regardless of the economic environment or the success of existing stores in the

area.

        ANSWER:         Defendants admit that the arrangements between Defendant Panera

Bread Company and its franchisees are governed, in part, by Area Development

Agreements. Defendants deny that such Agreements have any bearing on any of Plaintiffs’

allegations and further deny that Defendants have any control over the employment

practices of their franchisees. Defendants deny all remaining allegations in Paragraph 38.

        39.     By the end of 2005, Panera's expansion strategy had caused it to become

oversaturated in as many as 34 markets of the Nielson Top so markets. Increasingly, the

Company suffered from cannibalization, resulting from too many stores opening in proximity to

one another, which drove down average unit volume (i.e., weekly sales) and depleted margins.

        ANSWER:         Defendants deny the allegations contained in Paragraph 39.

        40.     Panera, however, continued to aggressively open new stores, as close as two miles

to the franchisee stores, without regard for the resulting cannibalization. Panera's ADA's required

franchisees to open a pre-determined number of stores each year, but as a result of

cannibalization, franchisees had problems meeting requirements for not only the new store

openings, but also sales targets at their existing stores.

        ANSWER:         Defendants deny that the “ADA” Agreements have any bearing on

any of Plaintiffs’ allegation and further deny that Defendants have any control over the

employment practices of their franchisees. Defendants deny the allegations contained in

Paragraph 40.

        41.     Cannibalization hindered the ability of franchisees to open new stores. It became

increasingly difficult for franchisees to meet Panera's store expansion goals, as existing




                                                  15
                                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 16
                                                             66 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:8975




franchisee operations yielded insufficient income to meet their own requirements, let alone to

serve as start-up capital for new stores, the cost of which climbed from approximately $1.4

million in 2001 to $1.9 million in 2008. The cannibalization was intensified for franchise-owned

stores because of a 5% franchise fee on gross sales that all franchisees were contractually

obligated to pay to Panera.

       ANSWER:          Defendants deny that they have any control over the employment

practices of their franchisees and further deny that any such employment practice of a

franchisee has any bearing on any allegation raised by Plaintiffs’ Complaint. Defendants

deny the allegations contained in Paragraph 41.

       42.     Consequently, beginning in 2005, Panera experienced a dramatic reduction in the

percentage of stores that were franchise owned, and a corresponding increase in its reliance on

company-owned stores to drive growth. This change threatened to dramatically impact Panera's

earnings. Indeed, Panera had a near 100% profit margin on franchisee stores, while company-

owned stores generated profit margins of only 19%.

       ANSWER:          Defendants deny the allegations contained in Paragraph 42.

       43.     Between 2005 and 2014, the percentage of company-owned stores to total stores

increased from 30% to 49%, and the number of company-owned stores nearly tripled, from 311

stores to 867 stores.

       ANSWER:          Defendants admit that, between 2005 and 2014, Defendants

experienced growth in the number of company owned-stores.                Defendants deny all

remaining allegations in Paragraph 43.




                                              16
                                                                                              Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 17
                                                             67 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9076




         44.   During the Class Period, Panera employed Plaintiffs and the Class as Joint

Venture General Managers (“JV GMs”) to manage the daily operations of its company-owned

cafes.

         ANSWER:     Defendants admit that Plaintiffs Boswell and Lutton were employed

by Defendant Panera, LLC as Joint Venture General Managers from August 2003 until

May 2014 and January 2004 until July 2014, respectively. Defendants further admit that

Joint Venture General Managers are tasked with supervising the daily operations of their

assigned bakery-café. Defendants are without sufficient information to form a belief as to

the employment of unnamed “Class Members” and therefore deny the same. Defendants

deny the existence of any “Class” and deny all remaining allegations in Paragraph 44.

         45.   Between 2005 and 2010, each Plaintiff and member of the Class entered into a

written five-year “Employment and Confidentiality Agreement” and “Joint Venture General

Manager Compensation Plan” with Panera. The Agreement and Plan were integrated,

unambiguous contracts.

         ANSWER:     Defendants admit that Plaintiffs both entered into the agreements

titled “Employment and Confidentiality Agreement” and “Joint Venture General Manager

Compensation Plan” with Defendant Panera, LLC that are attached to the Complaint.

Those agreements speak for themselves. Whether the contracts are “unambiguous” is a

legal conclusion to which no response is required.      Defendants are without sufficient

information to form a belief as to any agreement that may have been entered into by

unnamed “Class Members” and therefore deny the same. Defendants deny the existence of

any “Class” and deny all remaining allegations in Paragraph 45.




                                            17
                                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 18
                                                             68 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9177




       46.     The relevant terms of the individual Agreements and Plans signed by each

Plaintiff and member of the Class were, in all material respects, identical or substantially

identical. Copies of the Agreements and Plans signed by the named Plaintiffs are attached hereto

as Exhibits 1 and 2.

       ANSWER:         Defendants admit that Plaintiffs both entered into the Agreements

titled “Employment and Confidentiality Agreement” and “Joint Venture General Manager

Compensation Plan” with Defendant Panera, LLC that are attached to the Complaint.

Those agreements speak for themselves. Defendants are without sufficient information to

form a belief as to any agreement that may have been entered into by unnamed “Class

Members” and therefore deny the same. Defendants deny the existence of any “Class” and

deny all remaining allegations in Paragraph 46.

       47.     Pursuant to these contracts, each Plaintiff and Class member agreed to be

employed by Panera as the “Joint Venture General Manager” of a company-owned café, with

managerial responsibility for all of the café's daily operations, and supervisory responsibility

over all other employees at the cafe.

       ANSWER:         Defendants admit that Plaintiffs both entered into the Agreements

titled “Employment and Confidentiality Agreement” and “Joint Venture General Manager

Compensation Plan” with Defendant Panera, LLC that are attached to the Complaint.

Those agreements speak for themselves. Defendants are without sufficient information to

form a belief as to any agreement that may have been entered into by unnamed “Class

Members” and therefore deny the same. Defendants deny the existence of any “Class” and

deny all remaining allegations in Paragraph 47.




                                              18
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 19
                                                             69 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9278




       48.     Together, the Agreement and Plan comprised the “final, complete, and exclusive

agreement between [the JV GM] and Panera with respect to any bonus, incentive plan, or other

compensation.”

       ANSWER:        Defendants admit that Plaintiffs both entered into the Agreements

titled “Employment and Confidentiality Agreement” and “Joint Venture General Manager

Compensation Plan” with Defendant Panera, LLC that are attached to the Complaint.

Those agreements speak for themselves. Defendants deny all remaining allegations in

Paragraph 48.

       49.     These contracts provided that the JV GM would receive a small annual salary for

five years, and, at the end of the fifth year, a “one-time JV GM Buyout” payment.

       ANSWER:        Defendants admit that Plaintiffs both entered into the Agreements

titled “Employment and Confidentiality Agreement” and “Joint Venture General Manager

Compensation Plan” with Defendant Panera, LLC that are attached to the Complaint.

Those agreements speak for themselves. Defendants deny all remaining allegations in

Paragraph 49.

       50.     These contracts required that the amount of the Buyout payment was to be

determined in accordance with specific provisions set forth in the Plan, which turned on the

profitability of the JV GM's cafe. Pursuant to those provisions, the greater the difference between

the aggregate profits attributed to a JV GM's café and the applicable pre-determined profit

hurdle, the greater the Buyout amount.

       ANSWER:        Defendants admit that Plaintiffs both entered into the Agreements

titled “Employment and Confidentiality Agreement” and “Joint Venture General Manager

Compensation Plan” with Defendant Panera, LLC that are attached to the Complaint.




                                                19
                                                                                                  Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 20
                                                             70 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9379




Those agreements speak for themselves. Defendants deny all remaining allegations in

Paragraph 50.

       51.     Neither the Plan nor the Agreement placed any limitation on the amount of the

Buyout payment, or authorized Panera to reduce the amount of the Buyout payment below the

full amount determined in accordance with the Plan.

       ANSWER:        Defendants admit that Plaintiffs both entered into the Agreements

titled “Employment and Confidentiality Agreement” and “Joint Venture General Manager

Compensation Plan” with Defendant Panera, LLC that are attached to the Complaint.

Those agreements speak for themselves. Defendants deny all remaining allegations in

Paragraph 51.

       52.     Indeed, the contracts forbade such behavior. In plain and unambiguous terms, the

Plan provided that “[n]o modification or waiver shall be valid unless in writing signed by the

party against whom the same is sought to be enforced.” The Plan thus barred Panera from

reducing the amount of any JV GM's Buyout payment without a written modification or waiver

of the Plan's Buyout provisions, signed by the JV GM.

       ANSWER:        Defendants admit that Plaintiffs both entered into the Agreements

titled “Employment and Confidentiality Agreement” and “Joint Venture General Manager

Compensation Plan” with Defendant Panera, LLC that are attached to the Complaint.

Those agreements speak for themselves. Defendants deny all remaining allegations in

Paragraph 52.

       53.     The Buyout provisions and “no modification” provisions were material terms of

these contracts, because they governed the amount of compensation Plaintiffs and the Class were

entitled to receive as employees of Panera.




                                              20
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 21
                                                             71 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9480




       ANSWER:        Paragraph 53 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations

in Paragraph 53.

       54.    By entering into the Agreement and Plan with Plaintiffs and the Class, Panera

represented to each Plaintiff and member of the Class that it would honor these contracts. Panera

represented to Plaintiffs and the Class that it would pay them in accordance with the provisions

of the Plan, and that it would not reduce their Buyout payments below what the Plan required

without a written modification or waiver of the Plan, signed by the JV GM whose Buyout

payment would be reduced by the modification or waiver.

       ANSWER:        Defendants admit that Defendant Panera, LLC entered into the

agreements titled “Employment and Confidentiality Agreement” and “Joint Venture

General Manager Compensation Plan” with Plaintiffs in good faith. Defendants further

state that those agreements speak for themselves.          Defendants are without sufficient

information to form a belief as to any agreement that may have been entered into by

unnamed “Class Members” and therefore deny the same. Defendants deny the existence of

any “Class” and deny all remaining allegations in Paragraph 54.

       55.    By not obtaining such written agreements from Plaintiffs and the Class, Panera

continuously represented to Plaintiffs and the Class that it would make Buyout payments to them

in accordance with the provisions of Plan.

       ANSWER:        Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 55.

       56.    When Panera made these representations, it knew that they were false. In

particular, when Panera represented to Plaintiffs and the Class that it would not reduce their




                                               21
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 22
                                                             72 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9581




Buyout payments without obtaining a signed modification to the Plan, Panera knew this

representation to be false.

       ANSWER:         Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 56.

       57.     When Panera made these representations, it did so with the intention that

Plaintiffs and the Class would rely upon them.

       ANSWER:         Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 57.

       58.     When Plaintiffs and the Class agreed to manage Panera's cafes, and to continue

their employment with Panera for five years, they relied on Panera's representations that it would

honor their contracts. They relied on Panera's representations that it would pay them in

accordance with the provisions of the Plan, that it would make Buyout payments to them in the

amount required by the Plan. They relied on Panera's representations that it would not reduce

their Buyout payments below what the Plan required without their signed consent to a written

modification or waiver of the Plan. Plaintiffs and the Class continuously relied on these

representations throughout their employment as JV GMs.

       ANSWER:         Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 58.

       59.     The Buyout payments were wages earned by Plaintiffs and members of the Class

and a material component of their compensation.

       ANSWER:         Paragraph 59 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations

in Paragraph 59.




                                                 22
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 23
                                                             73 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9682




       60.    During the Class Period, each Plaintiff and member of the Class was entitled to

receive a Buyout payment pursuant to the Plan.

       ANSWER:        Defendants admit that Plaintiffs both entered into the “Joint Venture

General Manager Compensation Plan” with Defendant Panera, LLC attached to the

Complaint.    Those agreements speak for themselves.          Defendants further admit that

Plaintiffs received “JV GM Buyout” payments in May 2014. Defendants are without

sufficient information to form a belief as to any agreement that may have been entered into

by unnamed “Class Members” and therefore deny the same. Defendants deny the existence

of any “Class” and deny all remaining allegations in Paragraph 60.

       61.    Panera did not obtain written modifications or waivers of the Plan's Buyout

provisions signed by Plaintiffs or other members of the Class. Panera thus had a contractual duty

to make a Buyout payment to each Plaintiff and Class member in the full amount determined in

accordance with the provisions of the Plan.

       ANSWER:        Paragraph 61 contains a legal conclusion to which no response is

required. To the extent a response is required, Defendants admit that JV-GMs were

provided with written notification of the modification. Defendants deny the existence of

any “Class” and deny all remaining allegations in Paragraph 61.

       62.    Panera did not do this. Instead, beginning in 2011, Panera unilaterally imposed a

“cap” on the Buyout payments it made to JV GMs. Panera's use of a cap reduced the amount of

the Buyout payments it made to Plaintiffs and the Class below the amounts determined in

accordance with the Plan.

       ANSWER:        Defendants deny the allegations in Paragraph 62.




                                                 23
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 24
                                                             74 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9783




       63.     The purpose and effect of this practice, instituted and approved by Panera's

executives, is that Panera willfully deprived Plaintiffs and the Class of wages they had bargained

for and earned.

       ANSWER:         Defendants deny the allegations in Paragraph 63.

       64.     Panera is liable for its actions, which constitute fraud in the inducement to enter

into the Agreement and Plan, conversion, and material breaches of contract.

       ANSWER:         Defendants deny the allegations in Paragraph 64.

       65.     Pursuant to the Plan, the Buyout amount is a function of the difference between

the total profits attributed to a JV GM's store and the applicable pre-determined “profit hurdle”

for that store. Thus, the suppression of total profits attributed to a store will result in a

suppression of the Buyout payment to that store's JV GM.

       ANSWER:         Defendants admit that Plaintiffs both entered into the “Joint Venture

General Manager Compensation Plan” with Defendant Panera, LLC, attached to the

Complaint.     Those agreements speak for themselves.         Defendants deny all remaining

allegations in Paragraph 65.

       66.     While most of the factors affecting a store's profits, such as quality control and

customer service, are within the control of the JV GM's independent judgment and decision-

making, sometimes Panera makes decisions that serve its own interests, but predictably decrease

a store's profits, which the JV GM cannot control.

       ANSWER:         Defendants admit that Joint Venture General Managers are given the

discretion to make certain decisions that may affect the profitability of their assigned

bakery-café.      Defendants further admit that Defendant Panera, LLC, as the owner-




                                               24
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 25
                                                             75 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9884




operator of these bakery-cafes, also make decisions that may affect the profitability of these

bakery-cafes. Defendants deny all remaining allegations in Paragraph 66.

       67.     In 2013, Panera selected stores in the Charlotte, North Carolina area, including

Plaintiffs' stores, to implement “Panera 2.0” - a new “operating system” that entailed substantial

increases in a store's operating costs.

       ANSWER:         Defendants admit that “Panera 2.0,” a series of integrated

technologies meant to enhance customer experience, was launched in the Charlotte, North

Carolina area beginning in 2013. Defendants deny all remaining allegations in Paragraph

67.

       68.     Because increased costs at a JV GM's store decrease that store's profits, and thus,

the amount of the JV GM's Buyout payment, the impact of Panera 2.0 on their store profits was a

critical concern for Plaintiffs in deciding whether to implement Panera 2.0 in their stores, and in

deciding whether to continue their employment with Panera.

       ANSWER:         Defendants are without sufficient information to admit or deny the

allegation concerning Plaintiffs’ motivation in continuing their employment with Panera

and, therefore, deny the same. Defendants deny all remaining allegations in Paragraph 68.

       69.     To induce Plaintiffs to implement Panera 2.0 and continue their employment,

despite the negative impact on their stores' profits, Panera promised Plaintiffs and other Charlotte

area JV GMs a profit “credit” to offset the increased operating costs attributable to Panera 2.0.

       ANSWER:         Defendants deny the allegations in Paragraph 69.

       70.     When Plaintiffs agreed to implement Panera 2.0 in their stores, and continue his

employment, despite the negative impact on their store profits, Plaintiffs relied on the




                                                25
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 26
                                                             76 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:9985




representations of Panera that it would provide a profit credit to offset the increased operating

costs attributable to Panera 2.0.

       ANSWER:           Defendants deny the allegations in Paragraph 70.

       71.        Although Panera intended Mr. Boswell and Mr. Lutton to rely on its

representations, Panera had no intention of providing the credit. When Panera calculated

Plaintiffs' Buyout payments in March 2014, Panera did not credit their respective profits to offset

the increased operating costs of Panera 2.0. Because the omission of this credit suppressed the

total profits attributable to Plaintiffs' cafes, the amounts of Mr. Boswell's and Mr. Lutton's

respective (uncapped, Buyout payments were suppressed.

       ANSWER:           Defendants admit that Plaintiffs were not “credited” with any offset

for any increased operating costs due to the implementation of Panera 2.0. Defendants

deny any remaining allegations in Paragraph 71.

       72.        As a direct and proximate result of Panera's misrepresentations, Plaintiffs Boswell

and Lutton suffered irreparable injury and monetary damages.

       ANSWER:           Defendants deny the allegations in Paragraph 72.



                                            COUNT ONE

                                    BREACH OF CONTRACT

       73.        Plaintiffs re-allege and incorporate herein by reference each and every paragraph

and allegation above as though fully set forth herein.

       ANSWER:           Defendants incorporate their responses to Paragraphs 1-72 as if fully

set forth here.




                                                  26
                                                                                                  Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:27
                                                              77ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10086




       74.     Each Plaintiff and member of the Class had a valid and enforceable contract with

Panera through the Agreement and Plan described above.

       ANSWER:         Paragraph 74 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations

in Paragraph 74.

       75.     Pursuant to the Plan, each Plaintiff and member of the Class had a contractual

right to receive a Buyout payment from Panera in the amount determined in accordance with the

specific provisions set forth in the Plan.

       ANSWER:         Paragraph 75 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations

in Paragraph 75.

       76.     Pursuant to the Plan, Panera had a contractual duty to make a Buyout payment to

each Plaintiff and member of the Class in the amount determined in accordance with the specific

provisions set forth in the Plan.

       ANSWER:         Paragraph 76 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations

in Paragraph 76.

       77.     The Buyout payments were wages earned by Plaintiffs and the Class and a

material component of their compensation.

       ANSWER:         Paragraph 77 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations

in Paragraph 77.




                                              27
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:28
                                                              78ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10187




          78.     Panera materially breached its contracts with Plaintiffs and the Class by

unilaterally reducing the amounts of the Buyout payments to Plaintiffs and the Class below the

amounts determined in accordance with the Plan.

          ANSWER:        Defendants deny the allegations in Paragraph 78.

          79.     As a direct and proximate result of Panera's conduct in violation of these

contracts, Plaintiffs and the Class suffered monetary damages.

          ANSWER:        Defendants deny the allegations in Paragraph 79.

          80.     Accordingly, Plaintiffs and the Class pray for judgment in their favor and against

Panera:

                 A.      Declaring that Panera materially breached its contracts with Plaintiffs and

          the Class;

                 B.      Awarding Plaintiffs and the Class damages in an amount to be proven at

          trial; and

                 C.      Awarding Plaintiffs and the Class prejudgment interest, plus costs of suit

          and reasonable attorney fees.

          ANSWER:        Defendants deny that Plaintiffs, or any purported class member, are

entitled to any of the relief requested in Paragraph 80, including subparagraphs A-C.



                                           COUNT TWO

                                               FRAUD

          81.     Plaintiff re-alleges and incorporates herein by reference each and every paragraph

and allegation above as though fully set forth herein.




                                                  28
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:29
                                                              79ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10288




          ANSWER:        Defendants incorporate their responses to Paragraphs 1-80 as if fully

set forth here.

          82.     By entering into the Agreement and Plan with Plaintiffs and the Class, Panera

represented to each Plaintiff and member of the Class that it would honor the plain terms of these

contracts. Panera represented to Plaintiffs and the Class that it would pay them in accordance

with the provisions of the Plan, including the Buyout provisions, and that it would not reduce

their compensation below what the Plan required without a written modification or waiver of the

Plan, signed by the JV GM whose compensation would be reduced by the modification or

waiver.

          ANSWER:        Defendants admit that Defendant Panera, LLC entered into the

agreements titled “Employment and Confidentiality Agreement” and “Joint Venture

General Manager Compensation Plan” with both Plaintiffs in good faith. Defendants

further state that those agreements speak for themselves. Defendants are without sufficient

information to form a belief as to any agreement that may have been entered into by

unnamed “Class Members” and therefore deny the same. Defendants deny the existence of

any “Class” and deny all remaining allegations in Paragraph 82.

          83.     By not obtaining such written agreements from Plaintiffs and the Class, Panera

continuously represented that it would compensate them in accordance with the provisions of

Plan.

          ANSWER:        Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 83.




                                                29
                                                                                                  Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:30
                                                              80ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10389




       84.     Panera's representations described above were material, because the Plan

governed the compensation that Plaintiffs and Class members were entitled to receive as

employees of Panera.

       ANSWER:         Paragraph 84 contains statements or conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations

in Paragraph 84.

       85.     Panera's representations were false. Panera did not pay Plaintiffs and Class the

Buyout payments as required by the Plan. Instead, and without obtaining written modifications

signed by Plaintiffs and the Class, Panera reduced the amounts of the Buyout payments to

Plaintiffs and the Class below the amounts required by the Plan.

       ANSWER:         Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 85.

       86.     When Panera made these representations, it knew that they were false. In

particular, when Panera represented to Plaintiffs and Class that it would not reduce their

compensation without obtaining a signed modification to the Plan, Panera knew this

representation to be false.

       ANSWER:         Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 86.

       87.     When Panera made these representations, it did so with the intention that

Plaintiffs and the Class would rely upon them.

       ANSWER:         Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 87.




                                                 30
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:31
                                                              81ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10490




       88.     When Plaintiffs and the Class agreed to accept employment with Panera, they

relied on Panera's representations that it would pay them in accordance with the provisions of the

Plan, and that it would not reduce their compensation below what the Plan required without

obtaining a signed modification to the Plan.

       ANSWER:        Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 88.

       89.     When Plaintiffs and the Class agreed to continue their employment with Panera,

they relied on Panera's representations that it would pay them in accordance with the provisions

of the Plan, and that it would not reduce their compensation below what the Plan required

without obtaining a signed modification to the Plan.

       ANSWER:        Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 89.

       90.     As employees of Panera, Plaintiffs and the Class had a right to rely on Panera's

representations.

       ANSWER:        Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 90.

       91.     Plaintiffs and the Class did not know, and could not have known, that Panera's

representations were false.

       ANSWER:        Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 91.

       92.     As a direct and proximate result of their reliance on Panera's material

misrepresentations, Plaintiffs and the Class suffered irreparable injury and monetary damages.




                                               31
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:32
                                                              82ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10591




          ANSWER:          Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 92.

          93.     Panera's actions described herein were willful, malicious, and without legal

justification.

          ANSWER:          Defendants deny the allegations in Paragraph 93.

          94.     Accordingly, Plaintiffs and the Class pray for judgment in their favor and against

Panera:

                 A.        Declaring that Panera's actions constitute fraud;

                 B.        Declaring that Panera's actions were willful, malicious, and without legal

          justification;

                 C.        Awarding Plaintiffs and the Class compensatory damages in an amount to

          be proven at trial;

                 D.        Awarding Plaintiffs and the Class prejudgment interest, plus costs of suit

          and reasonable attorney fees;

                 E.        Awarding punitive damages against Panera in an amount sufficient to

          deter similar conduct by Panera and others in the future; and

                 F.        Permanently enjoining Panera from ever again engaging in similar

          conduct against its employees in the future.

          ANSWER:          Defendants deny that Plaintiffs, or any purported class member, are

entitled to any of the relief requested in Paragraph 94, including subparagraphs A-F.



                                            COUNT THREE

                                             CONVERSION




                                                    32
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:33
                                                              83ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10692




       95.        Plaintiffs re-allege and incorporate herein by reference each and every paragraph

and allegation above as though fully set forth herein.

       ANSWER:           Defendants incorporate their responses to Paragraphs 1-94 as if fully

set forth here.

       96.        Each Plaintiff and member of the Class was entitled to receive a Buyout payment

in the full amount determined in accordance with the Plan.

       ANSWER:           Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 96.

       97.        Each Plaintiff and member of the Class was entitled to own and possess a Buyout

payment in the full amount determined in accordance with the Plan.

       ANSWER:           Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 97.

       98.        Each Plaintiff and member of the Class has the right to immediate possession of a

Buyout payment in the full amount required by the Plan.

       ANSWER:           Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 98.

       99.        When Panera refused to make Buyout payments to Plaintiffs and the Class in the

full amounts required by the Plan, Panera intentionally took from each Plaintiff and member of

the Class tangible, identifiable funds that rightfully belonged to Plaintiffs and the Class. These

tangible, identifiable funds are the personal property of Plaintiffs and the Class.

       ANSWER:           Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 99.




                                                 33
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:34
                                                              84ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10793




          100.    When Panera refused to make Buyout payments to Plaintiffs and the Class in the

full amounts required by the Plan, Panera intentionally deprived each Plaintiff and member of

the Class of the possession of their personal property.

          ANSWER:          Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 100.

          101.    Panera had no authority or lawful justification to take the personal property of

Plaintiffs and the Class. Panera had no authority or lawful justification to deprive Plaintiffs and

the Class of the possession of their personal property.

          ANSWER:          Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 101.

          102.    Panera's actions described herein were willful, malicious, and without legal

justification.

          ANSWER:          Defendants deny the allegations in Paragraph 102.

          103.    As a direct and proximate result of Panera's conversion of their personal property,

Plaintiffs and the Class suffered irreparable injury and monetary damages.

          ANSWER:          Defendants deny the existence of any “Class” and deny the remaining

allegations in Paragraph 103.

          104.    Accordingly, Plaintiffs and the Class pray for judgment in their favor and against

Panera:

                 A.        Declaring that Panera's actions constitute conversion of the personal

          property of Plaintiffs and the Class;

                 B.        Declaring that Panera's actions were willful, malicious, and without legal

          justification;




                                                   34
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:35
                                                              85ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10894




              C.         Awarding Plaintiffs and the Class compensatory damages in an amount to

       be proven at trial;

              D.         Awarding Plaintiffs and the Class prejudgment interest, plus costs of suit

       and reasonable attorney fees;

              E.         Awarding punitive damages against Panera in an amount sufficient to

       deter similar conduct by Panera and others in the future; and

              F.         Permanently enjoining Panera from ever again engaging in similar

       conduct against its employees in the future.

       ANSWER: Defendants deny that Plaintiffs, or any purported class member, are

entitled to any of the relief requested in Paragraph 104, including subparagraphs A-F.

                                           COUNT FOUR

                                               FRAUD

       105.       Plaintiffs re-allege and incorporate herein by reference each and every paragraph

and allegation above as though fully set forth herein.

       ANSWER:           Defendants incorporate their responses to Paragraphs 1-104 as if fully

set forth here.

       106.       To induce Plaintiff Boswell and Plaintiff Lutton to implement Panera 2.0 in the

stores and continue their employment, despite the negative impact of Panera 2.0 on their stores'

profits, Panera promised Plaintiffs and other Charlotte area JV GMs a profit credit to offset the

increased operating costs attributable to Panera 2.0.

       ANSWER:           Defendants deny the allegations in Paragraph 106.

       107.       When Plaintiffs agreed to implement Panera 2.0 in their stores, and continue their

employment, Plaintiffs relied on the representations of Panera that it would provide a profit




                                                  35
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:36
                                                              86ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 10995




credit to offset the increased operating costs attributable to Panera 2.0. Panera's representations

were therefore material to each Plaintiff's decision to continue his employment with Panera.

        ANSWER:         Defendants deny the allegations in Paragraph 107.

        108.     As employees of Panera, Plaintiff's had a right to rely on Panera's representations.

        ANSWER:         Defendants deny the allegations in Paragraph 108.

        109.     Although Panera intended Plaintiffs to rely on its representations, Panera had no

intention of providing the credit. It made these representations knowing that they were false.

When Panera calculated Plaintiffs' Buyout payments in March 2014, Panera did not credit their

respective profits to offset the increased operating costs of Panera 2.0.

        ANSWER:         Defendants deny the allegations in Paragraph 109.

        110.     Because the omission of this credit suppressed the total profits attributable to

Plaintiffs' cafes, the amounts of Mr. Boswell's and Mr. Lutton's respective (uncapped) Buyout

payments were suppressed.

        ANSWER:         Defendants deny the allegations in Paragraph 110.

        111.     Plaintiffs did not know, and could not have known, that Panera's representations

were false.

        ANSWER:         Defendants deny the allegations in Paragraph 111.

        112.     As a direct and proximate result of their reliance on Panera's material

misrepresentations, Plaintiffs suffered irreparable injury and monetary damages.

        ANSWER:         Defendants deny the allegations in Paragraph 112.

        113.     Panera's actions described herein were willful, malicious, and without legal

justification.

        ANSWER:         Defendants deny the allegations in Paragraph 113.




                                                  36
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:37
                                                              87ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 11096




       114.       Accordingly, Plaintiffs Mark Boswell and David Lutton prays for judgment in

their favor and against Panera:

                A.       Declaring that Panera's actions constitute fraud;

                B.       Declaring that Panera's actions were willful, malicious, and without legal

       justification;

                C.       Awarding Plaintiffs compensatory damages in an amount to be proven at

       trial;

                D.       Awarding Plaintiffs prejudgment interest, plus costs of suit and reasonable

       attorney fees;

                E.       to deter similar conduct by Panera and others in the future; and

                F.       Permanently enjoining Panera from ever again engaging in similar

       conduct against its employees in the future.

       ANSWER:           Defendants deny that Plaintiffs, or any purported class member, are

entitled to any of the relief requested in Paragraph 114, including subparagraphs A-F.

                                           COUNT FIVE

                                     UNJUST ENRICHMENT

       115.       Plaintiffs re-allege and incorporate herein by reference each and every paragraph

and allegation above as though fully set forth herein.

       ANSWER:           Defendants incorporate their responses to Paragraphs 1-114 as if fully

set forth here.

       116.       When Plaintiff Boswell and Plaintiff Lutton implemented Panera 2.0 in the stores

and continued their employment with Panera, despite the negative impact of Panera 2.0 on their

stores' profits, Plaintiffs conferred a benefit on Panera.




                                                  37
                                                                                                         Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:38
                                                              88ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 11197




        ANSWER:         Defendants deny the allegations in Paragraph 116.

        117.     Panera acknowledged or recognized that Plaintiffs conferred a benefit on Panera

by implementing Panera 2.0 in their stores and continuing their employment with Panera.

        ANSWER:         Defendants deny the allegations in Paragraph 117.

        118.     Panera accepted and retained that benefit under circumstances in which retention

without payment would be unjust. Panera induced Plaintiffs to implement Panera 2.0 in the

stores and continue their employment with Panera by promising them a profit credit offset the

increased operating costs of Panera 2.0 then failed to provide that credit.

        ANSWER:         Defendants deny the allegations in Paragraph 118.

        119.     As a direct and proximate result of Panera's actions, Plaintiffs suffered irreparable

injury and monetary damages, while Panera benefitted from their continued employment and

implementation of Panera 2.0 in their stores.

        ANSWER:         Defendants deny the allegations in Paragraph 119.

        120.     As a direct and proximate result of Panera's actions, Panera enriched itself at the

expense of Plaintiff Boswell and Plaintiff Lutton. Allowing Panera to retain that benefit without

payment to Mr. Boswell and Mr. Lutton would be unjust.

        ANSWER:         Defendants deny the allegations in Paragraph 120.

        121.     Panera's actions described herein were willful, malicious, and without legal

justification.

        ANSWER:         Defendants deny the allegations in Paragraph 121.

        122.     Accordingly, Plaintiffs Mark Boswell and David Lutton pray for judgment in their

favor and against Panera:




                                                  38
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:39
                                                              89ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 11298




             A.         Declaring that Plaintiffs conferred a benefit on Panera, and that. Panera

       accepted and retained that benefit under circumstances in which retention without

       payment to Plaintiffs would be unjust;

              B.        Declaring that Panera's actions were willful, malicious, and without legal

       justification;

              C.        Awarding Plaintiffs restitution in an amount to be proven at trial;

             D.         Awarding Plaintiffs prejudgment interest, plus costs of suit and reasonable

       attorney fees;

              E.        Awarding punitive damages against Panera in an amount sufficient to

       deter similar conduct by Panera and others in the future; and

              F.        Permanently enjoining Panera from ever again engaging in similar

       conduct against its employees in the future.

       ANSWER:          Defendants deny that Plaintiffs, or any purported class member, are

entitled to any of the relief requested in Paragraph 122, including subparagraphs A-F.

Defendants further deny Plaintiffs, or any purported class member, are entitled to any of

the relief requested in the unnumbered paragraph beginning with “WHEREFORE”

immediately following Paragraph 122. Defendants further deny Plaintiffs, or any

purported class members, are entitled to a jury trial on any claims.

                                       GENERAL DENIAL

Defendants deny all allegations in Plaintiff’s Complaint not expressly admitted herein.

                          AFFIRMATIVE AND OTHER DEFENSES

       Defendants assert the following affirmative and other defenses without assuming any

burden of production or proof that they would not otherwise have. For purposes of these




                                                 39
                                                                                                         Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
       4:14-cv-01833-AGF Doc.
                          Doc.#:#: 1-1 Filed:12/12/14
                                    9 Filed:  08/13/20 Page:
                                                        Page:40
                                                              90ofof42
                                                                     126 PageID
                                                                       PageID #: #:
                                                                                 11399




Affirmative and Other Defenses, the term “Plaintiffs” includes Plaintiffs Boswell and Lutton and

any putative class member.

       1.      Plaintiffs’ Complaint fails, in whole or in part, to state a claim upon which relief

may be granted.

       2.      Plaintiffs’ claims, if any, are barred, in whole or in part, by applicable statutes of

limitations and/or statutes of repose.

       3.      Plaintiffs are estopped from pursuing the claims set forth in the Complaint by

reason of their own acts, omissions, and course of conduct.

       4.      Plaintiffs’ claims, if any, are barred, in whole or in part, by the doctrine of laches.

       5.      Plaintiffs are barred from seeking any equitable relief because they each have an

adequate remedy at law.

       6.      Plaintiffs’ claims are barred by the doctrine of payment. Plaintiffs have each been

paid any monies or benefits allegedly owed.

       7.      Plaintiffs’ damages, if any, must be reduced by any payments received under the

“Joint Venture General Manager Compensation Plan.”

       8.      Plaintiffs’ damages or injuries, if any, were not proximately caused by

Defendants.

       9.      Plaintiffs’ breach of contract claim is barred by mutual mistake.

       10.     Plaintiffs’ claims are barred by the doctrines of accord and satisfaction.

       11.     Defendants did not make any false representations.

       12.     To the extent that any representations by Defendants were false, which is denied,

Defendants lacked knowledge of the falsity of the representations.

       13.     Plaintiffs    cannot      show   they   reasonably     relied   upon     any    alleged




                                                 40
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 41
                                                             91 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:114
                                                                                  100




misrepresentations, which are denied.

       14.     Plaintiffs cannot show that they suffered any damages as a result of their reliance

on the alleged misrepresentations, which are denied.

       15.     The Seventh and Fourteenth Amendments to the United States Constitution

prohibit a jury from determining Defendants’ liability and/or damages, if any, to Plaintiffs and

others with whom they are allegedly “similarly situated” on a group or aggregated basis.

       16.     Defendants presently have insufficient knowledge or information on which to

form a belief as to whether they may have additional, as yet unstated, affirmative or other

defenses available. Defendants reserve the right to assert additional defenses in the event that

discovery indicates they would be appropriate.

       Having fully answered Plaintiffs’ Complaint, Defendants request the Complaint be

dismissed with prejudice and Defendants be awarded their costs, attorneys’ fees and such other

relief as may be just and proper.




                                                 41
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:
 Case:4:20-cv-01068-SEP
        4:14-cv-01833-AGF Doc.
                           Doc.#:#:1-1 Filed: 12/12/14
                                     9 Filed: 08/13/20 Page:
                                                       Page: 42
                                                             92 of
                                                                of 42
                                                                   126PageID
                                                                       PageID#:#:115
                                                                                  101



                                                     Respectfully submitted,

                                                     Ogletree, Deakins, Nash, Smoak & Stewart,
                                                     P.C.

                                                     /s/ Patrick F. Hulla _______________
                                                      Patrick F. Hulla, MO 41745
                                                      Justin M. Dean, MO 48647*
                                                      Jennifer K. Oldvader, MO 60649*
                                                      4520 Main Street, Suite 400
                                                      Kansas City, MO 64111
                                                      Telephone: 816.471.1301
                                                      Facsimile: 816.471.1303
                                                      patrick.hulla@ogletreedeakins.com
                                                      justin.dean@ogletreedeakins.com
                                                      jennifer.oldvader@ogletreedeakins.com

                                                     *Seeking admission to the U.S. District Court
                                                     for the Eastern District of Missouri


                                                     ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on December 12,
2014.


                                               /s/ Patrick F. Hulla
                                                ATTORNEY FOR DEFENDANTS



                                                                                          19762934.1




                                                42
                                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: Case:
      4:20-cv-01068-SEP
            4:19-cv-00276 Doc.
                           Doc.#:#: 1-1 Filed:02/21/19
                                               08/13/20 Page:
                                                         Page:193
                                                                of of
                                                                   23126 PageID
                                                                             #: 1#: 102
                                     1 Filed:                         PageID                2022-CC01133

                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI

                                                     )
PANERA, LLC,                                         )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )      Case No.:
                                                     )
JAMES DOBSON, KRISH                                  )
GOPALAKRISHNAN, JAMES (“Kyle”)                       )
PHILLIPS, and ACT III MANAGEMENT,                    )      JURY TRIAL DEMANDED
LLC,                                                 )
                                                     )
        Defendants.                                  )
                                                     )

                                    COMPLAINT OF PANERA, LLC
                                 (INJUNCTIVE RELIEF REQUESTED)

        Panera, LLC brings this action against three former employees, James Dobson, Krish

Gopalakrishnan, and Kyle Phillips, as well as competing venture Act III Management, LLC

(collectively, “Defendants”). This action seeks to redress Defendants’ respective wrongful acts

including, without limitation, breach of contract and unlawful use of Panera’s confidential and

proprietary information and trade secrets.1

        Panera earned and maintained its position atop the “fast-casual” market for decades

through technological innovation. Panera’s technology became the company’s competitive

advantage in the industry and the company’s most important asset. In targeting key Panera IT

employees, the goal of Act III’s scheme is obvious: to recreate and carve out Panera’s main

competitive advantage, but without any of the work. Act III’s actions are nothing more than an

attempt to get a head start in developing the valuable information and infrastructure Panera

built. Act III’s actions threaten to irreversibly damage Panera and the well-being of its

1       This Complaint also serves as notice of Panera’s intention to immediately arbitrate certain claims against
Dobson, Gopalakrishnan, and Phillips pursuant to the terms of their respective Panera Non-Compete Agreements.



                                                                                             Exhibit B
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: Case:
      4:20-cv-01068-SEP
            4:19-cv-00276 Doc.
                           Doc.#:#: 1-1 Filed:02/21/19
                                     1 Filed:  08/13/20 Page:
                                                         Page:294
                                                                of of
                                                                   23126 PageID
                                                                      PageID #: 2#: 103



employees. In addition to injunctive relief, Panera also seeks damages, attorney’s fees and costs,

and any other such relief as this Court deems just and proper.

                                            PARTIES

       1.      Plaintiff Panera, LLC (“Panera”) is a Delaware limited liability company having

its principal place of business at 3630 South Geyer Road, Suite 100, St. Louis, Missouri. Panera

is a wholly owned subsidiary of Panera Bread Company.

       2.      Defendant James Dobson (“Dobson”) is an individual who, upon information and

belief, currently resides in Kirkwood, Missouri.

       3.      Defendant Krish Gopalakrishnan (“Gopalakrishnan”) is an individual who, upon

information and belief, currently resides in Lake Saint Louis, Missouri.

       4.      Defendant James Phillips a/k/a Kyle Phillips (“Phillips”) is an individual who,

upon information and belief, currently resides in Olivette, Missouri.

       5.      Act III Management, LLC (“Act III”) is a Delaware limited liability company

having its principal place of business at 23 Prescott Street, Brookline, Massachusetts.

                                JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction under 18 U.S.C. § 1836(b), because

Panera brings a claim of Defendants’ violation of federal law pursuant to the Defend Trade

Secrets Act (“DTSA”). The Court has supplemental jurisdiction over the state law causes of

action pursuant to 28 U.S.C. § 1367.

       7.      This Court has personal jurisdiction over Dobson, Gopalakrishnan, and Phillips

because they are citizens of Missouri.

       8.      This Court has personal jurisdiction over Act III pursuant to Mo. Rev. Stat. §

506.500.1(1)-(3) because it transacts business within Missouri, and has sufficient minimum

contacts with Missouri to satisfy any due process concerns.

                                                   2
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: Case:
      4:20-cv-01068-SEP
            4:19-cv-00276 Doc.
                           Doc.#:#: 1-1 Filed:02/21/19
                                     1 Filed:  08/13/20 Page:
                                                         Page:395
                                                                of of
                                                                   23126 PageID
                                                                      PageID #: 3#: 104



       9.      Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to Panera’s claims occurred in this

District. Venue is also appropriate in this District by virtue of § 16.1 of the Confidential and

Proprietary Information and Non-Competition Agreements (“Non-Compete Agreements”)

entered into by Dobson, Gopalakrishnan, and Phillips.

                                     BACKGROUND FACTS

                          Panera’s History, Development, and Business

       10.     Panera began in 1980 as a single, 400-square-foot cookie store in Boston,

Massachusetts. The store, called The Cookie Jar, expanded its cookie business by partnering in

a small French bakery chain called Au Bon Pain. In 1991, Au Bon Pain Co. Inc. became publicly

traded and, in the following years, opened hundreds of bakery-cafes in cities along the East

Coast and overseas. In 1993, Au Bon Pain acquired the St. Louis Bread Company. In the mid-

1990s, the team at Au Bon Pain reconceived the St. Louis Bread Company concept and named it

Panera. Panera has since become a leader in the burgeoning fast-casual restaurant segment. In

1999, all Au Bon Pain divisions were sold to an investment firm. The remaining public company

was renamed Panera Bread Company.

       11.     Today, Panera is one of the largest food service brands in the United States, with

more than 2,300 bakery-cafes, 140,000 associates, and annual system-wide sales in the billions.

       12.     Panera’s bakery-cafes are located in urban, suburban, and regional mall locations.

Panera sells made-to-order sandwiches, tossed-to-order salads, soups, freshly baked breads, and

other food and bakery items for dining-in, carry-out and for delivery. Panera features high-

quality food in a warm, inviting, and comfortable environment.




                                                  3
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: Case:
      4:20-cv-01068-SEP
            4:19-cv-00276 Doc.
                           Doc.#:#: 1-1 Filed:02/21/19
                                     1 Filed:  08/13/20 Page:
                                                         Page:496
                                                                of of
                                                                   23126 PageID
                                                                      PageID #: 4#: 105



       13.     Nearly all of Panera’s bakery-cafes routinely donate bread and baked goods to

community organizations in need through Panera’s “Day End Dough-Nation” program which, in

2018, donated over one hundred million dollars in retail value of goods.

                            Panera and Act III’s Place in the Market

       14.     Panera occupies what is called the “fast-casual” space in the restaurant

marketplace. Fast-casual can be distinguished from other types of restaurants, such as quick

service restaurants (“QSR”), like McDonald’s, and full service restaurants, like Chili’s or

Applebee’s. Fast-casual restaurants occupy the space in between: they are higher-end than

QSRs, but are not full service.

       15.     Generally speaking, “fast-casual” seeks to offer a premium dining experience for

reasonable prices. The fast-casual marketplace can further be broadly divided into two

segments: burger brands and non-burger brands, the latter of which typically focuses on fresh

and healthy produce, sandwiches, and baked goods.

       16.     Act III and the brands it owns and manages—like Cava Mezze Grill (“Cava”),

Zoe’s Kitchen, and Tatte Bakery & Café (“Tatte”)—occupy the same non-burger, fast-casual

market space as Panera. They offer salads, sandwiches, grain bowls, and baked goods in a high-

end restaurant experience. For example, Zoe’s Kitchen offers soups, salads, and sandwiches in a

similar environment as Panera. And Tatte, like Panera, appeals to high-end consumers with

artisanal pastries, homemade breads, salads and sandwiches. Indeed, in part because the two

businesses shared such similar models, in 2016 Panera acquired a majority interest in Tatte.

Panera has since sold its interest in Tatte, while Act III acquired total ownership of Tatte by the

end of 2018. In short, Act III and its brands are direct competitors of Panera.

       17.     Act III’s direct competition with Panera is rooted in both companies’ origin. Ron

Shaich (“Shaich”)—who is the Managing Partner of Act III—was the former President, CEO,

                                                 4
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: Case:
      4:20-cv-01068-SEP
            4:19-cv-00276 Doc.
                           Doc.#:#: 1-1 Filed:02/21/19
                                     1 Filed:  08/13/20 Page:
                                                         Page:597
                                                                of of
                                                                   23126 PageID
                                                                      PageID #: 5#: 106



and Chairman of Panera. Shaich stepped down as President of Panera in 2016. Following

Panera’s later acquisition, he stepped down as CEO in January 2018. And in December 2018, his

position as Chairman of the Board of Directors ended.

        18.     At the same time Shaich was winding down his role at Panera, he was ramping

up Act III, recruiting key talent from Panera. In March 2018, Act III hired Keith Pascal

(“Pascal”), who was the Chief Concept Advisor at Panera. Pascal is now a Partner at Act III. Act

III then hired Bryan Griffith (“Griffith”), the former Vice President of Café Systems, after he left

Panera in February 2018 at the same time as Pascal, ostensibly to work for a grocery chain, a

position he briefly held for a period of months. Griffith is now the Chief Information Officer at

Act III. Act III also hired Kat Ryder (“Ryder”), who was the Director of Café Systems for Panera

until October 2018. She is now the Director of Technology and Ops Services for Tatte.

    Panera’s Commitment to and Development of its Digital and Technological Systems

        19.     Panera is a leader in the food service industry in integrating technology into its

customers’ experience, and has developed a clear vision as to how it will capitalize on technology to

continue to stay at the top of the industry.

        20.     Panera prides itself on being several steps ahead of the game in developing its

technological systems, which ultimately drives a guest’s experience with Panera.

        21.     In approximately 2011, Panera unveiled its vision for “Panera 2.0,” which consists

of enhanced to-go and eat-in options enabled by a series of integrated technologies. “Panera 2.0”

is an integrated, comprehensive, end-to-end solution that aims to reduce wait times, improve

order accuracy, minimize or eliminate crowding, and create a more personalized experience.

“Panera 2.0” enables Panera to keep up with high transaction volumes and unrestrained

production demands, and thus has enhanced the guest experience.



                                                   5
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: Case:
      4:20-cv-01068-SEP
            4:19-cv-00276 Doc.
                           Doc.#:#: 1-1 Filed:02/21/19
                                     1 Filed:  08/13/20 Page:
                                                         Page:698
                                                                of of
                                                                   23126 PageID
                                                                      PageID #: 6#: 107



       22.     The Panera technology platform of today now goes much further than the original

technologies of Panera 2.0. While the current integrated platform further improves the guest

experience, it now has key components to improve the associate experience, the quality of

Panera’s cafe operations, as well as the effectiveness of operations.

       23.     Panera made substantial investments initiating and implementing various digital

and technology strategies and systems, including systems for digital ordering, digital payment,

enhanced technology-based kitchen display systems and food production systems, digitally-based

cafe management systems, master data management systems and quality assurance systems.

       24.     Over the past decade, having invested significant capital in technology related to

running its restaurants more efficiently and effectively, Panera understood that there was an

opportunity to create value for shareholders and to lower overall service costs for Panera’s cafes,

by commercializing the technology for other restaurants. This culminated in the creation of

TechCo., a separate division within Panera that will commercialize the technology components

Panera continues to develop to this day. TechCo. leverages Panera’s integrated platform of guest

facing and cafe operating technologies, as well as the management systems.

       25.     Panera believes that technology is a core competitive advantage and differentiator in

the restaurant business, and Panera has become a leader in technology that is devoted to improving

customer service and providing greater access and convenience.

       26.     Panera understands that in order to continue to succeed and appeal to customers in

such a competitive industry, it must have talented employees who can implement its clear vision for

the future. In that regard, Panera has focused on hiring and developing talented individuals who can

grow to understand Panera’s clear vision and implement its processes.




                                                  6
                                                                                                              Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: Case:
      4:20-cv-01068-SEP
            4:19-cv-00276 Doc.
                           Doc.#:#: 1-1 Filed:02/21/19
                                     1 Filed:  08/13/20 Page:
                                                         Page:799
                                                                of of
                                                                   23126 PageID
                                                                      PageID #: 7#: 108



                       Panera Hires Dobson, Gopalakrishnan, and Phillips

        27.     On September 16, 2013, Panera hired Dobson as Director, Principal Software

Engineer—Java. Just prior to his resignation, he served as Panera’s Director and Principal

Architect of Software Engineering.

        28.     On June 30, 2015, Panera hired Gopalakrishnan as Director, Mobile Apps/Web

Unification. At the time Gopalakrishnan tendered his resignation from Panera, he served as

Panera’s Director of Enterprise Architecture.

        29.     October 21, 2002, Panera hired Phillips for the position of Café Support Systems

Analyst. When Phillips tendered his resignation from Panera on February 5, 2019, he served as

Panera's Director of Delivery Systems.

        30.     Dobson, Gopalakrishnan, and Phillips were key executives on Panera’s IT team

and were involved in strategy and decision-making at the highest level. Dobson, Gopalakrishnan,

and Phillips are all individuals that Panera identified as capable of taking Panera’s vision for the future

and implementing it in a way so that customers will tangibly reap the benefits.

                                             James Dobson

        31.     As Panera’s Director and Principal Architect of Software Engineering, Dobson ran

all of Panera’s café systems software development. In the IT world, the term “architecture”

essentially means how systems are designed to work. Dobson had a great deal of influence in

selecting the software programs used by Panera to maximize the effectiveness of its technology

systems, including point-of-sale software, back-of-house software, kitchen display software,

quality assurance software, data warehousing and data management software, software

development tools, and even the software development languages.

        32.     Dobson also worked on Panera’s next generation technology concerning Panera’s

CORE application, which acts as the primary interface between e-commerce systems and

                                                     7
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP
      Case: 4:19-cv-00276 Doc.
                           Doc.#:#:1-1 Filed: 02/21/19
                                    1 Filed:  08/13/20 Page:
                                                       Page: 8100 of 126
                                                               of 23     PageID
                                                                     PageID #: 8 #: 109



 Panera’s café systems. The CORE application works between the personal digital interface used

 by a customer, like a smartphone or computer (the e-commerce system) and the technology

 used and operated in Panera’s cafes, like the kitchen display systems (the café systems).

                                        Krish Gopalakrishnan

        33.     As the Director of Panera’s Enterprise Architecture, Gopalakrishnan was

 involved in all of Panera’s technology systems. In addition, Gopalakrishnan was very involved in

 the design and implementation of Panera’s enterprise data warehouse systems, both of which are

 proprietary to Panera. These systems are used to deepen Panera’s relationship with its

 customers, such as understanding their general preference for an ordering channel, avoiding

 ingredients for allergies, or preferring items for dietary needs.

        34.     Gopalakrishnan and his team helped maintain the enterprise data system and

 functions utilized within it. This allowed him access to, and he became intimately familiar with,

 Panera’s highly confidential and proprietary sensitive business information.

        35.     Further, as Panera’s Enterprise Architect, Gopalakrishnan was heavily involved in

 all aspects of Panera’s computer coding. Gopalakrishnan spearheaded the development and

 enhancement of Panera’s existing code, as well as the development of new code for the company.

 Gopalakrishnan played a key role in the incubation and development of TechCo. and was

 involved in strategic discussions at the highest level.

                                             Kyle Phillips

        36.     On October 21, 2002, Phillips began at Panera in the position of Café Support

 Systems Analyst. On April 1, 2005, he was elevated to the Position of Lead—IT Field Services

 Support. And on January 12, 2006, he was promoted to the position of Manager, Field Services

 Deployment. In June 2009, Phillips was promoted to Analyst, IS Application Developer, and on

 December 9, 2011, he was elevated to Senior Manager, Senior Manager Commerce, IS Enterprise

                                                   8
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case: 4:20-cv-01068-SEP
      Case: 4:19-cv-00276 Doc.
                           Doc.#:#:1-1 Filed: 02/21/19
                                    1 Filed:  08/13/20 Page:
                                                       Page: 9101 of 126
                                                               of 23     PageID
                                                                     PageID #: 9 #: 110



 Systems. On February 14, 2014, he was then promoted to Director, Product Management. On

 November 14, 2015, Phillips was named Director, Delivery Systems.

        37.     Phillips was one of only two employees at Panera who worked directly with

 Blaine Hurst (“Hurst”), now CEO of Panera, on the early portion of the transformational Panera

 2.0 project. The knowledge Phillips gained from his work on the early stage project is invaluable

 and could only be replicated by virtue of Phillips having been a part of Hurst’s first team on

 Panera 2.0.

        38.      In light of Phillips’ in-depth knowledge and understanding of Panera’s 2.0

 systems, Phillips’ helped design and implement Panera’s industry-leading delivery systems. For

 example, Panera’s order-slotting technology is exceedingly advanced in the fast-casual food

 industry, and Phillips played a critical and pivotal role in its development.

        39.     Given the important role Dobson, Gopalakrishnan, and Phillips played in

 implementing these programs, they were each privy to all of Panera’s high-level discussions

 concerning its vision for how to continue to use technology to its advantage in the future. In

 other words, Dobson, Gopalakrishnan, and Phillips intimately know Panera’s strategic

 technology plan for the next few years.

        40.     Panera is a leader in the restaurant industry regarding its use of technology, and

 Panera’s competitors are constantly trying to replicate Panera’s technology systems as well as

 poach its employees. If a competitor was able to hire someone like Dobson, Gopalakrishnan, or

 Phillips, they would have inside information into Panera’s specific plans and strategies regarding

 its implementation of highly proprietary technology-driven initiatives that focus on improving

 the customer experience.




                                                  9
                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:10102 of 126
                                                              of 23     PageID
                                                                    PageID #: 10#: 111



              Panera Seeks To Protect Its Confidential and Proprietary Information

        41.      During their employment at Panera, Dobson, Gopalakrishnan, and Phillips had

 access to Panera’s highly confidential and proprietary information. For example, they had access

 to or authored Panera’s system schematics, system design flows, architectural approach notes,

 and systems service-oriented approach standards, not to mention Panera’s technology pricing

 and sourcing strategies. It is impossible to quantify the value of Panera’s best practices related

 to these systems.

        42.      Panera takes several steps to keep this confidential and proprietary information

 secret, both internally and externally. Panera employs a team of information security personnel

 whose jobs are dedicated to preventing the unauthorized access and release of Panera’s trade

 secrets, proprietary data, and intellectual property. Panera also encrypts all of the hard drives in

 the computers it uses and requires that employees use regularly updated passwords to access

 these computers.

        43.      Additionally, upon joining Panera, all employees are required to review Panera’s

 employee handbook, including the Company’s Standards of Business Conduct, which governs

 employees’ use and protection of Panera’s Confidential Information. Dobson, Gopalakrishnan,

 and Phillips agreed in writing to abide by these policies when they joined Panera.

        44.      Panera marks highly confidential and sensitive materials that the Departed

 Employees had access to as “PANERA – PROPRIETARY AND CONFIDENTIAL” and cautions

 that they should not be distributed. Panera likewise deploys a similar set of security measures

 relative to its email and other communication systems.

        45.      Another key way that Panera protects its confidential and proprietary

 information is by requiring high-level employees to sign non-competition and confidentiality /

 non-disclosure agreements. As Directors, Dobson, Gopalakrishnan, and Phillips were among the

                                                  10
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:11103 of 126
                                                              of 23     PageID
                                                                    PageID #: 11#: 112



 approximately 30 members of Panera’s IT department who signed non-competition and

 confidentiality / non-disclosure agreements. This represents a small subset of the approximately

 500 members of Panera’s IT team.

        46.       On or around November 10, 2017, Dobson signed the Panera, LLC, Confidential

 and Proprietary Information and Non-Competition Agreement (the “Non-Compete

 Agreement”).

        47.       On or around November 13, 2017, Phillips signed the Non-Compete Agreement.

        48.       On or around November 13, 2017, Gopalakrishnan signed the Non-Compete

 Agreement.

        49.       Panera provided Dobson, Gopalakrishnan, and Phillips with equity

 compensation, in the form of long-term incentive plans awarding stock grants valued at

 approximately 40-50% of their salary, along with enhanced duties and access in exchange for

 their execution of the non-competition and confidentiality/non-disclosure agreements.

        50.       In a non-exclusive list of Panera competitors, these agreements specifically

 include two Act III entities, Cava Mezze Grill and Zoe’s Kitchen. Tatte is not expressly listed.

 But this is only because, at the time the agreements were executed in November 2017, Panera

 owned a significant interest in Tatte. At the end of 2018, Act III took full ownership of Tatte.

              Panera’s Former Employees Coordinate their Departure and Join Act III,
                                 a Direct Competitor of Panera

        51.       Upon information and belief, in January or February 2019, or earlier, Act III

 extended offers to Dobson, Gopalakrishnan, and Phillips to join the company.

        52.       On February 5, 2019, the Dobson, Gopalakrishnan, and Phillips nearly

 simultaneously informed Mike Prusaczyk, Mark Berinato, or John Meister that they were




                                                   11
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:12104 of 126
                                                              of 23     PageID
                                                                    PageID #: 12#: 113



 resigning from Panera to take positions at Act III. All of the resignations noted that the

 individuals were not open to negotiate any offer to stay at Panera.

        53.     Upon information and belief, Act III hired Dobson, Gopalakrishnan, and Phillips

 to perform similar or identical work in similar or identical positions to the positions these

 employees held with Panera.

        54.     Like Panera, ACT III, and the numerous branded restaurants it controls, occupies

 the fast-casual restaurant marketplace.

        55.     Act III’s fast-casual restaurants including, without limitation, Zoe’s Kitchen,

 Cava, and Tatte frequently compete against Panera in the fast-casual restaurant space.

        56.     Upon information and belief, Act III specifically hired Dobson, Gopalakrishnan,

 and Phillips because of their exposure to and experience developing and working with Panera’s

 confidential and proprietary technology and information.

        57.     Upon information and belief, Act III was aware that Dobson, Gopalakrishnan,

 and Phillips were subject to Non-Compete Agreements with Panera, and induced these

 employees to breach these Non-Compete Agreements for Act III’s benefit.

        58.     Upon information and belief, Act III was aware that Dobson, Gopalakrishnan,

 and Phillips have ongoing confidentiality obligations to Panera, and placed them in positions at

 Act III where these employees would inevitably breach those obligations by disclosing Panera’s

 confidential and proprietary information, and otherwise induced these individuals to breach

 their obligations to Panera.

                          [Remainder of page intentionally left blank.]




                                                  12
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:13105 of 126
                                                              of 23     PageID
                                                                    PageID #: 13#: 114



                            COUNT I – BREACH OF CONTRACT
                        (Against Dobson, Gopalakrishnan, and Phillips)

        59.     Panera realleges and incorporates by reference paragraphs 1 through 58 of the

 Complaint.

        60.     The Panera Non-Compete Agreements are valid contracts under Missouri law.

        61.     By executing the foregoing agreements, Dobson, Gopalakrishnan, and Phillips

 agreed that they would not compete with Panera during their employment and for the twenty-

 six (26) week period (the “Restricted Period”) following the termination of their employment

 with Panera.

        62.     By signing the Panera Non-Compete Agreements, Dobson, Gopalakrishnan, and

 Phillips agreed that they would maintain the confidentiality of and not disclose Panera’s

 confidential and proprietary information.

        63.     Dobson, Gopalakrishnan, and Phillips also agreed that they would not use

 Panera’s confidential and proprietary information other than on Panera’s behalf.

        64.     Furthermore, Dobson, Gopalakrishnan, and Phillips agreed that if they left the

 employ of Panera, they would promptly return to Panera all of its confidential information and

 any materials that may contain, or be derived from, Panera’s confidential information.

        65.     Dobson, Gopalakrishnan, and Phillips breached their Panera Non-Compete

 Agreements by accepting an offer to work for Act III, a direct competitor of Panera.

        66.     Dobson, Gopalakrishnan, and Phillips breached their Panera Non-Compete

 Agreements by failing to return Panera’s confidential and proprietary information, by disclosing

 Panera’s confidential and proprietary information to Act III, and by using Panera’s confidential

 and proprietary information for the benefit of Act III.




                                                  13
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:14106 of 126
                                                              of 23     PageID
                                                                    PageID #: 14#: 115



        67.     Dobson, Gopalakrishnan, and Phillips’ wrongful conduct in breaching their non-

 competition obligations to Panera has and will continue to cause Panera irreparable harm that

 cannot be remedied by monetary damages alone. As such, Panera is entitled to preliminary and

 permanent injunctive relief to restrain Dobson, Gopalakrishnan, and Phillips from any further

 or future violations of their Non-Compete Agreements including, without limitation, their

 continued employment with Act III.

     COUNT II – TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
                              (Against Act III)

        68.     Panera realleges and incorporates by reference paragraphs 1 through 67 of the

 Complaint.

        69.     During their employment with Panera, Dobson, Gopalakrishnan, and Phillips

 entered into Non-Compete Agreements.

        70.     Such contracts are valid and enforceable contracts under Missouri law.

        71.     Upon information and belief, Act III was aware that Dobson, Gopalakrishnan,

 and Phillips had contracts with Panera that restricted their competitive activities and protected

 the confidentiality of Panera’s confidential and trade secret information.

        72.     Upon information and belief, Act III wrongfully solicited Dobson,

 Gopalakrishnan, and Phillips because of the information these individuals possessed regarding

 Panera’s confidential information and trade secrets.

        73.     Upon information and belief, Act III intentionally and unjustifiably induced

 Dobson, Gopalakrishnan, and Phillips to breach their Non-Compete Agreements with Panera by

 hiring these individuals during the Restricted Period and inducing them to disclose confidential

 and trade secret information for Act III’s benefit.




                                                  14
                                                                                                    Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:15107 of 126
                                                              of 23     PageID
                                                                    PageID #: 15#: 116



        74.     Dobson, Gopalakrishnan, and Phillips did in fact breach their contracts, by

 working for Act III during the restricted period and by improperly retaining, disclosing, and

 using Panera’s confidential and trade secret information.

        75.     Panera has been harmed and will continue to be irreparably injured by Act III’s

 actions.

                              COUNT III – CIVIL CONSPIRACY
                                 (Against All Defendants)

        76.     Panera realleges and incorporates by reference paragraphs 1 through 74 of the

 Complaint.

        77.     In their positions at Panera, Dobson, Gopalakrishnan, and Phillips were

 intimately involved in many of Panera’s highly proprietary technology initiatives and were privy

 to confidential information and trade secrets. In furtherance of a conspiracy, Dobson,

 Gopalakrishnan, and Phillips concealed their anticipated departure from Panera until every

 employee leaving Panera for Act III submitted their notice of resignation on the same day.

        78.     Upon information and belief, Act III was aware of the intimate knowledge and

 involvement Dobson, Gopalakrishnan, and Phillips had in developing Panera’s trade secrets and

 confidential proprietary information and technology.

        79.     Upon information and belief, Act III knew that Dobson, Gopalakrishnan, and

 Phillips signed an agreement whereby they could not share or use Panera’s confidential and

 proprietary information.

        80.     Upon information and belief, Act III conspired with Dobson, Gopalakrishnan,

 and Phillips to breach the various agreements that they have with Panera, leading to the

 misappropriation of Panera’s confidential and trade secret information.




                                                15
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:16108 of 126
                                                              of 23     PageID
                                                                    PageID #: 16#: 117



         81.     Upon information and belief, Act III conspired with Dobson, Gopalakrishnan,

 and Phillips to breach their confidentiality obligations to Panera, leading to the

 misappropriation of Panera’s confidential and trade secret information.

         82.     Upon information and belief, Defendants still have access to Panera’s confidential

 and trade secret information and continue to use such confidential and trade secret information

 on Act III’s behalf.

         83.     Panera has been harmed and will continue to be irreparably injured by

 Defendants’ concerted actions. As such, Panera is entitled to preliminary and permanent

 injunctive relief.

            COUNT IV – DEFEND TRADE SECRETS ACT (18 U.S.C. § 1836, et seq.)
                              (Against All Defendants)

         84.     Panera realleges and incorporates by reference paragraphs 1 through 83 of the

 Complaint.

         85.     Panera’s proprietary and confidential technology, strategies, and initiatives

 including, without limitation, its algorithms, architectural designs, plans, strategies, and code,

 constitute protectable trade secrets within the meaning of the Defend Trade Secrets Act. Panera

 has expended considerable resources to design, develop, and implement this confidential and

 proprietary trade secret information, and it are not readily ascertainable through proper means.

         86.     Panera derives economic value from the secrecy of technology, and by the lack of

 access to this information by Panera’s competitors. Panera’s technology and technology

 initiatives including, without limitation, Panera 2.0 and TechCo., have and will continue to

 position Panera ahead of its competitors. Panera expects to continue to derive further value

 from its technology and technology initiatives.




                                                   16
                                                                                                     Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:17109 of 126
                                                              of 23     PageID
                                                                    PageID #: 17#: 118



        87.       Panera took reasonable steps to protect these trade secrets, including, without

 limitation, (i) employing an information security team dedicated to preventing unauthorized

 access and disclosure of Panera’s trade secrets, (ii) encrypting hard drives on all Panera

 computers, (iii) requiring employees to regularly update passwords, (iv) marking highly

 confidential and sensitive types of documents as “PANERA – PROPRIETARY AND

 CONFIDENTIAL” and indicating that they should not be distributed, (v) requiring all

 employees to review Panera’s employee handbook, including the Company’s Standards of

 Business Conduct, which governs employees’ use and protection of Panera’s confidential and

 proprietary information, and (vi) requiring select member of its IT team to execute Non-

 Competition Agreements as a condition to their access to such information.

        88.       The trade secrets that Dobson, Gopalakrishnan, and Phillips took from Panera are

 integral to Panera’s competitive advantage in the marketplace, and if the information becomes

 generally known to Panera’s competitors, Panera stands to suffer irreparable harm.

        89.       Upon information and belief, Dobson, Gopalakrishnan, and Phillips retained

 Panera’s trade secrets and, upon termination of their employment with Panera, and employment

 with Act III, threaten to disclose and use or have already disclosed and used this information.

        90.       Likewise, Act III is attempting to or has already succeeded in inducing Dobson,

 Gopalakrishnan, and Phillips into breaching their obligations not to disclose or use Panera’s

 trade secrets.

        91.       Further, upon information and belief, Act III’s Managing Partner, Ron Shaich,

 already took highly confidential, proprietary, and trade secret information belonging to Panera,

 immediately after stepping down as Panera’s CEO.

        92.       This conduct has or will enable Act III to misappropriate, disclose, and use

 Panera’s confidential and proprietary technology and technology initiatives and, therefore,

                                                   17
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:18110 of 126
                                                              of 23     PageID
                                                                    PageID #: 18#: 119



 compete unfairly against Panera by benefitting from the millions of dollars that Panera invested

 in its unparalleled technology.

           93.    Panera has been harmed and will continue to be irreparably injured by

 Defendants’ violation of this statute unless and until this Court enters a preliminary and

 permanent injunction, enjoining and restraining Defendants from using Panera’s trade secrets.

                   COUNT V – MISSOURI UNIFORM TRADE SECRETS ACT
                             (MO. REV. STAT. § 417.450, et seq.)
                                (Against All Defendants)

           94.    Panera realleges and incorporates by reference paragraphs 1 through 93 of the

 Complaint.

           95.    Panera has expended substantial time, effort, and monetary resources in the

 design and development of trade secrets.

           96.    Panera derives independent economic value and a competitive advantage from

 these trade secrets.

           97.    At all relevant times, Panera used and is using reasonable efforts to protect the

 confidentiality of these trade secrets.

           98.     Defendants knew that the information entrusted to Dobson, Gopalakrishnan,

 and Phillips was confidential and that trade secret information was not to be revealed outside of

 Panera.

           99.    Defendants knew that the information was a valuable commercial asset of Panera,

 and that Panera had expended much time, effort, and money in developing the trade secret

 information.

           100.   Panera is informed and believes, and based thereon alleges, that at the time

 Defendants copied and/or used Panera’s trade secret information, Act III knew that it had



                                                   18
                                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:19111 of 126
                                                              of 23     PageID
                                                                    PageID #: 19#: 120



 acquired the trade secret information under circumstances giving rise to a duty to maintain its

 secrecy or limit its use.

         101.    By engaging in the conduct described herein, Defendants have misappropriated

 Panera’s trade secrets in violation of the Missouri Uniform Trade Secrets Act, MO. REV. STAT. §

 417.453.

         102.    Panera has been and continues to be damaged as a direct and proximate result of

 Defendants’ misappropriation, including but not limited to loss in value of its trade secrets.

         103.    The damage that Panera has suffered and continues to suffer from Defendants’

 unlawful actions is irreparable; Panera has no adequate remedy at law; and Defendants’

 misappropriation of Panera’s trade secrets will continue to cause such irreparable harm unless

 and until this Court orders Defendants to cease such misappropriation.

         104.    Upon information and belief, Defendants’ misappropriation of Panera’s trade

 secrets was and is willful and malicious, thereby entitling Panera to enhanced damages and

 attorneys’ fees pursuant to the Missouri Uniform Trade Secrets Act, MO. REV. STAT. § 417.457.

                COUNT VI – UNJUST ENRICHMENT/EQUITABLE FORFEITURE
                                (Against All Defendants)

         105.    Panera realleges and incorporates by reference paragraphs 1 through 104 of the

 Complaint.

         106.    Upon information and belief, Dobson, Gopalakrishnan, and Phillips began taking

 actions on behalf of and for the benefit of Act III while still employed by Panera.

         107.    Panera compensated Dobson, Gopalakrishnan, and Phillips during this time

 period, despite that fact these employees were working for and otherwise acting for the benefit

 of competing venture Act III.




                                                  19
                                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:20112 of 126
                                                              of 23     PageID
                                                                    PageID #: 20#: 121



           108.   Thus, Dobson, Gopalakrishnan, and Phillips were unjustly enriched by receiving

 compensation for time worked when they were actually working in direct competition with

 Panera.

           109.   In addition, Act III employed Dobson, Gopalakrishnan, and Phillips to do the

 same or similar job they performed at Panera. Defendants are using the confidential and

 proprietary information that Dobson, Gopalakrishnan, and Phillips gained access to as

 employees of Panera for Act III to unfairly compete with Panera.

           110.   As a result, Defendants have been unjustly enriched and have benefitted at the

 direct expense of Panera. Panera has been harmed and will continue to be irreparably injured by

 Defendants’ actions. As such, Panera is entitled to a temporary restraining order and

 preliminary and permanent injunctive relief.

                           COUNT VII – PERMANENT INJUNCTION
                                 (Against All Defendants)

           111.   Panera realleges and incorporates by reference paragraphs 1 through 110 of the

 Complaint.

           112.   As set forth herein, Defendants’ misappropriation of Panera’s trade secrets and

 wrongful conduct in violation of Dobson, Gopalakrishnan, and Phillips’ contractual obligations

 and various laws have and will continue to cause Panera to suffer irreparable harm for which

 there is no monetary remedy.

           113.   Accordingly, Panera is entitled to a permanent injunction to stop Act III’s unfair

 competition, Dobson, Gopalakrishnan, and Phillips’ breach of their Non-Compete Agreements,

 Defendants’ unlawful use and/or disclosure of Panera’s confidential and proprietary information,

 and further irreparable injury to Panera.




                                                  20
                                                                                                      Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:21113 of 126
                                                              of 23     PageID
                                                                    PageID #: 21#: 122



                                           JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Panera demands a trial by

 jury on all issues so triable.

                                       PRAYERS FOR RELIEF

         WHEREFORE, Panera, LLC respectfully requests this Court to:

         A.       Enter a preliminary injunction and, after trial, a permanent injunction, ordering

 Dobson, Gopalakrishnan, and Phillips to:

                  (i)     Cease and desist from working for Act III for a period of twenty-six (26)

 weeks pursuant to their non-competition obligations under their respective Panera Non-

 Compete Agreements;

         B.       Enter a preliminary injunction and, after trial, a permanent injunction, ordering

 Defendants to:

                  (i)     Cease and desist from acting in concert with, engaging in, tolerating

         willfully, acquiescing in, or accepting ’s Dobson, Gopalakrishnan, and/or Phillips’

         violation of their respective confidentiality obligations to Panera;

                  (ii)    Cease and desist from directly or indirectly using or disclosing Panera’s

         confidential and proprietary trade secret information;

                  (iii)   Forfeit to Panera all profits or other monetary benefits it obtained from

         the use of Panera’s confidential and proprietary trade secret information;

                  (iv)    Preserve all evidence relevant to this dispute and not to engage in any

         direct or indirect destruction or deletion of evidence, including electronic evidence and

         metadata;



                                                   21
                                                                                                   Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:22114 of 126
                                                              of 23     PageID
                                                                    PageID #: 22#: 123



               (v)     Return to Panera any and all Confidential Information in the custody,

        control, or possession of Defendants;

               (vi)    Identify any of Panera’s confidential and proprietary trade secret

        information that has been disclosed by anyone and the names of any individual to whom

        such disclosure was made; and

               (vi)    Preserve and retain all documents and electronically stored information

        potentially relevant to the claims raised in Panera’s Complaint.

        C.     Order expedited discovery;

        D.     Enter a judgment against Defendants and in favor of Panera on all Counts;

        E.     Award Panera its costs and reasonable attorney’s fees as provided for by Missouri

 Uniform Trade Secrets Act, MO. REV. STAT. § 417.457; and,

        F.     Award such other and further relief as the Court may find just and proper under

 the circumstances.

                                [Signature block on next page.]




                                                22
                                                                                         Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
Case:Case:
      4:20-cv-01068-SEP
           4:19-cv-00276 Doc.
                         Doc. #:
                              #: 1-1 Filed:02/21/19
                                 1 Filed:   08/13/20 Page:
                                                      Page:23115 of 126
                                                              of 23     PageID
                                                                    PageID #: 23#: 124



                                              Respectfully Submitted,

                                              PANERA, LLC,

                                              By its attorneys:

                                               /s/       Bret A. Cohen ___________
                                              Bret A. Cohen, Esq. (MO Bar # 42368)
                                              Patrick T. Uiterwyk, Esq.
                                              (pro hac vice admission pending)
                                              Matthew T. Brown, Esq.
                                              (pro hac vice admission pending)
                                              NELSON MULLINS RILEY & SCARBOROUGH, LLP
                                              One Post Office Square | 30th Floor
                                              Boston, Massachusetts 02109
                                              Telephone: (617) 217-4700
                                              Facsimile: (617) 217-4710
                                              bret.cohen@nelsonmullins.com
                                              patrick.uiterwyk@nelsonmullins.com
                                              matthew.brown@nelsonmullins.com

                                              Jessica L. Liss, Esq. (MO Bar # 51331)
                                              JACKSON LEWIS P.C.
                                              222 S. Central Avenue, Suite 900
                                              St. Louis, Missouri 63105
                                              Telephone: (314) 827-3939
                                              Facsimile: (314) 827-3940
                                              jessica.liss@jacksonlewis.com
 Dated: February 21, 2019




                                         23
                                                                                                                                         Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
6/8/2020   Case: 4:20-cv-01068-SEP Doc. #: 1-1
                                           2010 > Filed:  08/13/20
                                                  Fresh Express           Page:
                                                                Incorporated 10/6/10116 of 126 PageID #: 125
                                                                                                              2022-CC01133
   You are viewing an archived web page, collected at the request of U.S Food and Drug Administration hide
     using Archive-It. This page was captured on 19:43:14 Jan 12, 2017, and is part of the FDA.gov
    collection. The information on this web page may be out of date. See All versions of this archived page.
                            Found 0 archived media items out of 0 total on this page.



                                                                                                                Exhibit C
  Archived Content
  The content on this page is provided for reference purposes only. This content has not
  been altered or updated since it was archived.
  Search Archive
  Home Inspections, Compliance, Enforcement, and Criminal Investigations Compliance Actions and Activities Warning
  Letters 2010
  Inspections, Compliance, Enforcement, and Criminal Investigations

  Fresh Express Incorporated 10/6/10



                                                                                                   Public Health Service
             Department of Health and Human Services                                               Food and Drug Administration
                                                                                                   San Francisco District
                                                                                                   1431 Harbor Bay Parkway
                                                                                                   Alameda. CA 94502-7070
                                                                                                   Telephone: 510/337-6700
                                                              WARNING LETTER
  Via UPS
  October 6, 2010
  Fernando Aguirre, President and CEO
  Chiquita Brands International, Inc. and Fresh Express, Incorporated
  250 East Fifth Street
  Cincinnati, OR 45202
  Dear Mr. Aguirre:
  Starting on May 21, 2010 and ending on June 10, 2010, the Food and Drug Administration (FDA) inspected your
  food manufacturing facility located at 900 E. Blanco Road, Salinas, California. During this inspection, FDA
  investigators collected labels for your products and reviewed their labeling at http://www.chiquita.com1. Based
  on our review, we have concluded that your Chiquita brand "Pineapple Bites with Coconut" and "Pineapple Bites"
  products are misbranded in violation of the Federal Food, Drug, and Cosmetic Act (the Act) and the applicable
  regulations in Title 21, Code of Federal Regulations, Part 101 (21 CFR 101). You can find the Act and FDA
  regulations through links at FDA's Internet home page at http://www.fda.gov2.
  Specifically, your "Pineapple Bites with Coconut" product is misbranded within the meaning of Section 403(a) of
  the Act [21 U.S.C. § 343(a)] in that its statement of identity, "Pineapple Bites with Coconut", is false and
  misleading. The ingredient statement for this product states that it is made with coconut; however, our
  investigation determined that this product is made with a coconut flavor spray. The characterizing flavor of your
  Pineapple with Coconut product must be identified in accordance with 21 CFR 101.22(i)(1)(iii) (for example.
  "coconut flavor").
  Your "Pineapple Bites" and "Pineapple Bites with Coconut" products are misbranded within the meaning of Section
  403(r)(1)(A) of the Act [21 U.S.C. § 343(r)(1)(A)] because their labeling bears nutrient content claims but the
  products do not meet the requirements for the claims.
  Specifically, their labeling includes the claim "Plus ... Antioxidants." However, this claim does not include the
  names of the nutrients that are the subject of the claim or, alternatively, link the term "antioxidants" by a symbo
  (e.g., an asterisk) that refers to the same symbol that appears elsewhere on the same panel of the product label
  followed by the name or names of the nutrients with recognized antioxidant activity. 21 CFR 101.54(g)(4). Your
https://wayback.archive-it.org/7993/20170112194314/http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2010/ucm228663.htm   1/3
                                                                                                                                         Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
6/8/2020   Case: 4:20-cv-01068-SEP Doc. #: 1-1
                                           2010 > Filed:  08/13/20
                                                  Fresh Express           Page:
                                                                Incorporated 10/6/10117 of 126 PageID #: 126

  use of this antioxidant claim therefore misbrands your products under section 403(r)(2)(A)(i) of the Act [21
  U.S.C. § 343(r)(2)(A)(i)].
  Your "Pineapple Bites" and "Pineapple Bites with Coconut" products also bear the claim "Plus Phytonutrients."
  "Phytonutrients" are not nutrients for which a recommended daily intake (RDI) or daily recommended value
  (DRV) has been established. Therefore, nutrient content claims regarding "phytonutrients" are not authorized and
  further misbrand your products under section 403(r)(2)(A)(i) of the Act [21 U.S.C. § 343(r)(2)(A)(i)]. To the
  extent phytonutrients are intended to be the basis for an antioxidant nutrient content claim, that use would
  violate FDA regulations for the same reason and because phytonutrients are not recognized as having antioxidant
  activity. 21 CFR 101.54(g)(1) and (2).
  Both your "Pineapple Bites" and "Pineapple Bites with Coconut" products also bear the statement "Only 40
  Calories." This statement implies that the products are "low calorie" foods. A "low calorie" claim may be made if a
  food with a reference amount customarily consumed (RACC) greater than 30 grams (g) or greater than 2
  tablespoons does not provide more than 40 calories per RACC. 21 CFR 101.60(b)(2)(i)(A). The RACC established
  for pineapple is 140 g. See 21 CFR 101.12(b) (Table 2, Fruits and Fruit Juices, All other fruits fresh, canned, or
  frozen).
  The nutrition information for both products states that there are 40 calories per 1 piece (80 g) of product; this
  equals about 70 calories per RACC. Therefore, under 21 CFR 101.13(i)(2), the products are required to carry a
  disclaimer adjacent to the claim, e.g., "Only 40 calories per serving, not a low calorie food". Because your
  products fail to bear the required disclaimer, they are misbranded within the meaning of section 403(r)(1)(A) of
  the Act.
  The "Pineapple Bites" and "Pineapple Bites with Coconut" products are further misbranded within the meaning of
  section 403(k) of the Act [21 U.S.C. 343(k)] in that they contain the chemical preservatives ascorbic acid and
  citric acid but their labels fail to declare these preservatives with a description of their functions. 21 CFR 101.22.
  Further, the ingredients ascorbic acid and citric acid must be declared by their common or usual names. 21 CFR
  101.4(a).
  This letter is not intended to be an all-inclusive review of your firm's products and processes. It is your
  responsibility to ensure that your firm and your products comply with the Act and FDA, regulations. You should
  take prompt action to correct the violations. Failure to promptly correct these violations may result in regulatory
  action without further notice. For instance, we may take further action to seize your product or enjoin your firm
  from operating.
  We also note that, FDA (through its contractor) obtained two samples of Fresh Express Hearts of Romaine, the
  testing of which yielded human pathogens. One sample was found to contain Salmonella Anatum; another sampl
  was found to contain E. coli 0157:H7. We acknowledge that you issued letters to your customers in an effort to
  recall affected products. However, FDA recommends that you review your firm's criteria for receipt of raw
  product, your procedures for ensuring that wash, flume and processing water do not contaminate your products
  and any other conditions and practices that may relate to the cause of the contamination.
  We further acknowledge your June 25, 2010 response to the Good Manufacturing Practices violations cited in the
  FDA Form 483 regarding this inspection. In your response, you committed to:
           • Retrain employees to replace or sanitize their gloves after contacting unsanitized surfaces;
           • Include the dryer hoist controls and the equipment control panels that involve direct employee contact in
           your daily wash and sanitation procedures;
           • Create a new storage system for aprons, gloves, and sleeve guards for times during manufacturing when
           they are not in use; and
           • Modify your cutting surface inspection and replacement program so that cutting surfaces will be changed
           after every (b)(4) of use.
  However, you did not provide documentation to demonstrate that these corrections have been made. You also did
  not address the observation that your technician improperly read the free chlorine indicator tests in the flume
  water. Please provide this information and documentation in your response to this Warning Letter.
  In addition to the labeling issues identified above, we note that the available labeling space is at least 6" in
  height; therefore, the size of the nutrition information declared on these packages is not appropriate and does
  not meet the formatting requirements under 21 CFR 101.9(d), including hairline and footnote requirements. We
  note that since some of the nutrients are at insignificant levels, a shortened version of the Nutrition Facts panel
  may be used, e.g., the statement "Not a significant source of dietary fiber", at the bottom of the table of nutrient
  values as allowed under 21 CFR 101.9(c).
  Please notify this office in writing within fifteen (15) working days from the date you receive this letter of the
  specific steps you have taken to correct the noted violations, including an explanation of how you plan to prevent
  these violations, or similar violations, from occurring again. Please include documentation of the corrective
  actions you have taken. If your planned corrections will occur over time, please include a timetable for

https://wayback.archive-it.org/7993/20170112194314/http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2010/ucm228663.htm   2/3
                                                                                                                                         Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
6/8/2020   Case: 4:20-cv-01068-SEP Doc. #: 1-1
                                           2010 > Filed:  08/13/20
                                                  Fresh Express           Page:
                                                                Incorporated 10/6/10118 of 126 PageID #: 127

  implementation of those corrections. If corrective action cannot be completed within 15 working days, state the
  reason for the delay and the time within which the corrections will be completed.
  Your response should be sent to:
           Darlene B. Almogela
           Director of Compliance
           United States Food and Drug Administration
           1431 Harbor Bay Parkway
           Alameda, CA 94502
  If you have any questions about the content of this letter please contact Sergio Chavez, Compliance Officer, at
  510-337-6886.
  /s/


  Barbara Cassens
  District Director



  Page Last Updated: 10/08/2010
  Note: If you need help accessing information in different file formats, see Instructions for Downloading Viewers
  and Players.
  Language Assistance Available: Español | 繁體中文 | Tiếng Việt | 한국어 | Tagalog | Русский | ‫ | اﻟﻌرﺑﯾﺔ‬Kreyòl Ayisye
  | Français | Polski | Português | Italiano | Deutsch | 日本語 | ‫ | ﻓﺎرﺳﯽ‬English
           Accessibility Contact FDA Careers FDA Basics FOIA No FEAR Act Site Map Nondiscrimination Website Policies



  U.S. Food and Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD 20993
  Ph. 1-888-INFO-FDA (1-888-463-6332)
  Contact FDA


           For Government For Press
           Combination Products Advisory Committees Science & Research Regulatory Information Safety Emergency
           Preparedness International Programs News & Events Training and Continuing Education
           Inspections/Compliance State & Local Officials Consumers Industry Health Professionals FDA Archive



   Links on this page:
              1. https://wayback.archive-it.org/7993/20170112194314/http://www.chiquita.com/
              2. https://wayback.archive-it.org/7993/20170112194314/http://www.fda.gov/




https://wayback.archive-it.org/7993/20170112194314/http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2010/ucm228663.htm   3/3
                                                                                                                                                                                                        Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
6/8/2020   Case: 4:20-cv-01068-SEP Doc. #:Wonder
                                           1-1 Natural
                                                 Filed:  08/13/20
                                                       Foods             Page:| FDA
                                                             Corp. - 07/13/2015  119 of 126 PageID #: 128
     You are viewing an archived web page, collected at the request of U.S Food and Drug Administration (//archive-it.org/organizations/1137) using
                                                                                                                                                       2022-CC01133
                                                                                                                                                          hide

     Archive-It (//archive-it.org/). This page was captured on 8:01:20 Sep 08, 2019, and is part of the FDA.gov (//archive-it.org/public/collection.html?
                       id=7993) collection. The information on this web page may be out of date. See All versions (https://wayback.archive-
  it.org/7993/*/https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/wonder-natural-foods-corp-07132015)
                                            of this archived page. Found 0 archived media items out of 0 total on this page.



                                                                                        WARNING LETTER


                                                                     Wonder Natural Foods Corp.                                                        Exhibit D
                                                                                          JULY 13, 2015



    Wonder Natural Foods Corp. - 07/13/2015

    Recipient:
    Wonder Natural Foods Corp.
    United States

    Issuing O ce:
    Center for Food Safety and Applied Nutrition
    United States




              Department of Health and Human Services
                                                                                                                                    Public Health Service
                                                                                                                                    Food and Drug Administration
                                                                                                                                    College Park, MD 20740



                                                                                             July 13, 2015

                                                                                          WARNING LETTER



    VIA OVERNIGHT MAIL

    Mr. Stuart Lasdon, Owner
    Wonder Natural Foods Corp.
    30 Blank Ln
    Watermill, NY 11976

                                                                                              Re: 460929

    Dear Mr. Lasdon,

    The Food and Drug Administration (FDA) reviewed the labels for your Better’n Peanut Butter Original (16 oz.) product in February 2015. The label for this product directs the consumer to
    your website at the Internet address www.betternpeanutbutter.com. We examined your website in June of 2015. Based on our review, we have concluded that this product is misbranded
    within the meaning of section 403 of the Federal Food, Drug, and Cosmetic Act (the Act) [21 U.S.C. § 343] and its implementing regulations found in Title 21, Code of Federal Regulations,
    Part 101 (21 CFR 101). You can nd the Act and FDA regulations through links on FDA’s home page at http://www.fda.gov (https://wayback.archive-
    it.org/7993/20190908080120/http://www.fda.gov/).

    The signi cant violations are as follows:

    1. Your Better’n Peanut Butter Original (16 oz.) product is misbranded within the meaning of section 403(r)(1)(A) of the Act [21 U.S.C. § 343(r)(1)(A)] because the product label and
    labeling bear nutrient content claims, but the product does not meet the requirements to make such claims.

    Under section 403(r)(1)(A) of the Act, a claim that characterizes the level of a nutrient which is of the type required to be in the labeling of the food must be made in accordance with a
    regulation authorizing the use of such a claim. Characterizing the level of a nutrient on the food labeling of a product without complying with the speci c requirements pertaining to the
    nutrient content claim for that nutrient misbrands the product under section 403(r)(1)(A) of the Act. Speci cally,

               a. Your website at www.betternpeanutbutter.com/index.php bears an implied nutrient content claim because it bears a statement
                  suggesting that the product may be useful in maintaining healthy dietary practices, and that statement is made in connection with a
                  claim or statement about a nutrient. The labeling of your Better’n Peanut Butter Original (16 oz.) product on your website bears the

https://wayback.archive-it.org/7993/20190908080120/https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-let…                                                1/3
                                                                                                                                                                                                                  Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
6/8/2020   Case: 4:20-cv-01068-SEP Doc. #:Wonder
                                           1-1 Natural
                                                 Filed:  08/13/20
                                                       Foods             Page:| FDA
                                                             Corp. - 07/13/2015  120 of 126 PageID #: 129
                   claim “healthy” in connection with the statement “low fat, low calorie;”; however, the product does not meet the requirements for use
                   of a “healthy” nutrient content claim that are set forth in 21 CFR 101.65(d)(2). In accordance with 21 CFR 101.65(d)(2)(i)(F), you may
                   use the term “healthy” as an implied nutrient content claim on the label or in the labeling of certain foods provided that the food,
                   among other things, contains at least 10% of the RDI or the DRV per Reference Amount Customarily Consumed (RACC) for one or
                   more of vitamin A, vitamin C, calcium, iron, protein, or fiber. According to the Nutrition Facts panel, your Better’n Peanut Butter
                   Original (16 oz) product does not contain at least 10 percent of the RDI or the DRV per RACC for any of these nutrients. Accordingly,
                   your product does not meet the requirements for use of a “healthy” nutrient content claim on a food label [21 CFR 101.65(d)(2)]. Your
                   product is thus misbranded within the meaning of section 403(r)(1)(A) of the Act.

                b. Your website at www.betternpeanutbutter.com/index.php bears the nutrient content claim “low calorie;”; however, the product does
                   not meet the requirements to bear the claim because it provides more than 40 calories per RACC and per 50g [21 CFR 101.60(b)(2)(i)
                   (B)].

                c. The label bears the nutrient content claim “No Cholesterol.” As required by 21 CFR 101.13(e)(2) and 21 CFR 101.62(d)(1)(i)(D), if the
                   food contains less than 2 mg of cholesterol per RACC without the benefit of special processing, alteration, formulation or reformulation
                   to lower cholesterol content, a claim about the lack of cholesterol in the food must disclose that cholesterol is not usually present in the
                   food (e.g., “applesauce, a cholesterol-free food”). Peanut butter and peanut spread products do not contain cholesterol, and therefore
                   the label of your product should disclose that cholesterol is not usually present in the food.

    2. Your product is misbranded within the meaning of section 403(i)(1) of the Act in that “Better’n Peanut Butter” is not an appropriate statement of identity for a food [21 CFR 101.3(a)].

    3. Your product is misbranded within the meaning of 403(i)(2) of the Act in that the ingredients are not declared in accordance with 21 CFR 101.4. Ingredients must be listed by their
    common or usual name in descending order of predominance by weight. Speci cally:

                a. The ingredient list declares "peanuts (as defatted peanut flour, peanut butter and natural peanut oils)." As stated above, according to
                   the ingredient statement, this product does not appear to be made using peanuts as an ingredient. The referenced ingredient
                   declaration is not allowed under 21 CFR 101.4(a)(1), which requires that ingredients are listed by common or usual name in descending
                   order of predominance. Sub-ingredients of multi-component foods can be declared parenthetically under 21 CFR 101.4(b)(2). However,
                   defatted peanut flour, peanut butter and natural peanut oils are not sub-ingredients of peanuts. The common or usual names of the
                   ingredients actually used to make this product appear to be defatted peanut flour, peanut butter and peanut oil. Furthermore, if any of
                   these ingredients are multi-component ingredients (e.g., peanut butter), the sub-ingredients must be declared in accordance with 21
                   CFR 101.4(b)(2).

                b. "Grain syrup" is not an adequate common or usual name for an ingredient.

                c. There is no provision in 21 CFR 101.4 that allows for the combined declaration of "natural colors and flavors." In fact, we note that any
                   added color is artificially coloring a food; hence the labeling provisions under 21 CFR 101.22(k)(2).

    4. Your product is misbranded under 403(i)(1) and 403(g)(l) of the Act because it purports to be and is represented as peanut spread and peanut butter, in the labeling. The website at
    www.betternpeanutbutter.com/nutrition.php characterizes the product as "an all-natural, delicious peanut butter spread," and "diet peanut butter." The product does not meet the description
    for peanut spread or the requirements in the standard of identity for peanut butter. Peanut spread must meet certain requirements for protein content as described in 21 CFR 102.23(b)(1)
    (i) or (ii). Section 102.23(b)(1)(i) requires protein content of at least 24 percent by weight (if the overall biological quality of the protein contained in the product is at least 68 percent that
    of casein). For a 32 gram serving, the protein content would be between 7 to 8 grams. Better'n Peanut Butter lists 4 grams of protein per 32 gram serving. Section 102.23(b)(l)(ii) requires a
    minimum of 16.6 percent by weight of protein (if the overall biological quality of the protein contained in the product is equal to or greater than that of casein). For a 32 gram serving, this
    protein content would be 5 grams. The standard for peanut butter in 21 CFR 164.150 requires the food to contain at least 90 percent peanut ingredients, which are speci ed in 21 CFR
    164.150(b). Defatted peanut our, which appears to be the most predominant ingredient, is not an acceptable peanut ingredient under the standard.

    The above violations are not meant to be an all-inclusive list of violations that may exist in connection with your products. It is your responsibility to ensure that your products comply with
    the Act and its implementing regulations. You should take prompt action to correct the violations cited in this letter. Failure to promptly correct these violations may result in FDA taking
    regulatory action without further notice, such as seizure and/or injunction.

    In addition, we offer the following comments:
           We note that the panel to the right of the principal display panel (PDP) bears the nutrient content claim “40% fewer calories.” Based on your
           product name, “Better’n Peanut Butter,” we understand the reference food for this claim to be peanut butter. However, as discussed above,
           “Better’n Peanut Butter” is not an appropriate statement of identity for a food. Be advised that for a “fewer calories” claim, the identity of the
           reference food must appear in immediate proximity to the most prominent such claim as required by 21 CFR 101.60(b)(4)(ii)(A).
           We note that the PDP and the panel to the right of the PDP bear the nutrient content claim “85% less fat.” Based on your product name,
           “Better’n Peanut Butter,” we understand the reference food for this claim to be peanut butter. However, as discussed above, “Better’n Peanut
           Butter” is not an appropriate statement of identity for a food. Be advised that for a “less fat” claim, the identity of the reference food must
           appear in immediate proximity to the most prominent claim as required by 21 CFR 101.62(b)(4)(ii)(A).
           We note that your website makes the claim “no refined sugars.” The intent of your claim may not be clear to consumers and may mislead
           those who are seeking products that are sugar-free or contain no added sugar. We recommend that you clarify the meaning of your claim.
           The “made with real peanuts” statement is potentially misleading to consumers because it may suggest that peanuts are directly added to the
           product or that you use peanuts as starting ingredients to manufacture this product. Based on the ingredient declaration, it appears that this


https://wayback.archive-it.org/7993/20190908080120/https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-let…                                                          2/3
                                                                                                                                                                                                             Electronically Filed - City of St. Louis - June 10, 2020 - 01:55 PM
6/8/2020   Case: 4:20-cv-01068-SEP Doc. #:Wonder
                                           1-1 Natural
                                                 Filed:  08/13/20
                                                       Foods             Page:| FDA
                                                             Corp. - 07/13/2015  121 of 126 PageID #: 130
           is not the case. It appears that you are starting with processed ingredients derived from peanuts such as defatted peanut flour, peanut butter
           and peanut oil. Therefore, we suggest that the statement be clarified.
           We note that the label bears the claim "No Preservatives." We note that if any ingredients such as tocopherol or sodium ascorbate are being
           used as preservatives, this statement would be false and cause the product to be misbranded under 403(a)(l).
           We note that the nutrition information is provided in a linear format. As specified in 21 CFR 101.9(j)(13)(ii), nutrition information may be
           provided in a tabular or linear (i.e., string) format rather than in vertical columns if the product has a total surface area available to bear
           labeling of less than 12 square inches, or if the product has a total surface area available to bear labeling of 40 or less square inches and the
           package shape or size cannot accommodate a standard vertical column or tabular display on any label panel. Nutrition information may be
           given in a linear fashion only if the label will not accommodate a tabular display.
           The label uses the term "dehydrated cane juice" in the ingredient list. FDA is in the process of developing guidance on the common or usual
           name of this ingredient. We published a draft guidance for comment in October 2009
           (http://www.fda.gov/food/guidanceregulation/guidancedocumentsregulatoryinformation/labelingnutrition/ucm181491.htm
           (/7993/20190908080120/https://www.fda.gov/food/guidance-documents-regulatory-information-topic/guidance-industry-ingredients-
           declared-evaporated-cane-juice)), and on March 5, 2014, we reopened the comment period for this draft guidance until May 5, 2014. We
           intend to issue final guidance after reviewing the comments received. We recommend that you check the FDA website (www.fda.gov)
           regularly or sign up for email updates to keep up with the latest regulatory developments, including the issuance of that final guidance. You
           can subscribe to email updates from FDA's Center for Food Safety and Applied Nutrition (CFSAN) at
           https://public.govdelivery.com/accounts?USFDA/subscriber/new?topic_id=USFDA_26 (https://wayback.archive-
           it.org/7993/20190908080120/https://public.govdelivery.com/accounts?USFDA/subscriber/new?topic_id=USFDA_26).
           The information panel contains intervening material in the ingredients list such as the words "pure" and "natural" preceding the words
           "water" and "peanut oils."
           The street address must be included as part of the place of business unless it is shown in a current city directory or telephone directory [21
           CFR 101.5(d)].
           We note that the nutrition and ingredient information provided on the website (www.betternpeanutbutter.com/nutrition.php) for "Regular
           Creamy" differs from the information provided on your "Original" label. For example, on the website, the calories from fat are declared as 18
           and the ingredient list includes rice syrup, soy flour, tapioca starch, paprika & annatto, and vitamins E & C (antioxidants). Alternatively, on
           your product label, the calories from fat is declared as 20 and the ingredient list includes peanut oil, grain syrup, natural colors, tocopherol
           (vitamin E) and sodium ascorbate (vitamin C). If this is the same product, we recommend that you revise any errors that appear on the label
           or labeling so that the information is consistent and accurate.
           The nutrition information on the website is missing declarations of trans fat, polyunsaturated fatty acids, monounsaturated fatty acids, and
           cholesterol amounts [21 CFR 101.9(c)(2) and (3)]. Dietary fiber is not declared in the appropriate order or indented [21 CFR 101.9(c)].


    You should respond in writing within 15 working days from receipt of this letter. Your response should outline the actions you plan to take in response to this letter, including an explanation
    of each step being taken to correct the current violations and prevent their recurrence. Include any documentation necessary to show that correction has been achieved. If you cannot
    complete corrective action within 15 working days, state the reason for the delay and the time within which you will complete the corrections.

    You should direct your written reply to Anam Drumheller, Food and Drug Administration, Center for Food Safety and Applied Nutrition, 5100 Paint Branch Parkway, O ce of Compliance
    (HFS-608), Division of Enforcement, College Park, Maryland 20740-3835. If you have any questions regarding this letter, you may contact Ms. Drumheller via email at
    anam.drumheller@fda.hhs.gov (mailto:anam.drumheller@fda.hhs.gov).

    Sincerely,
    /S/
    William A. Correll, Jr.
    Director
    O ce of Compliance
    Center for Food Safety
       and Applied Nutrition



    cc: FDA New York District




    Close Out Letter
           Wonder Natural Foods Corp. - Close Out Letter 11/10/15 (/7993/20190908080120/https://www.fda.gov/wonder-natural-foods-corp-close-
           out-letter-111015)




       More Warning Letters (/7993/20190908080120/https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/compliance-actions-and-activities/warning-letters)




https://wayback.archive-it.org/7993/20190908080120/https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-let…                                                     3/3
                                                                                          Electronically Filed - City of St. Louis - June 19, 2020 - 11:09 AM
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 122 of 126 PageID #: 131




                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

 RANDALL SALLY, on behalf of himself                   )
 and all others similarly situated,                    )
                                                       )
                Plaintiff,                             )         Cause No. 2022-CC01133
                                                       )
 vs.                                                   )         Division:
                                                       )
 PANERA BREAD COMPANY, a/k/a                           )
 SAINT LOUIS BREAD CO. and                             )
 PANERA, LLC,                                          )
                                                       )
                Defendants.                            )


                        ENTRY OF APPEARANCE AS CO-COUNSEL

        COMES NOW Adam M. Goffstein and hereby enters his appearance as co-counsel on

 behalf of Plaintiff Randall Sally in the above-styled matter.

                                                       Respectfully submitted,

                                                       GOFFSTEN LAW, LLC


                                                       /s/ Adam M. Goffstein
                                                       Adam M. Goffstein, #45611
                                                       7777 Bonhomme, Suite 1910
                                                       St. Louis, Missouri 63105
                                                       Phone: (314) 725-5151
                                                       Fax: (314) 455-7278
                                                       adam@goffsteinlaw.com

                                                       Attorney for Plaintiff
                                                                                               Electronically Filed - City of St. Louis - June 19, 2020 - 11:09 AM
   Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 123 of 126 PageID #: 132

Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:DANIEL JOHN ORLOWSKY, Attorney for Plaintiff
SERVICE EMAIL: dan@orlowskylaw.com
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 124 of 126 PageID #: 133
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 125 of 126 PageID #: 134
Case: 4:20-cv-01068-SEP Doc. #: 1-1 Filed: 08/13/20 Page: 126 of 126 PageID #: 135
